ACCEPTED
                                                                                           14-14-00808-CV
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     8/10/2015 12:08:22 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                          CAUSE NO. 14-14-00808-CV

IN THE MARRIAGE                                                         FILED IN
                                                                 14th COURT OF APPEALS
STEVEN W. ARD and                                                   HOUSTON, TEXAS
                                                         IN THE FOURTEENTH
                                                                 8/10/2015 12:08:22 PM
MARSHA ARD-PHILLIPS                                      COURT OF   APPEAALS
                                                                 CHRISTOPHER     A. PRINE
                                                                          Clerk


                          Deputy Clerk's Document List

Please see the following pages of the Deputy Clerk's list of filed documents with

the Harris County District Clerk's office for cases 2001-38760 and 2006-47105.



                                              Respectfully submitted,
                                              /s/ Marsha Phillips Pro se
                                              State Bar No.: 00789548
                                              12407 N Mopac Expwy
                                              Suite 250-210
                                              Austin, TX 78758
                                              Phone (512) 520-5990
                                              Fax (866) 519-3974
                                              attorney@marshaphillips.com

                                Certificate of Service

I certify that a true copy of Deputy Clerk's Document List was served via e-filing on
Steven Ard, through Mr. Allan A. Cease, phone (281) 980-0909 at 56 Sugar Creek
Center Blvd., Suite 300, Sugar Land, TX 77478, in accordance with the Texas Rule
of Civil Procedure 21A on August 10, 2015. allancease@comcast.net

                                              /s/ Marsha Phillips
Search Civil Results                                                                                                                          Page 1 of 50


             'MICHELLE GAINES (NETWSW                         Enterprise Contact Us                  Welcome to the District Clerk!

                   v4i                                                  Deputy Exploration Of Electronic Documents
                                    Search                        Judge Pre-                                                       Return    New
 Search Search Search Search                Barcode Search Court               Process Court   Reports   Subpoena Pencrino  Court                    Generate
                             Basket Acbvitv                       Horne Index                                                              Generate
  Cavil Criminal All Spoual                  Print Doc],
                                                    Dockets InBo.              eFilinos                   Search Subpoena Processing To             Documents
                                    Codes                         Pace Monitor                                                      Clerk Documents


 Civil Image Search Results


NOTE: Please be aware, previewing documents requires the Adobe Acrobat Viewer and a TIF viewer.

To select a document to preview, click on the Image Number. If you wish to purchase a document, dick the 'Add To Basket'
button. The document will be placed in the basket for purchase. If you wish to purchase all documents in the case, click the
'Add Entire Case' button. All documents will be placed In the basket for purchase. Any document placed in the basket may be
reviewed again prior to purchase.

Document information displayed In RED indicates the document is seated.
Document information displayed in BROWN indicates the document is confidential.
Document information displayed in GRAY indicates the document is expunged.




                                        •
 Case: 200647105 - 7   l    alit 2 Status: Post Judgment Court: 311 File Dt: 8/1/2006                             (Add Entire Case)
 Type: DIVORCE
 Style: ARD, STEVE vs ARD-PHILLIPS, MARSHA                                                                       Add To Basket

 ❑ Image Number                   Pages Activity Type                          Activity ' PJN Party
                                                                             ' Date
 ❑ 66171309              •        5       Appeallanfs First Request for        7/10/2015                        Enter Revision 6±1/
   6020113                                Supplemental Clerk's Record                                                           To
                                                                                                                                gasket
 o   66075165            •       e
                                 6        6th Amended Proposed Division 7/2/2015                                Enter Revision Add
     5924240                              of Property                                                                           12
                                                                                                                                Basket
 O ma
    a u.                 4'      6        Motion for Appellee to Pay         7/2/2015                           Enter Revision imut
     5924330                              Appellate Records Costs                                                               TQ
                                                                                                                                f tasket
 o   66075167                             Sworn Inventory and Appraisal 7/2/2015                                Enter Revision 6,cid
     5922553             ler 40           of Counter-Petitioner                                                                 12
                                                                                                                                Basket
 O   66018306
     5863292             der      1       1st Supplement to CPA's
                                          Analysus of Petitoner's 6th
                                                                          6/29/2015                             Enter Revision Lickt
                                                                                                                                To
                                          Amended Proposed Division of                                                          Basket
                                          Property
 O   66018307                     5       Texaco Thrift Plan Withdrawal 6/29/2015                                Enter Revision il_
                                                                                                                                  dd
     5863292                              Application                                                                             12
                                                                                                                                Basket
 O   65942043
     5783139             tr       1       Objection To Notice of Oral
                                          Hearing
                                                                             6123/2015                          Enter Revision MA
                                                                                                                                /2
                                                                                                                                gasket
 O   65841214            ogotr 1          Court Reporter Exhibit List        6/16/2015                          Enter Revision &Id
                                                                                                                               12
                                                                                                                                gasket
 0 trzelat                                Marsha Ard-Phillips Exhibit List 6/16/2015                            Enter Revision Add
                         WC' 26
                                                                                                                                  12
                                                                                                                                 Basket
 0 66074390                       33      Marsha Ard-Phillips Exhibit List 6/16/2015                             Enter Revision AdA
                         ire
                                                                                                                                  Basket
 ❑ 66074413              do 9             Petitioner's Exhibit List          6/16/2015                           Enter Revision    :  et
                                                                                                                                  To

 0 66074396                  K 4          Petitioner's Second Amended        6/16/2015                           Enter Revision Add
                                          Exhibit List - Part II                                                                 To
                                                                                                                                 Basket
 0 65829002                       1       CPA's Analysis of Petitioners 6/15/2015                                Enter Revision Add
                         t'
   5676237                                6th AMended Proposed Division                                                           12
                                          of Proerty                                                                             Basket
 0 65823901                       1       CASO - ORDER SIGNED           6/12/2015 1                              Enter Revision Add
                                          SETTING HEARING                                                                        12
                                                                                                                                 Basket




http://deeds/ecourt/SearchCivil.aspx                                                                                                              7/16/2015
Search Civil Results                                                                                           Page 2 of 50


0 65916710                77   Court Reporter Exhibit List      6/11/2015            Enter Revision 6612
                                                                                                      12
                                                                                                     Basket
0 65735903        ger     2    Email Filed                      6/8/2015             Enter Revision Add
  5583376                                                                                             Tit
                                                                                                      Basket
0 95735902                1    Requested Stipulation and        6/8/2015             Enter Revision /111,4
  5583376         de           Production of Copy of Court                                            Io
                               Order                                                                 Basket
0 65980357        eser 2       Undeliverable Return Mail        6/2/2015             Enter Revision 6.0_4
                                                                                                      12
                                                                                                     Basket
O   65471239                   Objection to Appellate Record 5/18/2015               Enter Revision 6,11.
    5324439
                  d
                      er 1                                                                            12
                                                                                                      Basket
O   115471234             1    Proposed Order on Request For 5/18/2015               Enter Revision Add
    5325131                    Notice of Submission                                                   To
                                                                                                     Basket
0 85471233                1    Request for Notice of Submisson 5/18/2015             Enter Revision Add
    5325131       4gr                                                                                 1g
                                                                                                     Basket
O   65471237      0       2    Respondents Motion for         5/18/2015              Enter Revision Add
    5324805                    Inclusion of Judger Hinohosa's                                         To
                               signed Order Confirming the                                            aksre
                               Jurys Unamimus Verdict of July
                               27, 2009
O   65471238
                  de 1         Sub Doc: Proposed Order on       5/18/2015            Enter Revision   Add
                               Inclusion of documents in                                              :1;2
                               Appellate Record                                                       Basket
O   65470851      •       1    REQUESTS FOR CLERK'S             5/15/2015            Enter Revision 6,0
    5298188                    SUPPLEMENTAL                                                           12
                               APPELLEATE RECORD                                                     Basket
O   65132237                   Fourteenth court of appeals      4/16/2015    ARO,    Enter Revision Add
                  Iger 1       (Postcard)                                    STEVE                  12
                                                                                                    Basket
O   64896310                   Fourteenth court of appeals      3/27/2015    ARM     Enter Revision Mt
                  altr 1       (Postcard)                                    STEVE                  12
                                                                                                      Basket
O   18464.17.11   ore 1        Fourteenth court of appeals      2/26/2015    ARD.    Enter Revision Ads!
                               (Postcard)                                    STEVE                    Ig
                                                                                                      Basket
O   t9A20/2       iff   16     Texaco Thrift Plan Wdhdrawal 2/26/2015                Enter Revision ASS
    4295871                    Application                                                            12
                                                                                                     Basket
O   64233483                   Request to clerk to include       2/13/2015           Enter Revision &42
    4139866       der 2        additional items in clerks record                                      h
                                                                                                      Basket
O   64233482
                  4r 6
                               Respondents Amended Request 2/13/2015                 Enter Revision   MI
    4139866                    For Documents to be included in                                        12
                               clerks records                                                         Basket
O   64224337              2    Undeliverable Return Mail       2/10/2015             Enter Revision &OA
                                                                                                      12
                                                                                                    Basket
O   0266296           l   1    Court Reporters Exhibit List     2/9/2015             Enter Revision M.2
                                                                                                      12
                                                                                                     Basket
O   64115457              1    Exhibit                          2/2/2015     ARD,    Enter Revision Add
                                                                             STEVE                    Ig
                                                                                                      Basket
O   63942037      4            Motion for Ex ParteTemporary 1/22/2015                Enter Revision &12
                      tr 3
    3870407                    Protective Order                                                       12
                                                                                                     Basket
O   63942038                   Proposed Order Motion for        1/22/2015            Enter Revision Add
    3870407       te. 4        Temporary Protective Order                                             Ig
                                                                                                     Basket
O   63842485      •       11   Supplemental Request for         1/13/2015            Enter Revision Add
    3750834                    Documents in District Clerks                                           To
                               Records                                                                Basket
O   63847116              1    Fourteenth court of appeals      1/8/2015     ARID.   Enter Revision Add
                          1    (Postcard)                                                             lig
                                                                                                      Basket
O   63722412                   Filing Letter                    1/5/2015             Enter Revision 112.4
    3641578       ge      1                                                                           12
                                                                                                      Basket




http://deeds/ecourt/SearchCivil.aspx                                                                             7/16/2015
Search Civil Results                                                                                             Page 3 of 50   '

O   63571680     etr 3       Fourteenth court of appeals        12/11/2014   ARD,    Enter Revision 8,22
                             (Postcard)                                      STEVE                  12
                                                                                                    Basket
O   63289255                 Appellant's Motion for Free        11/20/2014           Enter Revision AO
    3250543      If 4        Appellate Record                                                       12
                                                                                                    Dinkel
O   63289260                 Sub Doc: Respondents Second        11/20/2014           Enter Revision AO
    3250543      4re 2       Request to Prepare Reporters                                           12
                             Record                                                                  Basket
O   63289257            3    Sub Doc: Affidavit of indigecy     11/20/2014           Enter Revision tgO
    ;250543      40
                                                                                                    12
                                                                                                    fiffigifil
O   63289258            4    Sub Doc: Attachment B.          11/20/2014              Enter   ataagn Add
    ;250543                  Respondents Amended Request                                              12
                             for Documents to be Included in                                          gasket
                             Clerks Record
O   6328926t     frtr   1    Sub Doc: Notice of Submission 11/20/2014                Enter Revision &I
    3250543                                                                                         12
                                                                                                    Basket
O   63289262            1    Sub Doc: Proposed Order on     11/20/2014               Enter Revision Add
    3250543      4fer        Appellant's Motion for Free                                            12
                             Appellate Record                                                       Basket
O   63185044     ce 1        Proposed Order Denying         11/14/2014               Enter Revision AO
    3181482                  Respondent's Motion to Modify,                                         To
                             Correct or Reform Judgment                                             Basket
O   63185048     0 3         Respondents Reply to           11/14/2014               Enter Revision 60
    3184028                  Petitioners Response to                                                12
                             Respondent's Man to Modify                                             Basket
                             Correct or Amend Judgment
O   63185043                 Response to Motion to Modify, 11/14/2014                Enter Revision &id
    3181482      i'2         Correct, or Reform Judgment                                            12
                                                                                                    Basket
O   63837883     tEl    2    POAPY - ORDER SIGNED        11/12/2014                  Enter tillign AO
                             DENYING PAUPER'S OATH                                                  12
                             (CASE ON APPEAL)                                                       Basket
O   63837882     f@     1    COSTX - ORDER SIGNED        11/12/2014                  Enter Revision 6,22
                             GRANTING MOTION TO RULE                                                Ts
                             FOR COSTS                                                              Basket
O   63753632     00     1    Fourteenth court of appeals 11/7/2014           ARD,    Enter Revision Add
                             (Postcard)                                      STEVE                  12
                                                                                                    Elitlitfd
O   63090135     lir 4       Respondent's Amended               11/6/2014            Enter Revision Add
    3
     0222.112                Request for Documents to be                                            12
                             Included in Clerks' Record                                             Basket
O   63098045     der    1    Proposed Order Denying             11/5/2014            Enter Revision AO
    3076128                  Appellant's Motion For Appellee                                        12
                             To Pay Appellate Costs                                                 Mild
O   63098046     te     2    Proposed Order Sustaining          11/5/2014            Enter Revision AO
    3076128                  Contest To Appellant's Affidavit                                       12
                             Of Indigence                                                           Basket
O   63051171
    3058180      d'     3    Affidavit of Indigency             11/4/2014            Enter Revision 622
                                                                                                    12
                                                                                                    Basket
O   63051190
    3057832     i1           Notice of Submission of
                             Respondents Motion to Modify,
                                                            11/4/2014                Enter 9AI:to Ast2
                                                                                                    12
                             Correct or Reform Judgment                                             gasket
O   63051191     de     1    Sub Doc: Proposed Order on     11/4/2014                Enter Revision Mg
    3057832                  Respondent's Motion to Modify.                                         12
                             Correct or Reform Judgment                                             Basket
O   63028226
    3039818
                 4      3    Affidavit of Indigency         11/3/2014                Enter Revision AO
                                                                                                    12
                                                                                                    gasket
O   63028229     Gtr    3    Affidavit of Indigency             11/3/2014            Enter Revision gsk
    3041463                                                                                           12
                                                                                                      Basket
El 63028233      If 186 Oral and Videotaped Depositpon 11/3/2014                     Enter Revision m_g
    30.                      of Steve Ard on June 10, 2009                                           12
                                                                                                     Basket
O   63038277     of 21       Sub Doc: EXHIBIT 1                 11/312014            Enter Revision 6sIsi
    3039064                                                                                          12
                                                                                                     &Awl
O   63038278     of     6    Sub Doc: EXHIBIT 2                 11/3/2014            Enter Revision 622
    3039064                                                                                           IQ
                                                                                                      Basket




http://deeds/ecourt/SearchCivil.aspx                                                                               7/16/2015
Search Civil Results                                                                                            Page 4 of 50


O    63030279    4      2   Sub Doc: EXHIBIT 3                 11/3/2014               Enter Revision Mtd
     RIM                                                                                              h
                                                                                                      Basket
 O   63038280    0      3   Sub Doc: EXHIBIT 4                11/3/2014                Enter Revision Mtg
     3039064                                                                                          h
                                                                                                        agi
                                                                                                          (
O    63038281    eg     1   Sub Doc: EXHIBIT 5                11/3/2014                Enter Revision A
     3039084                                                                                          IQ
                                                                                                      Basket
O    63038282    otr    3   Sub Doc: EXHIBIT 6                11/3/2014                Enter Revision Mil
     3039064                                                                                          I2
                                                                                                      Basket
O    63028228    l e•   2   Respondents Second Request        11/3/2014                Enter Revision Ma
     3041463                to Prepare Reporters' Records                                             Li
                                                                                                      Basket
O    82951612:   ear    1   Certified mail return             10/28/2014     ARO-      Enter Revision Mg
                                                                             PHILLIPS.                To
                                                                             MARSHA                   Basket
O    fi32
        f 91=    of 2       Court of Appeals Fourteenth       10/23/2014               Enter Revision Mil
                            District (order)                                                          12
                                                                                                      Basket
O    62991558    L@I    1   PONAY - ORDER SIGNED              10/22/2014               Enter Revision Add
                            DENYING PAUPER'S OATH                                                     IQ
                                                                                                      Basket
O    82883333           1   Proof of filing Sworn Inventory   10/22/2014               Enter Revision 8sig
     7909390     4          on 7.8.20                                                                 To
                                                                                                      Basket
O    02,863332   ce 32      Sworn Inventory and Appraisal     10/22/2014               Enter Revision Add
     2909390                of Counter-Petitioner                                                     To
                                                                                                      Basket
O    62857248           1   Respondents Notice of Past-     10/2112014                 Enter Revision 60
     2899884     tr         Due-Finding of Fact and                                                   12
                            Conclusions of Law From Texas                                             Basket
                            Family Code 8.711
O    82857234               Respondents Notice of Past Due 10/21/2014                  Enter Revision MA
     7899784     Ger 1      Findings of Fact and                                                      12
                            Conclusions of Law from the                                               Basket
                            269th Judicial District Court
O    62817132    der    6   Appellants Response to District 10/17/2014                 Enter Revision M..d
     2865014                Clerk's Contest To Affidavit of                                           h
                            Indigence Texas Rule of                                                    Basket
                            Appellate Procedure 20.1
O    62817133
     7865014     4      1   Sub Doc: Proposed Order on
                            Contest of Indigence
                                                            10/17/2014                 Enter Revision Micl
                                                                                                      12
                                                                                                      Basket
O    §28j717            6   Appellant's Response to District 10/17/2014                Enter Revision Mtd
     7865422     4rer       Clerk's Contest To Affidavit of                                           12
                            Indigence Texas Rule of                                                   Basket
                            Appellate Procedure 20.1
O    62817138    0      3   Attachment Exhibit A             10/17/2014                Enter Revision M..4
     2865422                                                                                           12
                                                                                                       Basket
O    62823027    00 2       Court Reporter's Contest of       10/17/2014               Enter Revision Mg
                            Affidavit of Indigence                                                     12
                                                                                                       Basket
O    62823030           1   Sub Doc: Proposed Order           10/17/2014               Enter Revision Adst
                        1                                                                              To
                                                                                                       Basket
O    62817148           4   Motion for Appellee to Pay   10/17/2014                    Enter Revision MA
     7865164     gtr        Appellate Records Costs and                                                To
                            Request for Hearing                                                        Basket
O    62817139               Proposed ORDER on Contest of 10/17/2014                    Enter Revision MLI
     2865422     for 1      Indigence                                                                  19
                                                                                                       Basket
O    62817149           1   Proposed Order on Motion for 10/17/2014                    Enter Revision Add
     2865164,    atr        Appellee to Pay Appellate Costs                                            h
                                                                                                       Basket
O    62821250    420 4      Court of Appeals Fourteenth         10/16/2014             Enter Revision Add
                            District (letter to judge regarding                                        To
                            appellant's affidavit of indigence)                                        Basket
O    62817125    0 10       Docket Statement (Civil)            10/16/2014             Enter Revision Mil
      85 6
     2 49 1                 Appellate Court 14th Court of                                              h
                            Appeals (to be filed in the court                                          Basket
                            of appeals upon perfection of
                            appeal under TRAP 32)




http://deeds/ecourt/SearchCivil.aspx                                                                              7/16/2015
Search Civil Results                                                                                                      Page 5 of 50


 O   62787633    4            8   APPELLANTS REPONSE TO 10/15/2014                           Enter Revision Add
     7845940                      APPELEE'S CONTEST TO                                                        IQ
                                  AFFIDAVIT OF INDIGENCE                                                      Basket
 O   02787634    4rar 3           Sub Doc: AFFIDAVIT OF  10/15/2014                          Enter Revision AcIA
     2845940                      GOVERNMENT ENTITLEMENT                                                     IQ
                                                                                                             Basket
 O   62776038                 2   DISTRICT CLERKS CONTEST 10/14/2014                         Enter Revision MA
     2830109              '       OF AFFIDAVIT OF INDIGENCE                                                   Li
                                  TEXAS RULE OF APPELLATE                                                     Dinka!
                                  PROCEDURE 20.1
 O   62776037                     FILING LETTER             10/14/2014                       Enter Revision 664.4
     7830109     Itg. 1
                                                                                                            19
                                                                                                            Basket
 El 62776041                      NOTICE OF HEARING                     10/14/2014           Enter Revision 8.
     2830109     der 1
                                                                                                              IQ
                                                                                                             Basket
 O   62776040                     PROPOSED JUDGMENT AND 10/14/2014                           Enter Revision Add
     2830109     litr 1           ORDER SUSTAINING                                                            IQ
                                  CONTEST TO PAUPER'S                                                       Basket
 O   62776042                     PROPOSED ORDER TO PAY 10/14/2014                           Enter Revision &Al
     7830109     CSC 1            COSTS                                                                       IQ
                                                                                                              Basket
 O   62776039                 1   Sub Doc: CERTIFICATE OF               10/14/2014           Enter Revision 66d.4
     2830109     Aar              SERVICE                                                                    19
                                                                                                             Basket
 o   p2749343    ctr 2            Respondent's Request For              10/13/2014           Enter Revision MA
     2816771                      Documents to be Included In                                                 IQ
                                  Clerk's Record                                                            Basket
 O   62749344    cl               Respondent's Requests To              10/13/2014           Enter Revision MA
     2816771         e 3          Prepare Reporters Records                                                   1.4
                                                                                                              Basket
 ▪   62744787                     Applellee's Contest to Affidavit of 10/12/2014             ennter Revision 6,5111
                 Itr 4            Indigence
     2N21M                                                                                                    IQ
                                                                                                               Basket
 O   62744788                 4   Appellee's Contest to Affidavit of 10/11/2014              Enter Revision tad
     2601650     lr               Indigence                                                                   LI
                                                                                                             Basket
 o   62795705    40 1             Court of Appeals Fourteenth           10/10/2014           filter Revision MI
                                  District (letter to court reporter)                                         IQ
                                                                                                              Basket
 0 62899786      1                Fourteenth court of appeals           10/10/2014   ARO,    Enter Revision MsI
                 120 1            (correspondence)                                   STEVE                    19
                                                                                                              Basket
 ID 63753625     atr 1
                 r                Fourteenth court of appeals           10/10/2014   ARID.   Enter Revision Mil
                                  (Correspondence)                                   STEVE                 TI
                                                                                                            Basket
 O   62658912                 2   Affidavit of Indigence                10M2014              Enter Revision AO
     2742732     l                                                                                            L2
                                                                                                            Basket
 ▪   62658911                     Notice of Appeal                      10/7/2014            Enter Revision 60
     2742732     ler 1
                                                                                                              14
                                                                                                              Basket
 O   62613315
     2694983
                 0            2   Letter to Judge                       10/2/2014            Enter Revision 66d. s i
                                                                                                             19
                                                                                                             Raga
 O   62584007   5                 Proposed Qualified Domestic      10/1/2014                 Enter Revision And
     2684985                                                                                                  T9
                                  Relations Order AT&T
                                  Retirement Savings Plan                                                   Basket
 O   62584006                     Proposed Qualified Domestic      10/1/2014                 Enter Revision Basket
                 clif 5           Relations Order BT US
                                  Retirement Saving Plan 401(k)
 o   62584005                     Proposed Qualified Domestic      10/1/2014                 Enter Revision MI
     2684985     1r           7   Relations Order Cheveron                                                    La
                                  Retirement Plan
O    62584008                                                                                               aa     sket
                                  Proposed Qualified Domestic      10/1/2014                                r
                                                                                             Enter Revision Dasicet
     2684985     416" 6           Relations Order Chevron
                                  Employee Saving Investment
                                  Plan
O    62584010                     Proposed Qualified Domestic      10/1/2014                 Enter Revision Add
     2684985     tr 5             Relations Order-AXA Equi-Vest                                               IQ
                                  Variable Annuity IRA                                                        1311 E id
O    62569562                 1   Request for Findings of Fact and 9/30/2014                 Enter Revision
     7670791          '           Conclusion of Law                                                           19
                                                                                                              agg
                                                                                                              Basket
                                                                                                               asket




http://deeds/ecourt/SearchCivil.aspx                                                                                        7/16/2015
Search Civil Results                                                                                     Page 6 of 50


 O   112.§11194.   cgr      7    Proposed Qualified Domestic     9129/2014    gnter Revision Mg
     2659196                     Relations Order                                             LI
                                                                                             Basket
 O   62523727                    motion to Modify, correct or    9/26/2014    Enter Revision Mg
     2640997       der 9         reform Judgement                                            1:g
                                                                                             Basket
O    62523728                    Sub Doc: Attachment A Motion 9/26/2014       Enter Revision Add
     2640991       O        3    to Amend Judgment                                           12
                                                                                             RADIOS
 O   62539461      f@l      2    FFCLY - ORDER SIGNED            9/26/2014    Enter Revision mg
                                 DENYING FINDINGS OF                                         12
                                 FACTS/CONCLUSIONS OF                                         Basket
                                 LAW
 O   62451523                    Notice                          9/22/2014    Enter Revision Mg
     7575999       dei
                                                                                             12
                                                                                             Basj_d
                                                                                                 c
 O   62451522.                   Request for Findings of Fact and 9/22/2014   Enter Revision Add
     2575 99       IC3           Conclusions of Law                                           To
                                                                                              Basket
 O   62350378      off 2         Undeliverable Return Mail       9/10/2014    Enter Revision Acjg
                                                                                              To
                                                                                              Basket
 O   62205560      @        13   6 - AGREED JUDGMENT,            8/29/2014    Enter Revision Aug
                                 ORDER SIGNED                                                 To
                                                                                                 sliel
 O   82147395      l▪ 1          Power of Attorney to Transfer   8/28/2014    Enter Revision Mg
     2311946                     Motor Vehicle                                                To
                                                                                              Basket
 O   62148292                    Filing Letter                   8/27/2014
                                                           Enter Revision Mg
     2306253       Glt 1
                                                                           12
                                                                           Basket
 O 62148293  dtr 12 Sub Doc: Proposed Final      8/27/2014 Enter Revision Add
    7306253         Divorce Decree                                         12
            Basket
 El 62148296        Sub Doc: Proposed QDRO's for 8/27/2014 Enter Revision Add
    2306253  tr 8   Chevron                                                12
                                                                           Basket
 O 62148297      4  Sub Doc: Proposed Qualified  8/27/2014 Enter Revision &¢q
    2306253  cer    Domestic Relations Order                               1g

 0 62148294                      IRA One-Time Distribution Form 8/27/2014     Enter Revision Mg
                                                                                              1
   2306253         qt 8
                   et                                                                         11
                                                                                              gask
                                                                                              Basket
 O   62147358               13   Proposed Final Decree of        8/27/2014    Enter Revision Mg
     2304532                     Divorce                                                     Ig
                                                                                              Basket
 O   62148295               3    Proposed QDRO for BT U.S       8/27/2014     Enter Revision Arid
     2m2§3         ,fer          Retirement Savings Plan 401(k)                              Ig
                                                                                              Basket
 O   62171186               2    Motion for Clarification        8/26/2014    Enter Revision
     2291065       tr
                                                                                              111
                                                                                             Basket
 O   62171187               1    Sub Doc: proposed order on      8/26/2014    Enter Revision Mg
     2291065       4             motion for clarification                                    Ig
                                                                                             Basket
 O   62088714                    Cover letter                    8/22/2014    Enter Revision Mg
     2250746       Ir1
                                                                                             To
                                                                                             Basket
 O   62088717      der      3    Sub Doc: Proposed QDRO for 8/22)2014         Enter Revision mg
     2250746                     BT U.S Retirement Savings Ran                               To
                                 401(k)                                                      Basket
 O   82088715                    Sub Doc: Proposed QDRO's for 8/22/2014       Enter Revision Add
     2250746       c'9           Chevron                                                      To
                                                                                              Basket
 O   62088716                    IRA One-Time Distribution Form 8/22/2014     Enter Revision Add
     2250746       tr       8                                                                 Ist
                                                                                              Basket
 O   62350367          of   2    Return Mail Undeliverable       8/20/2014    Enter Revision Add
                                                                                              1:g
                                                                                              Basket
 O   62350364      et     e. 2   Return Mail Undeliverable       8/19/2014    Enter Revision Add
                                                                                              IQ
                                                                                              fiefikel
 O   61919589      rater 8       Jury Charge - Partition &       8/11/2014    Enter Revision Mg




http://deeds/ecourt/SearchCivil.aspx                                                                       7/16/2015
Search Civil Results                                                                                      Page 7 of 50


                               Exchange Agreement                                            12
                                                                                             dank
 O   §1919579    @      10     FFCLX - ORD SIGNED             8/11/2014       Enter Revision &RI
                               GRANTING FINDINGS OF                                          12
                               FACT/CONCLUSIONS OF LAW                                        %Wig
 O   61811662           5      Counter-Petitioner's Motion to 8/1/2014        Enter Revision MI
     2023024     41.r          COnsider                                                       12
                                                                                              Dinkel
 O   61811676           5      Motion for Directed Verdict        8/1/2014    Enter Revision Adil
     2023101                                                                                 1
                                                                                              Basket
 O   61811677           4      proposed Order on Motion for 8/1/2014          Dior Revision 60
     2023101     der           Directed Verdict                                               12
                                                                                              13.221121
 O   $1734374
     1928778     4      7   Petitioner's First Amended
                            Proposed Findings of Fact and
                                                               7/23/2014      Enter Revision Agg
                                                                                              12
                            Conclusions of Law                                                 gasket
 O   61646155    fie 5      Counter-Petitioner's Additional 7/21/2014         Enter Revision Ask
     1885308                Brief in Support of Pro Se                                         Ig
                            Attorney's Fees                                                    Basket
 O   61668494               Counter-PetItioner's Reply to      7/21/2014      Enter Revision Mil
     1897212     41e 2      Petitioner's Response to                                           Ig
                            additional brief in supprot of pro                                 gasket
                            se attorney's fees
 El 81674267     der 522 Line 1 & 51                           7/21/2014      Enter Revision go
     1894143                                                                                   12
                                                                                              Basket
 •   61658496                  Marsha Phillips 6TH Amended 7/21/2014          Enter Revision m_q
     1897231     der 3         Proposed Division of property                               12
                                                                                           iteakt
 O   61673989    der 7         Petiboner's Sixth Amended          7/21/2014   Enter Revision 60
     1891146                   Proposed Division of Property                               12
                                                                                            Basket
                                                                                               gild
 O   $1882264           5      Petitioners Second Amended         7/21/2014   Enter Revision
     1896758     de            Exhibit List Part II                                           12
                                                                                              Basket
 O   61672392           2      Response 03 Counter-               7/21/2014   Enter Revision bag
     1887433     tr            Petitioner's Additional Brief in                               12
                               Support of Pro Se Attorney's                                   Basket
                               Fees.
 O   61674268    der    26     Third Amended Inventory &          7/21/2014   Enter Revision baci
     1894143                   Appmisement of Steven W Ard                                    12
                                                                                              &Ishii!
 O   61679883           26     Third Amended Inventory 8          7/21/2014   Enter Revision Agst
     1895864     ctr           Appraisement of Steven W Ard                                   12
                                                                                              B281/1
 O   $1646237    •      2      Cases for the Court to Consider 7/19/2014      Enter Revision gild
     1881415                                                                                  12
                                                                                              1122k21
 O   §/sarag            6      Sub Doc: Exhibit - Chu v Hong 7/19/2014        Enter Revision Adg
     1881415     der
                                                                                              12
                                                                                              Blast
 O   61646241                  Sub Doc: Exhibit - Chu v Hong 7/19/2014        Enter Revision WEI
     1881415     4 10          US Supreme Court                                               12
                                                                                              13.881t21
 O   61648239    dtr    6      Sub Doc: Exhibit - Ginsburg v 7/19/2014        Enter Revision mg
     1881415                   ChemoffSriver And Associates                                   El
                                                                                              Basket
 O   61846230           9      Sub Doc: Exhibit - Schlueter v 7/19/2014       Enter Revision AO
     1881415     car           Sdiluete                                                       12
                                                                                              gasket
 O   61846246           37     Sub Doc: Exhibit - Vickery v       7/19/2014   Enter Revision 6sig
     1881415     de            Vickery                                                       12
                                                                                             Basket
 0 61646240                    Sub Doc: Exhibit - Wei-Mart        7/19/2014   Enter Revision Mil
     1881415     tr 5          Stores Inc v Bony                                             12
                                                                                             Basket
 O   61646471           2      Counter Petitioner. Marsha Ard- 7/18/2014      Enter Revision AO
     1878117     sla           Phillips Amended Trial witness                                 12
                               list for July 22,2014                                          82021
 O   61654416    der 27        Motion to Strike Amended        7/18/2014      Enter Revision Altg
     1874600                   Pleading                                                       12
                                                                                              6.281211
 O   61621422                  PROPOSED ORDER STRIKING 7/18/2014              Enter Revision Aag
                 1r 1




http://deeds/ecourt/SearchCivil.aspx                                                                        7/16/2015
Search Civil Results                                                                                     Page 8 of 50


     1874600                    AMENDED PLEADING                                              L2
                                                                                              Basket
 O   61646425                   Response to Motion to Strike     7/18/2014     Enter Revision Add
     1881209     `ler 2         Amended Petitioner                                            lo
                                                                                              lintel
 O   61625428                   Amended Motion to Compel         7/17/2014     Enter Revision Mil
     1854977
                 ter 5          Discovery                                                     12
                                                                                              Basket
 O   61625430    4491 13        Sub Doc: Exhibit A               7/17/2014     Enter Revision Mg
     1854977                                                                                  RI
                                                                                              Doha
 O   61625431
     1854977     41r      5     Sub Doc: Exhibit B               7/17/2014     Enter Revision Add
                                                                                              152
                                                                                               Basket
 O   61625429                   Sub Doc: Proposed Order on       7/17/2014     Enter Revision Add
                 41if 4         Motion to Compel Discovery                                    12
     1854977
                                                                                              Basket
 O   61646584    der 41         Petitioner's Response to      7/17/2014        Enter Revision Add
     1861579                    Respondent's Motion to Compel                                 lo
                                                                                              Basket
 O   61623513                   Respondents Bench Brief on      7/16/2014      Enter Revision Add
     1851105     ter 2          Severability of Contract                                      14
                                Provisions                                                    Basket
 0 61614084                     Counter Petitioner's Amended 7/15/2014         Enter Revision Add
     1832915     4'2            Objection to Use of Deposition                                 D
                                Excerpts of Marsha Ard-Phillips                                Basket
 O   61614085
     1832915     IC       5     Sub Doc: Exhibit A - Corrections 7/1512014
                                for the Nov 24, 2008 deposition
                                                                               Enter Revision isgd
                                                                                               L2
                                                                                               Basket
 O   61598086    dg 4           Sub Doc: Exhibit B                7/12/2014    Enter Revision 60
     1805320                                                                                   I2
                                                                                               Basket
 O   61614835                   Counter-Petitioners Notice of      7/15/2014   Enter Revision Add
     1834        oar 1          Intent to Use Steve Ards August                                12
         724
                                8, 2003 Deposition and                                         addheI
                                Attachments
 O   61613301    0        277   Exhibit - Petitioner, Steve Ards 7/15/2014     Enter Revision Add
     1831633                    2003 deposition 8.14.2003                                     RI
                                                                                               Basket
 O   61605128                   Notice of Hearing                 7/15/2014    Enter Revision Mit
     1829383     Gor 1
                                                                                               12
                                                                                              !halo'
 O   61602681    0        42    Requested Court Cjarges           7/15/2014    Enter Revision Add
     1827442                                                                                   12
                                                                                               &tat
 O   61598793    g              Motion to Compel Discovery        7/14/2014    Enter Revision 60
                 er 5
     1812446                                                                                   IQ
                                                                                               Basket
 1:1 61598795    fte      13    Sub Doc: Exhibit A                7/1412014    Enter Revision Add
     1812446                                                                                   12
                                                                                               Basket
 O   61598796                   Sub Doc: Exhibit B                7/14/2014    Enter Revision Add
     1812446     irer 5
                                                                                               12
                                                                                                Basket
 0 61598794               4     Sub Doc: Proposed Order           7/14/2014    Enter Revision ,8&111
   1812448       It
                                                                                               12
                                                                                              Basket
 O   61599120         t         Trial Position Notice             7/14/2014    Enter Revision Ms1
                      er 5                                                                     To


                 d'
                                                                                               Basket
 O   61596485             2     Counter-Petitioners Objection to 7/13/2014     Enter Revision ilat
     1806456                    Petitioners Divorce Summary                                    12
                                Inventory Sheet                                                Basket
 O   61598081    og       22    Counter-Petitioners Third        7/12/2014     Enter Revision Add
     1805320                    Amended Counter-Petition for                                   12
                                Divorce                                                        Basket
 O   61598107             7     Sub Doc: Exhbit J                 7/12/2014    Enter Revision Add
     1805320     le
                                                                                               IQ

                 4
                                                                                               Basket1
 O   6159808?             2     Sub Doc: Exhibit A                7/12/2014    Enter Revision Add
     1805320                                                                                  12
                                                                                               BRAM
 O   61598087             1     Sub Doc: Exhibit C                7/12/2014    Enter Revision Add
     1805320     4P
                                                                                              12




http://deeds/ecourt/SearchCivil.aspx                                                                       7/16/2015
Search Civil Results                                                                                      Page 9 of 50


                                                                                             Basket
 0 61598088                   Sub Doc: Exhibit D                7/12/2014   Enter Revision   mg
                  tr 2                                                                       12
     180532Q
                                                                                             Basket
 O   61598089            2    Sub Doc: Exhibit E                7/12/2014   Enter Revision &IA
     1805320      (ler                                                                       12
                                                                                            Basket
 O   1;11598102               Sub Doc: Exhibit F                7/12/2014   Enter Revision 6_0
     1805320      ler 26                                                                     Ig
                                                                                             Basket
 O   p1598103                 Sub Doc: Exhibit G                7/12/2014   Enter Revision 611
                  4lif 4                                                                     12
     1805320
                                                                                             Basket
 O   g1598105                 Sub Doc: Exhibit H                7/12/2014   Enter Revision &id
     1805320
                  4Itr 2                                                                     La
                                                                                             Basket
 O   61598106            1    Sub Doc: Exhibit 1                7/12/2014   Enter Revision Add
                  d                                                                          To
     1805320
                                                                                            Basket
 O   61598111            4    Sub Doc: Exhibit K                7/12/2014   Enter Revision Add
                  41tr                                                                       To
     1805320
                                                                                             Basket
 O   61598114
     1805320      .tr 3       Sub Doc: Exhibit t_               7/12/2014   Enter Revision Add
                                                                                             ig
                                                                                            Basket
 O   61598115
     1805320      der    7    Sub Doc: Exhibit M                7/12/2014   Enter Revision Add
                                                                                             To
                                                                                            Basket
 1:1 61597164                 Financial Information Statement 7/12/2014     Enter Revision Add
     180          IC 15       (FIS) for Marsha-phillips                                      Ig
         E221/
                                                                                             gasket
 O   61596954                  Financial Information Statment 7/12/2014     Enter Revision Mg
                  tr 15        (FIS) For Marsha ARD-Phillips                                 IQ
     180605Z
                                                                                             Basket
 O   MIME         ter 2        Conter- Petitioners Response to 7/10/2014    Enter agyjsjgg   Add
     1779681                   Petitioners Objection to Motion                               12
                               to Strike Respondnets Notice of                               Basket
                               Intent to Use Steve Ards June
                               10, 2009 Deposition and
                               Attachments
 O   61546850                  CP's X-E                         7/10/2014   Enter Revision MI
     1787380      cle 1
                                                                                             12
                                                                                             Basket
 0 61546849       ter 15       Financial Information (Fis) For 7/10/2014    Enter Revision   6.0
   1787380                     Marsha Ard-Phillips                                           12
                                                                                           Basket
 O   61531307                  Petitioners Fifth Amended        7/9/2014    Enter Revision Mg
     1773930      Ir 5         Proposed Division of Property                                 12
                                                                                            Basket
 O   61531308
     1773930      ofr    2     Petitioners Objections and
                               Motion to Strike Respondents
                                                                7/9/2014    Enter Revision 60.4
                                                                                             To
                               Notice of Intent to use Steve                                 Basket
                               Ards June 10, 2009 Deposition
                               and Attachments
 O   61496145     tre 42       2914.7.7 Ards 6.10.20139         7/7/2014    Enter Revision Mg
     1738012                   Deposition.Condensed                                          To
                                                                                             Basket
 EI 61/W14Z              38    Ard's Deposition of 8.10.2009    7/7/2014    Enter Revision Add
     1738012      4rar         Exhibits 1 through                                            To
                                                                                            Basket
 0 61496143                    Counter-Petitioners Notice of    7/7/2014    Enter Revision etki
     1738012      ier 1
                               Intent to Use Steve Ard's June                                To
                               10, 2009 Depostion and                                        Basket
                               Attachements
 O   61496131
     173686%      de     4     Counter-Petitioners Objection to 7/7/2014
                               Deposition Excerpts of Marsha
                                                                            Enter Revision   mil
                                                                                             To
                               Ard-Phillips                                                 Basket
 O   61496109            36    Exhibit                          7/7/2014    Enter Revision &d_g
     1733515      tier                                                                       'I
                                                                                             Basket
 O   61496108
     1733515      der    43    Oral and Videotaped Depostion 7/7/2014
                               of Steve Ard
                                                                            Enter Revision Agg
                                                                                             IQ
                                                                                             13.2filtal
 O   61496113     iter   139 Reporters Record                   7/7/2014    Enter amdAsan Acli




http://deeds/ecourt/SearchCivil.aspx                                                                        7/16/2015
Search Civil Results                                                                                       Page 10 of 50


      1733124                                                                                   12
                                                                                                Basket

 0 61496114
      1733124
                   4       17    Reporters Record                  7/7/2014      Enter Revision MU
                                                                                                12
                                                                                                fiaiggil
 O    61496115     de 91         Reporters Record                  7M2014        Enter Revision M.(1
      1733124                                                                                   12
                                                                                                 Basket
 O    61496116     car     399   Reporters Record                  7/7/2014      Enter Revision Agg
                                                                                                12
      1733124
                                                                                                Basket
 O    61496117     4       467   Reporters Record                  7/7/2014      Enter Revision Maj
                                                                                                12
      1733124
                                                                                                Basket
 O    61496116     e:fs.   469   Reporters Record                  7/7/2014      Enter Revision bigg
                                                                                                12
      1733124
                                                                                                Basket
 O    61496119
      1733124
                   der     95    Reporters Record                   7/7/2014     Enter Revision &ll
                                                                                                 l
                                                                                                 12
                                                                                                Basket
 O    61496101
      1732819      4       4     Counter-Petitioners Exhibit List - 7/6/2014
                                 Part II
                                                                                 Enter Revision Mg
                                                                                                 12
                                                                                                 Basket
 O    61496102
      1732619      4       3     Counter-Petitioners Exhibit List - 7/6/2014
                                 Part III
                                                                                 Enter Revision Mg
                                                                                                 12
                                                                                                 Basket
 0    61496104     oe 36         Counter-Petitioners Statement of 7/6/2014       gnter Revision Mg
                                                                                                 12
      1732833                    Intent to Use Unfiled Discovery
                                                                                                 Basket
 O    61496100     4       26    Marsha Ard-Phillips Exhibit List 7/6/2014       Enter Revision Ads!
                                                                                                12
      1732819
                                                                                                13.282i
 O    (JIM=        de 2          Counter-Petitioners Objection to 7/5/2014       Enter Revision Add
      1732509                    Petitioners Sworn Inventories                                  h
                                 and Financial Imformation                                       Basket
                                 Statements (FIS)
 O    1.11960.94   ce 2          Counter-Petitioners Objections 7/5/2014         Enter Revision Mg
      1732513                    to Petitioners Exhibit List, First                              RI
                                 Amended Exhibit List Part II,                                   Basket
                                 Exhibit List Part III and his
                                 Exhibit Lists in Cause Number
                                 2001-38706
 O    61496092
      1732511      4       2     Counter-Petitioners Objections 7/5/2014
                                 to Petitioners Intended Use of
                                                                                 Enter Revision Mg
                                                                                                 12
                                 Unfiled Discovery                                              Basket
 O    61496085
      1732145      gtr     3
                                 Counter-Petitioners Marsha Ard- 7/4/2014
                                 Phillips Trial Witness List-July
                                                                                 Enter Revision &id
                                                                                                 h
                                 21,2014                                                        fiasket
 0 614 83                  1     Counter-Petitioners                7/4/2014     Enter Revision Mg
      1732143      4e            Party/Attorney List                                              12
                                                                                                  Basket
 O    611,,M)77                   Counter-Petitioners Third         7/3/2014      Enter Revision Add
      1731609      4:r 3          Declaration Invoking Offer-of-                                 12
                                  Settlement Procedure                                           1122122
 O    61496024
      1729004      4       2      Counter-Petitioners Trial
                                  Scheduling
                                                                    7/3/2014      Enter Revision Mg
                                                                                                 12
                                                                                                  Basket
  O    61495989
       1723746      4      3
                                  Findings of Fact and
                                  Conclusions of Law
                                                                    7/3/2014      Enter Revision Add
                                                                                                  12
                                                                                                  Basket
 El 61495987        4       2     Petitioner Steve W Ards
                                  Party/Attorney List
                                                                    7/3/2014      Enter Revision Add
                                                                                                 12
       1723746
                                                                                                 Basket
  O    61495990
       1723746
                    4       41    Petitioners Exhibit List - Part III 7/3/2014    Enter Revision AO
                                                                                                  1-2
                                                                                                 Basket
  ▪    61495988             3     Petitioners First Amended Trial 7/3/2014        Enter Revision 6.4.0
       1723746                    Witness List                                                    12
                                                                                                  Basket
  O    61495988
       1723746      4       2     Petitioners Trial Scheduling       7/3/2014     Enter Revision 6ggi
                                                                                                  12
                                                                                                  &Wild
  0 61486026
       1729349      tr      3     Supplemental Motion to Compel 7/3/2014
                                  Petitioners Response to
                                                                                  Enter Revision ,8,0
                                                                                                  12




 http://deeds/ecourt/SearchCivil.aspx                                                                          7/16/2015
Search Civil Results                                                                                       Page 11 of 50


                                 Counter-Petitioner's May 2,2014                               Basket
                                 Amended Fifth Request for
                                 Production
 O   61495952               12   Findings of Fact and            7/2/2014       Enter Revision Mg
     1717758     (f              Conclusions of Law                                            12
                                                                                               Basket
 O   61394651                    Reporter's Record Volume 1 of 1 6/28/2014      Enter Revision Mg
     1675266     der 47          Volumes Trial Court Cause No.                                 12
                                 2006.47105                                                    Basket

 o   61384087    ter        21   Petitioners Statement of Intent 6/26/2014      Enter Revision Mg
     1651712                     to Use Unfiled Discovery                                      IQ
                                                                                               Basket
 O   1)1307941              1    Counter-Petitioners Certificate of 6/23/2014   Enter Revision Mg
     1614221     Alr             Written Discovery                                             12
                                                                                                Basket
 O   61208574                    Objection to Authenticity of    6/13/2014      Enter Revision Mg
     1540004     0 3             Petitioners Fifth Supplemental                                 To
                                 Response Tp CPS First                                          Basket
                                 Request Production, Second
                                 Supplemental Response To
                                 CP" Third Request Production;
                                 'Supplemental Response To
                                 CP's Forth Request Production
                                 of June 12th. 2014
 O   61185752                    Counter-Petitioners Reply to    6/10/2014      Enter Revision Ms!
     1497945     tr 6            Petitioner's Response to                                      12
                                 Respondents Motion to                                          Basket
                                 Additional Temporary Orders for
                                 Spousal Support and Interim
                                 Attorney's Fees
 O   61185755                    Sub Doc: Exhibit A                6/1012014    Enter Revision Mg
     1497945     tr 2                                                                           1S2
                                                                                               Basket
 ID 61185769     fig        2    Sub Doc: Exhibit 8                6/10/2014    Enter Revision Mg
     1497945                                                                                    12
                                                                                                Basket
 1:3 §1185770               1    Sub Doc: Exhibit C                6/10/2014    Enter attaism go
     1497945     '
                                                                                                Basket
 ID 61123487                8    Objection to Authenticity of       6/9/2014    Enter Revision Mg
     1483347     '               Petitioners Responses To                                       12
                                 Counter-Petitioners May 2, 2014                                Basket
                                 Amended Fifth Request for
                                 Production
 o   61128825    dgr        2    Petitioner's Certificate of Written 8/9/2014   Enter Revision 6itl
     1485705                     Discovery                                                      12
                                                                                                Basket
 1:1 61128828                    Petitioner, Steve Ard's.        6/9/2014       Enter Revision Mg
     1485705         `fer 2      Response To Respondent's                                       /2
                                 Motion For Additional Temporary                                Basket
                                 Orders for Spousal Support And
                                 Interim Attorney's Fees
 CI 62350355     I   RO 2        Return Mail Undeliverable       6/9/2014       Enter Revision Mg
                                                                                                12
                                                                                                Basket
 O   61109147                    Counter-Petitioners Second         6/6/2014    Enter Revision Agg
     1463279         att'   3    Declaration Invoking Offer-of -                                12
                                 Settlement Procedure                                          Basket
 ID 61109155                     Counter-Petitioners Second         6/6/2014    Enter Revision 60
     1463292         If     3    Offer of Settlement                                            Ig
                                                                                               Basket
 O   61096620        of 2        Counter-Petitioners Declaration 6/5/2014       Enter Revision Mg
     1459786                     Invoking Offer-of-Settlement                                  h
                                 Procedure                                                     Basket
 ID 610966 42        Atr 2       Counter-Petitioner's Offer of   6/5/2014       Enter Revision Mg
     1459939                     Settlement                                                     12
                                                                                               Basket
 ▪   Oa...
       826J          c           Notice of Submission               6/3/2014    Enter Revision Aag
     1432994         er 1
                                                                                               12
                                                                                               flaslifil
 1:1 61058358        alt 1       Notice of Submission               6/3/2014    Enter Revision Mg
     1433302                                                                                    h
                                                                                                Basket
 O   60966698
     1376942         der    i
                                 Petitioners Certificate of Written 5/28/2014
                                 Discovery
                                                                                Enter Revision Agg
                                                                                               12
                                                                                               &kW



http://deeds/ecourt/SearchCivil.aspx                                                                          7/16/2015
Search Civil Results                                                                                  Page 12 of 50


 O   60945937    00 35       Counter-Petitioners Comments 5127/2014         Enter Revision AO
                             on Necessary Discovery and                                    12
                             Disclosure                                                    fieskat
 ID 60957456     l      1    DISCX - ORDER SIGNED          5/27/2014        EnterBayilian gad
                             GRANTING DISCOVERY                                              12
                                                                                             Basket
                             TRRQX - ORDER SIGNED
                                                               5/27/2014
                             GRANTING TRIAL REQUEST
 1:1 60952758                Notice Submission                 5/24/2014    Enter Revision   t1
     1359063     ce1
                                                                                           12
                                                                                           Basket
 O   6097223Z                Counter-Petitioner's Amended 5/23/2014         Enter Revision MI
     1356441     lir 1       Ceriflfcate Of Written Dicovery                               12
                             Prounded To Counter-                                          Basket
                             Respondent Steve Ard
 ID 60950547                 C'S Exhibit A                     5/22/2014    Enter Revision MI
    1338070      Ce9                                                                       12
                                                                                           Basket
 0 60950546             22   Counter-Petitioner's Comments 5/22/2014        Enter Revision m_4
   1338070       O           on Necessary Discovery and                                    12
                             Disclosure                                                     Basket
 El 60877348     I@     5    STCOX - ORDER SIGNED           5/20/2014       Enter Revision Mg
                             GRANTING STATUS                                               12
                             CONFERENCE                                                     Basket
 O   60810266    Ifil   5    STCOX - ORDER SIGNED               5/15/2014   Enter Revision Add
                             GRANTING STATUS                                                To
                             CONFERENCE                                                     Basket
     60918860                Counter-petitioner's certificate of 5/9/2014   Enter Revision &151
     1217732     de 1        written discovery propounded to                                12
                             counter-respondent Steve Ard                                   Basket
 O 60918862      0
                        3    Sub Doc: Filing letter             519/2014    Enter Revision &la
     1217732                                                                                12
                                                                                            Basket
 O   62608221    etr 2       Undeliverable Return Mail         5/7/2014     Enter Revision &Id
                                                                                            12
                                                                                            Basket
 El 60619091                 Notice of Submission              4/30/2014    Enter Revision Ald
     1133315     4. 5
                                                                                           12
                                                                                           Basket
 O   60726298                Respondents Motion for          4/30/2014      Enter Revision MI
                 tr 5
     1133315                 Additional Temporary Orders for                               12
                             Spousal Support and Interim                                   1261kel
                             Attorney's Fees and Request for
                             Hearing
 (3 60726299            1    Sub Doc: Proposed Order           4/30/2014    Enter Revision M
    1133315      O
                                                                                           12
                                                                                           Basket
 O   60619615    @I     1    TRNCY - ORDER SIGNED              4/29/2014    Enter Revision MA
                             DENYING TRANSFER                                              12
                             (COMPLETE)                                                    Basket
 O   60589712           4    Counter Petitioners First      4/28/2014       Enter Revision M
     1102576                 supplemental Reply count to                                   12
                             Counter-Respondents                                           j36811
                             Response to Motion to Transfer
                             Venue
 O   60549121
     1069469     tr     1    Objection to Associate Judge
                             Presiding Over Motion to To
                                                            4/23/2014       Enter Revision MA
                                                                                            To
                             Transfer Venue Hearing                                         Basket
El   63092622    crer 2      Filing letter                  4/8/2014        Enter Revision M
                                                                                           12
                                                                                            Basket
 O   60145300                Plaintiffs First Supplemental     3/25/2014    Enter Revision M.
     808264      Ger 6
                             Response to Respondents                                        To
                             Motion to Transfer                                             Basket
 O   60487963           8    Counter-Petitioner's Brief No. 2 3/14/2014     Enter Revision Asql
     716111      cle         In Support of Reply to Counter-                               12
                             Respondents Brief/Response to                                  Basket
                             Motion to Transfer Venue
O    60487966           1    Sub Doc: Exhibit A                3/14/2014    Enter Revision Add
                 tr
     716111                                                                                  IQ
                                                                                             Enlist
O    60487967    ee     2    Sub Doc: Exhibit B                3/14/2014    Enter Revision ,EgIsi
     716111                                                                                 12
                                                                                             Basket




http://deeds/ecourt/SearchCivil.aspx                                                                     7/16/2015
Search Civil Results                                                                                       Page 13 of 50   •


 O   60487968      ce 1         Sub Doc: Proposed Order On 3/14/2014            Enter Revision bad
     716111                     Opposed Motion To Transfer                                       IQ
                                Venue                                                            gasket
 El 60275277                    Motion for Hearing on Opposed 3/11/2014         Enter Revision 644
    689200
                   d
                       er 1     Motion to Transfer Venue                                         TS
                                                                                                   Met
 El 60275278               2    Sub Doc: Proposed Order for 3/11/2014           Enter Revision
     689200        r'           Motion for Heating on Opposed
                                Motion to Transfer Venue                                         Basket
 O   59925862      de      4    Brief in Support of Petitioner's   3/7/2014     Enter Revision old..4
     051422                     Response to Motion to Transfer                                  12
                                                                                                Basket
 El 59956206       4       2    Second Affidavit for Opposed 3/7/2014           Enter Revision Add
    MIZE                        Motion to Transfer Venue                                         14
                                                                                                 Basket
 O   59903652
     624999
                   der     2    Opposed Motion to Transfer         3/4/2014     Enter Revision
                                Venue
                                                                                                 1
                                                                                                7
                                                                                                Basket
 ID 59903654       4t      79   Sub Doc: Texas Cases               3/4/2014     Enter Revision 6.011
    624999                                                                                       To
                                                                                                   III
                                                                                                    ce
 O   59882854                   Supplemental Second Amended 3/4/2014            Enter Revision Add
     619782        4       3
                                Counter-Petition For Divorce                                     To
                                                                                                 liAthgj
 O   59771113
                   de7
                                Counter-Petitioner's Brief No. 1 2/20/2014      Enter Revision mg
     517722                     Oppsed Motion to Transfer                                      Tic
                                Venue
 Ei 63071613       ggrer   2    Returned Mail-Undeliverable        1/30/2014    Enter Revision
                                                                                               IQ
                                                                                               !haat
 ID 59459768
    212242
                   tr      1    Notice of Hearing                  1/28/2014    Enter Revision AO
                                                                                               IQ
                                                                                               gasket
 O   59459769              2    Sub Doc: Correspondence to         1/28/2014    Enter Revision 60
                   4            Allan Cease
     IMO                                                                                       ill
                                                                                               Basket
 ID 59223461               13   Reply to Response Motion           1/12/2014    Enter Revision mg
    188841         atir         Transfer Venue                                                   IQ
                                                                                                 Basket
 O   59221537              1    Counter Petitioners notice of      1/10/2014    Enter Revision   g
     177910        (er
                                hearing for future hearing on                                    12
                                motion to transfer venue                                         Basket
 El 58259250       tr      2    Response to Motion to Transfer 11/12/2013       Enter Revision mg
     FAX15624202                                                                                 IQ
                                                                                                 Basket
 O   58273915              1    Sub Doc: FREEfax Cover Sheet 11/12/2013         Enter Revision 6S81,
     FAX15624202   tr
                                                                                                 12
                                                                                               gasket
 El 58934197               2    Cover letter                       11/5/2013    Enter Revision &Id
                                                                                                 12
                                                                                                 Basket
 ID 58062691       c            Respondent's Certificate of        10/30/2013   Enter Revision M
     FAX15611366   ar      3
                                written discovery directed to                                  12
                                respondent                                                     Mkt
 izi 58063026                   Sub Doc: FREEfax Cover Sheet 10/30/2013         Enter Revision AO
     FAX15611366   tr1
                                                                                               h
                                                                                               Basket
 O   57845282                   FREEfax Cover Sheet                10/16/2013   Enter Revision Aid
     FAX15598400   tr1
                                                                                                 lLg
                                                                                                 gasket
 O   57871176                   Opposed Motion To Transfer         10/16/2013   Enter Revision ilgst
    FAX15598400    4 3
                                                                         IS
            Basket
O 57871177         Sub Doc: Proposed Order On 10/16/2013 Enter Revision Add
    FAX15598400 1 Opposed Motion To Transfer                             12
                   Venue                                                 Basket
1:1 57675533     2 0
                   RECUX - ORDER SIGNED       9/30/2013  Enter Revision Add
                                RECUSING JUDGE                                                   To
                                                                                                 Basket
O    57507109              4    5th Amended Proposed Division 9/27/2013         Enter Revision asid
     FAX15581185   oer
                                of Property of Martha Phillips                                   111
                                                                                                gasket
El 57514010                     Sub Doc: FREEfax Cover Sheet 9/27/2013          Enter Revision Ad4
     FAX15581185   cie 1
                                                                                                 TS




http://deeds/ecourt/SearchCivil.aspx                                                                          7/16/2015
Search Civil Results                                                                                                   Page 14 of 50   •


                                                                                                            Basket
 O   57508241          41       6    Counter-Petitioner's Exhibit List 9/27/2013             Enter Revision 60
     FAX15581228                     Part II with Proof of Service                                            12
                                                                                                             Basket
 O   57514183          tig      1    Sub Doc: FREEfax Cover Sheet 9/27/2013                  Enter Revision Agg
           5581
     f&V        221                                                                                           12
                                                                                                              Basket
 O   57512869          fo       19   Motion to Strike Amended            9/27/2013           Enter Revision /101
     fAX15581597                     Pleading                                                               12
                                                                                                               ket
                                                                                                          n Basket
     /210202           etc 1
                           1         Sub Doc: FREEfax Cover Sheet 9/27/2013                        Revisio
     FAX15581597                                                                                              1s
                                                                                                             Basket
 O   57512870          der      2    Sub Doc: Proposed Order             9/27/2013   ARD,    Enter Revision MEI
     FAX15581597                     Striking Amended Pleading                       STEVE                    D
                                                                                                              Basket
 O   57508226                   5    Petitioner's First Amended          9/27/2013           Enter Revision Add
                                                                                                             T
     FAX15581224                5    Exhibit List Pad II
                                                                                                             Basket
 O   57514013          car 1         Sub Doc: FREEfax Cover Sheet 9/27/2013                  Enter Revision Add
     FAX15581224                                                                                             To
                                                                                                             TB
 O   57454369          4gf 2         Counter-Petitioner's Certificate 9/26/2013              Enter Revision Add
     FAX15579479                     of Written Discovery
                                                                                                              T
                                                                                                             easket
     57456796
 O
     FAX15579479       ger 1         Sub Doc: FREEfax Cover Sheet 9/26/2013                  Enter Revision Add
                                                                                                              To
                                                                                                              Basket
 O   57454519          4.       2    Counter-Petitioner's Certificate 9/26/2013              Enter Revision Add
     FAX15579480                     of written discovery                                                     12
                                                                                                            Basket
 0 57456792            4. 1          Sub Doc: FREEfax Cover Sheet 9/26/2013                  Enter Revision Mg
     FAX15579480
                                                                                                             12
                                                                                                             Basket
 O   57465978          ge 4          Financial Information Statement 9/26/2013       ARD,    Enter Revision ALIA
     FAX15580417                     for Final Divorce                               STEVE                    12
                                                                                                             Basket
     57497995
 O
     FAX15580417       4 1           Sub Doc: FREEfax Cover Sheet 9/26/2013                  Enter Revision Add
                                                                                                              IQ
                                                                                                              Basket
 O   57485979                   4    Sub Doc: Petitioner's Divorce       9/26/2013   ARD,    Enter Revision
     FAX15580417            '        Inventory Summary Sheet                         STEVE                    To
                                                                                                              Basket
 O   57465980
           5 804
                       4'       21   First Amended Inventory a           9/26/2013   ARID,   Enter Revision Agg
     EAKL 5       11                 Appraisement of Steven W. Ard                   STEVE                    IQ
                                                                                                              Basket
 O   57465981
     FAX15580417       tr       5
                                     Sub Doc: Exhibit ''A'               9126/2013           Enter Revision &11
                                                                                                              IQ
                                                                                                            Basket
 O   57461429
     FAX15579730       de 1          FREEfax Cover Sheet                 9/26/2013           Enter Revision Mg
                                                                                                              12
                                                                                                             Basket
 O   57465982
     FAX15580417       IC       5
                                     Petitioner's Exhibit List-Part II   9/26/2013           Enter Revision Lidg
                                                                                                              IQ
                                                                                                             Basket
 O   57510570                        Supplemental and Amended            9/26/2013           Enter Revision Add
     FAX15579730       Ar 5
                                     Sworn Inventory and Appraisal                                            To
                                     of Counter-Petitioner                                                    Basket
 O   57510571          ter      6    Sub Doc: Exhibit CPS X-E            9/28/2013           Enter Revision Add
     FAX15579730                                                                                              To
                                                                                                             Basket
 O   57445398
     FAX15578789       atc      5
                                     Brief in Support of
                                     Disproportionate Division
                                                                         9/25/2013           Enter Revision Add
                                                                                                              Ig
                                                                                                            Basket
     57453822
O
     FAX15578789       dor 1         Sub Doc: FREEfax Cover Sheet 9/25/2013                  Enter Revision Mil
                                                                                                              12
                                                                                                              Basket
O    57445381          cog 23        Counter-Petitioner's Brief in     9/25/2013             Enter Revision
     FAX15578787                     Support of Pro Se Attorney's
                                     Fees, Affidavit and Exhibit A and                                        1-1
                                                                                                              Basket
                                     Proof of Service
O    57453791          de       1    Sub Doc: FREEfax Cover Sheet 9/25/2013                  Enter Revision Aug
     FAX15578787                                                                                              12
                                                                                                              Basket




http://deeds/ecourt/SearchCivil.aspx                                                                                      7/16/2015
Search Civil Results                                                                                                 Page 15 of 50


 O   57452995
     FAX15578095   Ir       1
                                 Amended Financial Information
                                 Statement for Marsha Phillips
                                                                    9/2412013               Enter Revision 6,a1
                                                                                                           IQ
                                                                                                           Basket
 O   57452996      4        14   Sub Doc: Exhibit A                 9/24/2013               Enter Revision &id
     FAX15578095                                                                                           12
                                                                                                           &filial
 O   57430981      4        2    Financial Information Statement 9/24/2013                  Enter Revision Ald
     FAX15577934                 for Marsha Phillips                                                       12
                                                                                                           !MIMI
 O 17.14.0AZ                1    FREEfax Cover Sheet                9/24/2013               Enter Revision Ms'
     FAX15578095   4                                                                                       12
                                                                                                           Basket
 O   57430980      atr      21   Sworn Inventory and Appraisal 9/24/2013                    Enter Revision 8,0
     FAX15577934                 of Counter-                                                               12
                                 Petitioner/Respondent                                                     Basket
 O   57440578
     FAX15577934   4' i          Sub Doc: FREEfax Cover Sheet 9/24/2013                     Enter Revision 6,Eld
                                                                                                           h
                                                                                                          Basket
 O   57379928               6    Counter-Petitioner's Second        9/20/2013    ARD-      Enter Revision Ma
     FAX15575499   tr            Amended Answer                                  PHILLIPS,                To
                                                                                 MARSHA                   101e1
 O   57384635               1    Sub Doc: FREEfax Cover Sheet 9/20/2013                    Enter Revision AO
     FAX15575499   tr                                                                                     To
                                                                                                          Basket
 O   57381053      I    f   21   Second Amended Couter-             9/20/2013    ARD-      Enter Revision Add
     FAX15575615                 Petition for Divorce                            PHILLIPS.                h
                                                                                 MARSHA                   Basket
 O   57381054      I    t   66   Sub Dx: Exhibits for Second    9/20/2013                  Enter Revision Mill
     FAX15575615                 Amended Counter-Petitioner for                                           12
                                 Divorce                                                                  Basket
 O   57384693                    Sub Dx: FREEfax Cover Sheet 9/20/2013                     Enter Revision 6,11
     FAX15575615
                   c
                    er      1
                                                                                                          IQ
                                                                                                          Basket
 0 57363101                 2    Filing letter                      9/19/2013    AO        Enter Revision
   FAX15574356                                                                                            12
                                                                                                          Basket
 O   57365453               1    Sub Doc: FREEfax Cover Sheet 9/19/2013                    Enter Revision mid
     FAX15574356   tr                                                                                      h
                                                                                                          Basket
 1:1 51220688      4        2    Letter requesting 2007 Income      9/19/2013               Enter Revision &Id
     FAX15573605                 Tax document                                                             12
                                                                                                           BMW
 O   57353663      Il            Sub Dx: FREEfax Cover Sheet 9/19/2013                      Enter Revision &id
     FAX15573605    e       1
                                                                                                           IQ
                                                                                                           Mild
 O   57344065               2    Certificate of written discovery   9/18/2013               Enter Revision MI
     FAX15573110                                                                                           12
                                                                                                           Basket
 0 §Laif27.2       der      1    Sub Doc: FREEfax Cover Sheet 9/18/2013                     Enter Revision
    FAX15573110                                                                                            1s
                                                                                                           Basket
 O   57215347                    Emergency Motion for Hearing 9/9/2013                      Enter Revision Aid
     EgM5642,12             7    an respondents motion to                                                  12
                                 compel petitioner to respond to                                           Basket
                                 all interrogatories, reqyest for
                                 production and rule 194
                                 disclosures, motion for sanctions
                                 and request for order for
                                 petitioner to produce an
                                 accounting
 O   5.71,15348    ter      9    Sub Doc: Index                    9/9/2013                 Enter Revision &0_4
     FAX15564272                                                                                           12
                                                                                                           Basket
 O   57207657               1    FREEfax Cover Sheet                9/9/2013                Enter Revision MI
     FAX15564272   ler                                                                                     h
                                                                                                           Basket
 O   57170022      ,
                                 Respondents Certifcate of          9/5/2013                Enter Revision mg
     FAX15561622    Cr      1    Written Discovery                                                         Ig
                                                                                                           Basket
 0 57170507                 1    Sub Doc: FREEfax Cover Sheet 9/512013                      Enter Revision 6,0
   FAX15561622                                                                                             12
                                                                                                           Basket
 0 57123052                 2    Petitioner's Certificate of written 8/30/2013              Enter Revision MA
   FAX15558192     itr           discovery directed to respondent                                          14
                                                                                                           Basket




http://deeds/ecourt/SearchCivil.aspx                                                                                    7/16/2015
Search Civil Results                                                                                       Page 16 of 50


 0 57123223                      Sub Doc: FREEfax Cover Sheet 8/30/2013          Enter Revision Mg
     FAX15558192   tr 1                                                                           1.2
                                                                                                  Basket
 O   57115771                2   Petitioner's Certificate of written 8/29/2013   gnter Revision Mg
                   448r
     FAX15557816                 discovery directed to respondent                               12
                                                                                                  Basket
El 57120675                  1   Sub Doc: FREEfax Cover Sheet 8/29/2013          Enter Revision
     FAX15557816   O
                                                                                                p
                                                                                                rasket
 0 57060541                  2   Petitioner's Certificate of written 8/27/2013   Enter Revision Mg
     FAX15555151   gar           discovery Directed To                                          19
                                 Respondent                                                     Basket
 O   57081729                1   Sub Doc: FREEfax Cover Sheet 8/27/2013          Enter Revision tIgg
     FAX15555151   der
                                                                                                 D
                                                                                                 Basket
 O   57082806                6   Respondents Response to         8/27/2013       Enter Revision 6gg
     FAX15555315   fle           Petiitonees Motion to Compel of                                  D
                                 JULY 28.2013.                                                    Basket
 O   57082926                    Sub Doc: FREEfax Cover Sheet 8/27/2013          Enter Revision
     FAX15555315   ter 1                                                                          To
                                                                                                  Basket
 O   57067098                1   FREEfax Cover Sheet               8/26/2013     Enter Revision Aul
                                                                                                 l
     FAX15554027   r'                                                                             To
                                                                                                  Basket
 O   57085932                    Respondent's Certificate of       8/2612013     Enter      ism ism
     FAX15554027   tr 3          Written Discovery                                              D
                                                                                                Basket
 O   ,57085931               1   Sub Doc: Filing letter            8/26/2013     Enter Revision Aid
     FAX15554027   44.                                                                            To
                                                                                                  Basket
 O   56976192                    Request for Identification of     8/18/2013     Enter Revision ArkI
     FAX15548021   tr        3   Withheld Production.                                             IQ
                                                                                                 Basket
 •   56979947                1   Sub Doc: FREEfax Cover Sheet 8/16/20/3          Enter Revision 6gg
     FAX15548021   ir
                                                                                                  12
                                                                                                Basket
 O   §6827567                    Amended Certificate of             8/2/2013     Enter Revision Mg
     FAX15536740   le 1          Service8.2.2013                                                  12
                                                                                                Basket
 O   356832891                   Sub Doc: FREEfax Cover Sheet 8/2/2013           Enter Revision MI
     FAX15536740   .or 1
                                                                                                  IQ
                                                                                                  Basket
 O   56828890                    FREEfax Cover Sheet                8/2/2013     Enter Revision tigg
     FAX15536620   0 1                                                                            19
                                                                                                 Basket
 O   56857275      lf            Respondents Certificate of         8/2/2013     Enter Revision &gg
     FAX15536620       ar 3      Written Discovery Directed to                                    D
                                 Petitioner                                                     Basket
 O   56857274                1   Sub Doc: Filing Letter             8/2/2013     Enter Revision &Id
     FAX15536620   IC
                                                                                                  IQ
                                                                                                    agil
                                                                                                     (
 O   56787644      •         1   FREEfax Cover Sheet                7/30/2013    gnter Revision Losj
     FAX15533413                                                                                  IQ
                                                                                                Basket
 0 56881816                      Plaintiffs Response to Motion for 7/30/2013     Enter Revision Mg
                   IEW 5         Protection and Motion for                                        To
                                 Sanctions                                                        Basket
 0 56881805                      Sub Doc: Filing letter             7/30/2013    Enter Revision MI
                   ale 1                                                                          To
                                                                                                  Basket
 0 56881819              d   2   Sub Doc: Proposed Order            7/30/2013    Enter Revision

                                                                                                Drasket
 0 61127378                  5   Respondents Motion for           7/30/2013      Enter Revision Mg
    FAX15533413    car           Additional Temporary Orders for                                  IQ
                                 Spousal Support and Interim                                      Basket
                                 Attorneys' Fees. and Request for
                                 Hearing
 0 61127379                  1   Sub Doc: Proposed Order            7/30/2013    Enter Revision Mg
   FAX15533413     le                                                                             D
                                                                                                  Basket
 0 5688213t        eder 1        Letter regarding Certificate of    7/26/2013    Enter            Adit
                                 Written Discovery                                                D




http://deeds/ecourt/SearchCivil.aspx                                                                          7/16/2015 •
Search Civil Results                                                                                              Page 17 of 50


 0 56882133                      3    Petitioners Certificate of written 7/26/2013   Enter Revision MI
                       aer            discovery directed to respondent                              12
                                                                                                    Basket
     56739651                    25   Respondent's Motion for          7/25/2013     Enter Revision Mg
     ED101J017615771 fie              Protection From Discovery                                       13
                                                                                                      Basket
•    01.215fg                    1    Designation and Notice of Only 7/24/2013       Enter Revision   Ms1
     FAX15528821                      Attorney of Record for
                                      Respondent                                                     Basket
O    56723693
     FAX15528821       der       1    Sub Doc: FREEfax Cover Sheet 7/24/2013         Enter Revision aldsl

                                                                                                     Basket
 0 56708221            411,4, 2       Letter Regarding Order of        7/19/2013     Enter Revision grig
                                      Assignment                                                     To
                                                                                                     Basket
 O   MUIR                        3    Motion for Pretrial Conference    7/19/2013    Enter Revision aig
     FAX15525400       IC                                                                            To
                                                                                                     Basket
0 56682505                       1    Sub Doc: FREEfax Cover Sheet 7/19/2013         Enter Revision A4 1
     FAX15525400                                                                                     To
                                                                                                     Basket
 •   56552263
                       &sr            Notice of Address Change          6/4/2013     Enter Revision Add
                                                                                                     To
                                                                                                     Basket
 O   58552265          rajtr 2        Sub Doc: Cover /offer             6/4/2013     Enter Revision mg
                                                                                                      Basket
 O   56165837          r@l       1    TRANX - ORDER                    5/29/2013     Enter Revision 64.4
                                      TRANSFERRING CASE TO
                                      ANOTHER DISTRICT COURT                                          Basket
                                      SIGNED
 O   55424058          ill       1    DIJUX - ORDER SIGNED              4/18/2013    Enter Revision 60
                                      DISQUALIFYING JUDGE
                                                                                                     angst
 0 47431268                      1    Designation of Solo Attorney on 1/10/2011      Enter Revision Agg
   gniou0,6125806                     Case                                                            14
                                                                                                    Bakal
 •   47306927          41        2    ATFEX - ORDER SIGNED   12/14/2010              Enter Revision Mg
                                      AWARDING ATTORNEY FEES                                        12
                                                                                                    Basket
 O   64098745
                       coo            PROPOSED ORDER ON
                                      JUDICIAL DETERMINATION
                                                                        12/14/2010   Enter Revision 60

                                      JENKIN 8 KAMIN'S CLAIMS                                         13.221221
                                      FOR ATTORNEYS' FEES
 O   64098753          420 2          proposed order on judicial        12/14/2010   Enter Revision gad
                                      determination Jenkin i3 Kamins
                                      claims for attorneys fees                                      Basket
 0 47201580                      2    PROPOSED Order ON                 12/13/2010   Enter Revision gild
   ED101J016094410 fie                JUDICAL TERMINATION                                           12
                                      JENKIN AND KAMINS ClaimS                                       Basket
                                      FOR ATTORNEY FEES
 0 47201579                      1    Sub Doc: Cover Letter             12/13/2010   Enter Revision Agg
   ED101J016094410
                                                                                                     Basket
 O   §5361410                P   2    Notice of Amended Certificate of 12/7/2010     Enter Revision Aitg
     ED101J016084858   4
                        Ig            Service                                                         14
                                                                                                      Basket
     65361411                    5    Sub Doc: Exhibit A                12/7/2010    Enter Revision 1241
     ED101J016084$58                                                                                  14
                                                                                                     Basket
 O   64098751                         Exhibit A                         12/8/2010    Enter Revision ggg
                       egr
                                                                                                      14
                                                                                                     Basket
 O   64098758          agr 2          MOTION TO MODIFY ORDER 12/6/2010               Enter Revision Agg
                                      ON JUDICIAL                                                    To
                                      DETERMINATION OF                                               Basket
                                      INTERVENTION
O    64098762
                       Igo            Sub Doc: Exhibit A                12/6/2010    Enter Revision Add
                                                                                                      To
                                                                                                    gags!
O    64098764          exe 2          Sub Doc: Exhibit B                12/8/2010    Enter Revision MI
                                                                                                    14
                                                                                                    E8,11521
O    64098747          aft 2          MOTION TO MODIFY ORDER 12/6/2010               Enter Revision Mg




http://deeds/ecourt/SearchCivil.aspx                                                                                 7/16/2015    •
Search Civil Results                                                                                                Page 18 of 50


                                       ON JUDICIAL                                                     12
                                       DETERMINATION ON                                                Basket
                                       INTERVENTION
 CI 64098743            air            Deputy Report Statement          11/23/2010    Enter Revision Ada
                                                                                                       12
                                                                                                       Basket
 ❑   4705853            rgl       1    MODIY • ORDER DENYING
                                       MODIFICATION AND
                                                              11/23/2010              Enter Revision
                                                                                                       12
                                       AMENDING TEMP ORDERS                                            gasket
                                       SIGNED
 CI 47058556            •         2    ATFEX - ORDER SIGNED   11/23/2010              Enter Revision M...2
                                       AWARDING ATTORNEY FEES                                          12
                                                                                                       Basket
 CI 47014105                      1    Designation of New Attorney In 11/21/2010      Enter Revision   &Id
     E0101J016085199 4Ie               Charge
                                                                                                      gasket
 CI 46963630                      2    Objection to Consolidation of     11/18/2010   Enter Revision Add
     ED101,1016057633                  Hearings Scheduled on Nov. 23.                                  To
                                       2010 and the Participation of                                   Basket
                                       Attorneys Allan Cease, Charles
                                       Long and           Harris in any
                                       further state court bankruptcy
                                       hearings and the participation of
                                       Eileen Gaffney in a modification
                                       of temp spousal support hearing
 El 46933470                      1    Response on motion for            11/12/2010   Enter Revision Add
                        atf
     E0101J016052650                   rendition of judgment                                           To
                                                                                                     Basket
 ❑   46933471                     1    Sub Doc: Exhibit A               11/12/2010    Enter Revision M.2
     E0101J016052850                                                                                   12
                                                                                                       gasket
 CI 64098783                           UNOPPOSED MOTION FOR 11/1/2010                 Enter Revision
                        IRO 3          RENDITION OF JUDGMENT                                           12
                                                                                                       ROW
 ❑   64098786
                        'Re 3
                                       Sub Doc: Exhibit A               11/1/2010     Enter Revision
                                                                                                       12
                                                                                                       126215.6.1
 ID 46724022                      2    Opposed Motion to Modify      10/20/2010       Enter Revision
     ED101J016016912                   Temporary Spousal Support and
                                       Order Setting Hearing                                           gasket
   46724023                       1    Sub Doc: Exhibit A            10/2012010       gnter Revision
 ❑ W101.101601691%            '
                                                                                                       gasket
     46724024                     1    Sub Doc: Exhibit 8               10/20/2010    Enter Revision
 ❑   ED101J016016912    4114"

                                                                                                       Basket
     46724025
         -              der
                                  1    Sub Doc: Exhibit C               10/20/2010    Enter ftyitga
 ❑ gnio uomiggig                                                                                       12
                                                                                                       Basket
 ID 46360446                      2    Response to Motion to enter     9/14/2010      Enter Revision   Ao
     ED101J015958976                   order and order of judicial                                     12
                                       determination on Jenkins and                                    )12212/1
                                       kamins proof of claim in
                                       bankruptcy court case no 09-
                                       37734 chapter 7
 ❑   46360451                     I    Sub Doc: Exhibit A              9/14/2010      Enter Revision &s1
     ED101J015958976     er
                        41

                                                                                                       12
                                                                                                       Basket
                                  7
     ED101J015958976 if
 O   46366670                          Sub Doc: exhibit b              9/14/2010      Enter Revision   AO
                                                                                                       To
                                                                                                       Basket
 ❑   46366671           or        1    Sub Doc: exhibit c              9/14/2010      Enter Revision Mst
     gD101J015958976                                                                                   le
                                                                                                      Basket
❑    46366672                          Sub Doc: exhibit d              9/14/2010      Enter Revision Add
     ED101J015958976 Alr                                                                               12
                                                                                                       Basket
CI 46366673                       3    Sub Doc: exhibit e              9/14/2010      Enter Revision   cA
                                                                                                        l
     FD101J015958976 If                                                                                12

O    4.6366674
     0101J015958978
                        ce   r    19   Sub Doc: exhibit I              9/14/2010
                                                                                                     12
                                                                                                       1:1221211
                                                                                      Enter Revision Add

                                                                                                     B61/At
❑ 64098902                        1
                                  1    Filing letter                   8/26/2010      Enter Revision 60
                                                                                                     14



http://deeds/ecourt/SearchCivil.aspx                                                                                   7/16/2015
Search Civil Results                                                                                             Page 19 of 50


                                                                                                       Est
 O   64098871     ofer 2       ORDER ON JUDICIAL                8/26/2010               Enter Revision Add
                               DETERMINATIONS OF                                                       12
                               INTERVENTION                                                             Basket
 O   640945872    dye 1        Sub Doc: Exhibit                 8/26/2010               Enter Revision 80
                                                                                                       12
                                                                                                        Basket
                               FACSIMILE COVER SHEET    8/28/2010
 O   64098872            1     Sub Doc: FACSIMILE COVER 8/2612010                       Enter Revision Add
                         1     SHEET                                                                   IQ
                                                                                                       Basket
                               FACSIMILE COVER SHEET  8/26/2010
     640
                               NOTICE OF TRIAL
                                                                                                       1Q
 O      23.112            2                                                             Enter Revision Add
                                                                                                        --
                               REGARDING ADJUDICATION 8/20/2010
                               OF FEES/EXPENSES                                                         gasket
 O   64098874                  filing letter          8/7/2010                          Enter Revision garl
                  rgrer 1                                                                              D
                                                                                                        Basket
 O   64098873         de 4     Unoppwsed order to modifying 8/7/2010                    Enter Revision A_d_d
                               stay (signed)                                                           is
                                                                                                       Basket
 O   45059361     41 4         DSRFX • ORDER DISBURSING 4/5/2010                        Enter Revision Add
                               REGISTRY FUNDS SIGNED                                                   12
                                                                                                       Basket
 O   44511115                  NOTICE OF FILING OF              11/25/2009              Enter Revision Acid
                  IRO 7        NOTICE OF REMOVAL                                                       To
                                                                                                       Basket
 O   44524685                  OPPOSED MOTION TO                11/16/2009              Enter Revision Add
                  IRO 5        REINSTATE TEMPORARY                                                     To
                               SPOUSAL SUPPORT,                                                        Basket
                               REQUEST FOR INJUNCTIVE
                               RELIEF & ORDER SETTING
                               HEARING
 O   44524887                  DESIGNATION OF CO-               11/12/2009              Enter Revision Add
                  IRO 1        COUNSEL                                                                 12
                                                                                                        Basket
 O   44511118                  Rule 11 Agreement                11/10/2009              Enter Revision MI
                  tatr 1
                                                                                                       12
                                                                                                        Basket
 O   44511119     otir 1       Rule 11 Agreement                11/10/2009              Enter Revision L■td
                                                                                                       12
                                                                                                        Basket
 O   64098891                  Rule 11 Agreement                11/10/2009              Enter Revision ,8dd
                  Igo 1                                                                                12
                                                                                                        Basket
 O   84100712                  Sub Doc: Rule 11 Agreement       11/10/2009              Enter Revision Add
                  IRO 1
                                                                                                       12
                                                                                                       MIMI
 O   44511106                  DEPUTY REPORTER                  10/16/2009              Enter Revision MI
                  f tr 1       STATEMENT                                                               12
                                                                                                       Basket
 O   44511117     00 2         NOTICE OF BANKRUPTCY             10/12/2009             Enter Revision 60
                                                                                                       12
                                                                                                       Basket
 O   44511116
                  off 1        Sub Doc: Cover letter            10/12/2009             Enter Revision Add
                                                                                                       To
                                                                                                       Basket
 O   44524749             2    Notice of Bankruptcy             10/12/2009             Enter Revision 60
                                                                                                       12
                                                                                                       gasket
 O   64098893             11   Affidavit                        10/9/2009              Enter Revision &  i
                                                                                                       To
                                                                                                       Basket
 O   64098892     ot  ter 4    Answer to original petition in   1019/2009              Enter Revision Add
                               intervention                                                            To
                                                                                                       Basket
 O   43130 36     ojer 52      Answer to Original Petition in    10/9/2009   ARD-      Enter Revision L.dd
                               Intervention and Motion to Strike             PHILLIPS,                 Id
                               Original Petition in Intervention             MARSHA                    Basket
 O   WARM        of    1       Exhibit A                         10/9/2009             grtter Revision mg
                                                                                                       Ist
                                                                                                      gasket
O    640902}          ogr 1    Exhibit B                        10/9/2009               Enter Revision MA
                                                                                                      12



http://deeds/ecourt/SearchCivil.aspx                                                                                7/16/2015
Search Civil Results                                                                                                 Page 20 of 50


                                                                                                            Basket
 O   64140850         are 105 Exhibit C                         10/9/2009                  Enter Revision   Ai
                                                                                                            Basket
 O   44524688         @K    r1     FAX CONFIRMATION             10/6/2009                  Enter Revision 6gg

                                                                                                            Basket
 O   43521617         I      1     DSRFX - ORDER DISBURSING 10/6/2009                      Enter Revision Wit
                                   REGISTRY FUNDS SIGNED
                                                                                                            Basket
                                    ATFEX - ORDER SIGNED
                                    AWARDING ATTORNEY FEES 10/6/2009
 O   43508157         Iii    1      DSRFX - ORDER DISBURSING 10/2/2009                   Enter Revision Mg
                                    REGISTRY FUNDS SIGNED                                               12
                                                                                                        Basket
 O   43508158        @ 2          DSRFX - ORDER DISBURSING 10/2/2009                     Enter Revision wit
                                  REGISTRY FUNDS SIGNED                                                 12
                                                                                                        Basket
 O   41 1/.Ll        fajar 4      Amended Opposed Motion for 10/1/2009                   Enter Revision
                                  Interim Attorneys' Fees                                               12
                                                                                                         Basket
In   44524752
                     littr 1      Sub  Doc: Exhibit A               10/1/2009            Enter Revision  AO
                                                                                                        To
                                                                                                         Basket
 O   44524754        egr 1        Sub Doc: Exhibit B                10/1/2009            Enter Revision Add
                                                                                                         To
                                                                                                         Basket
 O   44524756           d   1     Sub Doc: Proposed Order on        10/1/2009            Enter Revision 60
                                  Opposed Motion for Interim                                            12
                                  Attorneys Fees                                                        Basket
 O   44524772        fare 4       Amended Opposed Motion to 10/1/2009                    Enter Revision Agil
                                  Continue                                                              h
                                                                                                        Basket
Et   44524781        talc 1       Proposed Order on Opposed         10/1/2009            Enter Revision Agg
                                  Motion to Continue                                                    Ist
                                                                                                        Basket
 O   44524763        eft 1        Sub Doc: Exhibit A                10/1/2009            Enter Revision
                                                                                                        12
                                                                                                        Basket
 O   44524764        egg 2        Sub Doc: Exhibit B                10/1/2009            Enter Revision Mg
                                                                                                        12
                                                                                                        13.6A2.1
 O   44524766        gpor 1       Sub Doc: Exhibit C                101/2009             Enter Revision Agg
                                                                                                        12
                                                                                                        Basket
 O   44524768              2      Sub Doc: Exhibit D                10/1/2009            Enter Revision Mg
                                                                                                        12
              Basket
 0   44524770                     Sub Doc: Exhibit E                10,11/2009           Enter Revision Agg
                     IRO 5
                                                                                                        12
                                                                                                         Basket
 O   43480409               3     Petitioners Response to           9/30/2009            Enter Revision &Lit
                     de
     E0101J015531016          Respondents opposed Motion                                                IQ
                                  for Interim Attorneys Fees and                                        Basket
                                  opposed motion for payment of
                                  attorneys fees charges, opposed
                                  motion to continue and
                                  petitioners opposed motion for
                                  additional interim attorneys fees
 O   44505943                     Citation                          9/25/2009  ARD-      Enter Revision Mit
                     lire 1                                                    PHILLIPS,                12
                                                                               MARSHA                   flasket
 O   41 rA9&1                     Sub  Doc: Affidavit of Service    912512009  ARD-      Enter  Revision aid
                     OW 1                                                      PHILLIPS.                12
                                                                               MARSHA                   Basket
Et   44511109           s
                     etr 3
                                  OPPOSED     MOTION     FOR        9/25/2009            Enter Revision W4
                                  INTERM ATTORNEYS FEES                                                 To
                                                                                                         Basket
O    44511108              1,     Sub Doc: PROPOSED ON              9/25/2009            Enter Revision Add
                                  OPPOSED MOTION FOR                                                    12
                                  INTERM ATTORNEYS FEES                                                 Basket
O    44527688                     OPPOSED MOTION FOR                9/25/2009            Enter Revision At!
                     IRO 3        PAYMENT OF ATTORNEY'S                                                 12
                                  FEES CHARGES                                                           Basket



http://deeds/ecourt/SearchCivil.aspx                                                                                    7/16/2015
Search Civil Results                                                                                         Page 21 of 50


 O   44527687    IRO     1       Sub Doc: PROPOSED ORDER 9/25/2009               Enter Revision &IA
                                 ON OPPOSED MOTION FOR                                          12
                                 PAYMENT OF ATTORNEY'S                                          Basket
                                 FEES CHARGES
 O   44524757    410 2           Opposed Motion to Continue 9/25/2009            Enter Revision Mg
                                                                                                12
                                                                                                Basket
 O   44524759                    Sub Doc: Proposed Order on 9/25/2009            Enter Revision Mg
                 War 1           Opposed Motion to Continue                                       IS
                                                                                                  Basket
 O   44511120
                     10 8
                                 Docket sheet                      9/21/2009     Enter Revision   &hi
                                                                                                  Is
                                                                                                  Basket
 O   44511127    ojer 4          ORIGINAL PETITION IN              9/21/2009     Enter Revision Mg
                                 INTERVENTION                                                   12
                                                                                                Wig
 O   4451112Q    ea     r2       Sub Doc: Civil Process Request 9/21/2009        Enter Revision Aki
                                                                                                To
                                                                                                Basket
 O   44511125                    Sub Doc: Cover leiter              9/21/2009    Enter Revision Add
                 eltr 1
                                                                                                12
                                                                                                 Basket
 O   44511121
                 latir "
                                 Sub Doc: Exhibit A                 9/21/2009    Enter Revision   Ag
                                                                                                  To
                                                                                                  Baske  t
 O   44511123    Ego 40          Sub Doc: Exhibit B                9/21/2009     Enter Revision Mg
                                                                                                12
                                                                                                Basket
 O   44511124
                       oc 1      Sub Doc: Exhibit C                9/21/2009     Enter Revision Mg
                                                                                                12
                                                                                                Basket
 O   64098793    IRO     4       Original Petition In Intervention 9/21/2009     Enter Revision Agg
                                                                                                 12
                                                                                                 Basket
 O   64098794    1               Sub Doc: Exhibit A                9/21/2009     Enter Revision Mg
                 @fer 11
                                                                                                12
                                                                                                116.8.11.1
 O   64098866          if   40   Sub Doc: Exhibit B                9/21/2009     Enter Revision Achl
                                                                                                   12
                                                                                                  Basket
 O   64098869    1               Sub Doc: Exhibit C                9/21/2009     Enter Revision Mg
                 00 1
                                                                                                 12
                                                                                                 Basket
 O   43297733    I          2    WDATX - ORDER GRANTING 9/4/2009                 Enter Revision 6skt
                                 WITHDRAWAL OF ATTORNEY                                          12
                                 SIGNED                                                          Basket
 O   44509456
                 ear 3           petitioner's response to motion 9/4/2009
                                 to continue
                                                                                 Enter Revision   big
                                                                                                  12
                                                                                                  Basket
 O   43220315    ,rt        4    opposed motion for withdrawal 9/1/2009          Enter Revision agg
                                 of counsel                                                     12
                                                                                                Basket
 O   43220316    der 2           Sub Doc: exhibit 1                9/1/2009      Enter Revision MI
                                                                                                12
                                                                                                 Basket
O    43220317                    Sub Doc: exhibit a                9/1/2009      Enter Revision Add
                 4 1
                                                                                                  IQ
                                                                                                  gam
O    43220319                    Sub Doc: fax confirmation report 9/1/2009       Enter Revision Add
                 r' 1
                                                                                                 To
                                                                                                 Basket
O    43220318                    Sub Doc: proposed order           9/1/2009      Enter Revision Mii
                 1r I
                                                                                                12
                                                                                                 Basket
O    44509679               3    opposed motion to continue        8/31/2009     Enter Revision Add
                            3
                                                                                                12
                                                                                                 Basket
0 44509680       02.0 I          Sub Doc: Proposed order on        8/31/2009     Enter Revision Ltd,
                                 opposed motion to continue                                       h
                                                                                                Basket
O    44509455                    reporter's certification deposition 8/28/2009   Enter Revision Mg
                 @Kr 5           of steve and june 10, 2009                                     12
                                                                                                Basket
O    4450968Z    /V( 1           Filing letter                     8/27/2009     Enter Revision Mg




http://deeds/ecourt/SearchCivil.aspx                                                                            7/16/2015
Search Civil Results                                                                                          Page 22 of 50   .


                                                                                                 12
                                                                                                 /121101
 O   44505940    rgre   1    Certificate of written discovery 7/29/2009   ARD,    Enter Revision bik
                                                                          STEVE                  12
                                                                                                 Basket
 O   44505941                Sub Doc: Filing letter           7/29/2009   ARD,    Enter Revision adlit
                 Of 1                                                     STEVE                   12
                                                                                                   'Mahal
 O   44511113                OPPOSED MOTION FOR               7/29/2009           Enter Revision 621
                 eg 3        ADDITIONAL INTERN                                                   12
                             ATTORNEYS FEES                                                      BMW
 O   44511118    gErg   2    Sub Doc: PROPOSED ORDER 7/29/2009                    Enter Revision 6,0
                             RELEASING FUNDS FROM                                                12
                             REGISTRY OF THE COURT                                               filllilli
 O   44521M22                opposed motion for interim fees 7/28/2009            Enter Revision AO
                 esttr 3     and expenses                                                        12
                                                                                                 Basket
 O   44509496        Kr 1    Sub Doc: Cover letter            7/28/2009           Enter Revision Mel
                                                                                                 12
                                                                                                  Basket
 O   9ciagLUN    00 2        Sub Doc: Exhibit 8               7/28/2009           Enter Revision AO
                                                                                                 B2
                                                                                                 Basket
 O   44509495                Sub Doc: Proposed order on       7/28/2009           Enter Revision Ms1
                 420 1       opposed motion for interim                                          12
                             attorneys tees and expenses                                         gasket
 O   42934395    I@      9   TJNOX - ORDER GRANTING 7/27/2009                     Enter Revision MI
                             MOTION TO TAKE JUDICIAL                                               LL
                             NOTICE SIGNED                                                       Basket
1:1 44115245                 Rule 11 Agreement                7/24/2009   ARD,    Enter Revision 60
                 oire 1                                                   STEVE                    12
                                                                                                   Basket
 O   44510774                Stipulations of the Parties    7/24/2009             Enter Revision 6,451
                 girtr 1     Concerning The Jury Charge -                                         12
                             Partition & Exchange Agreement                                        13.22kt
 O   44505948                Strike lists                   7/21/2009     ARD,    Enter Revision add
                 ailr 3                                                   STEVE                    IQ
                                                                                                   Basket
 O   44505948    we 4        Sub Doc: Juror Questionnaire 7/21/2009       ARD,    Enter Revision 60
                                                                          STEVE                  12
                                                                                                 Basket
 O   44505949    age 6       Sub Doc: Stnke lists. File Copy 7/21/2009    ARD,    Enter Revision MI
                                                                          STEVE                   12
                                                                                                  !fit
 O   45107465    tre 28      Strike lists                     7/21/2009   ARD,    Enter Revision 6itd
                                                                          STEVE                   12
                                                                                                  Basket
 O   44510775        ear 5   Marsha Ard-Phillips' Motion in   7/20/2009           Enter Revision Add
                             Limine                                                               12
                                                                                                  /Mitt
 O   44524683    tire   5    MARSHA ARD-PHILLIPS'             7/20/2009           Eater Revision ad
                             MOTION IN LIMINE                                                     12
                                                                                                  ilafilLig
 O   41520.42                Sub Doc: MARSHA ARD-        7/20/2009                Enter Revision 6
                 IiPe 5      PHILLIPS' proposed ORDER IN                                           12
                             LIMINE                                                              Basket
 O   44524875                Motion In Limine                 7/20/2009           Enter Revision 60
                     Kr 5
                                                                                                   12
                                                                                                 Basket
 O   44524747    IRO    1    Sub Doc: Proposed Order on       7/20/2009           Enter Revision &It
                             Motion in Limine                                                    12
                                                                                                 Basket
 O   42934397    42     1    STIPX - ORDER APPROVING 7/20/2009                    Enter Revision &to
                             STIPULATION SIGNED                                                  II
                                                                                                 gasket
 O   42934396    I      5    MLIMX - ORDER SIGNED      7/20/2009                  Enter Revision 60
                             GRANTING MOTION IN LIMINE                                           I2
                                                                                                 Baskej
 O   44524779                Motion in Limine                 7/17/2009           Enter Revision ALtg
                 WIC 5
                                                                                                  12
                                                                                                  gaga
 O   44524783                Petitioner's Exhibit Ust         7/17/2009           Enter Revision Adif
                 IRO 9
                                                                                                  12
                                                                                                   B.aalssi




http://deeds/ecourt/SearchCivil.aspx                                                                             7/16/2015
Search Civil Results                                                                                                     Page 23 of 50


O 44524776             gide 2       Petitioner's Statement of the       7/17/2009              Enter Revision mg
                                    Case                                                                      12
                                                                                                              Basket
O 44524777             IRO 2        Petitioners Objections to           7/17/2009              Enter Revision m_g
                                    Respondent's Trial Exhibits
                                                                                                               Basket
O 44524693             @de 17       proposed Charge of the Court 7/17/2009                     Enter Revision AO
                                                                                                               12
                                                                                                               Basket
 O 44524781            fate'   1    Proposed Order On Motion In 7/17/2009                      Enter Revision go
                                    Limine                                                                     12
                                                                                                                Basket
 O 44524690
                       eser         proposed REQUESTED JURY 7/17/2009
                                    CHARGE
                                                                                               Enter Revision isgja
                                                                                                               12
                                                                                                               Basket
                                                                                               Enter Revision g lid
 O 44524785
                       CIO B        RESPONDENTS OBJECTIONS 7/17/2009
                                    TO PETITIONERS EVIDENCE                                                    To
                                    ATTACHED TO RESPONSES                                                      Basket
                                    TO RESPONDENTS
                                    TRADITIONAL & NO-
                                    EVIDENCE MOTIONS FOR
                                    PARTIAL SUMMARY
                                    JUDGMENT
 O 44524697                         RESPONDENTS OBJECTIONS 7/17/21309                         Enter Revision 60
                                    TO PETITIONERS TRIAL                                                     12
                                    EXHIBITS                                                                 fasce
 O 42825076                         fourth amended Inventory and  7/16/2009         ARD-      Enter Revision go
                                    appraisement of Marsha Ard-                     PHILLIPS,                To
                                    Phillips (agreement enforced)                   MARSHA                   13asiLet
 O   42825077                       Sub Doc: exhibit A            7/16/2009                   Enter Revision Add
                                                                                                             la
                                                                                                             Basket
 ❑ 42825206                    12   Fourth Amended Inventory and        7/16/2009             Enter Revision &j.A
                                    Appraisement of Marsha Ard-                                                12
                                    Phillips (Agreement Not                                                    Basket
                                    Enforced)
0 42825207                     1    Sub Doc: exhibit a                  7/16/2009             Enter Revision Mg
                                                                                                             To
                                                                                                             Basket
 ❑   42825208                  4    Sub Doc: exhibit b                  7/16/2009             Enter Revision gki
                                                                                                             To
                                                                                                             Basket
 ❑ 42792168                    61   Notice of Filing and Intention to   7/16/2009   ARD-      Enter Revision Astjl
   ED101J015459376 411r             Use Business Records                            PHILLIPS,                1.12
                                                                                    MARSHA                   Basket
 O 42789121                    2    Petitioners Objections to Trial     7/16/2009             Enter Revision &Id
   ED101J015458828                  Exhibits                                                                  12
                                                                                                             Basket
 O 42788901                    13   Petitioners Proposed Division       7/16/2009              Enter Revision Mg
   Fr:101.1015458820                                                                                           12
                                                                                                             Basket
 O   84656108                  3    Receipt                             7/16/2009              Enter Revision Mil
                       IRO
                                                                                                               12
                                                                                                              Basket
 O 42825203                    4    Third Amended Proposed           7/16/2009                 Enter Revision go
                                    Property Division of Marsha Ard-                                          To
                                    PhItlips (No post-nup)                                                    Basket
 O   42825204                  1    Sub Doc: exhibit a               7/18/2009                 Enter Revision Add
                                                                                                               To
                                                                                                              Basket
 ❑   42825205
                       der     4    Sub Doc: exhibit b                  7/16/2009              Enter Revision Add
                                                                                                              To
                                                                                                              Basket
                                                                                               Enter Revision mg
 O 42625200
                       de      4    Third Amended Proposed
                                    Property Division of Marsha Ard-
                                                                     7/16/2009
                                                                                                              To
                                    Phillips (With Post-Nup)                                                  Basket
 O   42825201                  1    Sub Doc: exhibit a               7/16/2009                 Enter Revision Agg
                                                                                                               12

 •   42825202
                       a'      4    Sub Doc: exhibit b                  7/16/2009
                                                                                                              11ace
                                                                                               Enter Revision Agtg
                                                                                                              12
                                                                                                              Basket
 O 44510773                         Written Deposition of the     7/16/2009                    Enter Revision AO
                                    Custodian of Records for AT&T                                             12
                                    (by Affidavit Only)                                                       Basket




http://deeds/ecourt/SearchCivil.aspx                                                                                        7/16/2015
Search Civil Results                                                                                                         Page 24 of 50


                                                                                                Enter Revision Add
 ❑ 44510771
                       @le            Sub Doc: Filing letter              7/16/2009
                                                                                                               12
                                                                                                               flasket
 O 44510772            tal       1    Sub Doc: Written Deposition of 7/16t2009                  Enter Revision Add
                                      the Custodian of Records for                                             12
                                      Peoples Bank 8 Trust Company                                             6.8.89.1
                                      of Pointe Coupee
 ❑ 42753673                      91   Inventory 8 Appraisement of         7/14/2009             gnter Revision Add
   ED101J015456524 4Ig                Steven W. Ard                                                            12
                                                                                                               Basket
 El 42747786                     6    Designation of Expert and Fact      7/13/2009             Enter Revision Add
     g0101J015456098                  Witnesses                                                                18
                                                                                                               gni&
 ❑ 4274826Q        f             36   Marsha ARD PHILLIPS NOTICE 7/13/2009                      Enter Revision Add
   go101m545e101 4g                   OF FILING AFFIDAVIT OF                                                   12
                                      MARIA RAMIREZ CUSTODIAN                                                  138.89.1
                                      OF RECORDS FOR BUSINESS
                                      RECORDS OF DR. HARVEY
                                      ROSENSTOCK
 ❑   42747939        der 14           Marsha Ard Phillips Notice of    7/13/2009                Enter Revision Add
     gD101J015456100                  Filing Affidavit of Marian Ortiz                                         TLQ
                                      Custodian of Records for                                                 Basket
                                      Busines Records of Rosenstock
                                      Clinic
 ❑ 42748005                      40   Sub Doc: Marsha ARd-Phillips        7/13/2009             Enter Revision Add
     ED101J015456104                  Notice of Re-Filing Affidavit for
                                      Business Records of Martca                                                Basket
                                      Lindsey
 1:1 42748094                    97   Marsha ARD-Phillips Notice of 7/13/2009                   Enter Revision ASid
     F0101.1015456104 4'              Re filing affidavit of S. Jeffrey
                                      Ackerman MD, Custodian of                                                 lifitsit91
                                      Records For Business Records
                                      of MAC Gregor Medical Clinic
 ❑   42748263        crir 27          MARSHA ARD-PHILLIPS               7/13/2009               Enter Revision Add
     ED101J01545610R                  NOTICE OF RE-FILING                                                       14
                                      AFFIDAVIT OF JANE DIMAS                                                   Etillikel
                                      CUSTODIAN OF RECORDS
                                      FOR BUSINESS RECORDS OF
                                      DR. HARVEY ROSENSTOCK
 El 42747762                     1    Proposed Rule 11 Agreement        7/13/2009               Enter Revision Add
    EO101J015455985 cer               Regarding Pre-Trial Deadlines                                            12
                                                                                                               Bakal
 ❑ 64856106            'Erg 2         Receipt                             7/13/2009             Enter Revision Add
                                                                                                               12
                                                                                                               Basket
 Ei 42758568           der 13         second amended inventory and 7/13/2009                    Enter Revision
                                      appraisement of marsh ard-                                               12
                                      phfilips                                                                 Basket
 O 42758569                      5    Sub Doc: exhibit a                  7/13/2009             Enter Revision
                       ar
                       g
                                                                                                               12
                                                                                                               flaalssi
 ❑ 44.5.2.41%                         Filing letter                       7/10/2009             enter Revision Add
                       @IS' i                                                                                  12
                                                                                                               DRAM
 O   44524696          aer 2          NOTICE IN ACCORDANCE            7/10/2009                 gnter Revision Add
                                      WITH TEXAS RULES OF CIVIL                                                132

                             r
                                      PROCEDURE 193.7                                                          Basket
 ID 42739030           cri       4    PETITIONERS SECOND              7/10/2009       ARD,      Enter Revision
                                      SUPPLEMENTAL ORIGINAL                           STEVE
                                      ANSWER TO RESPONDENTS                                                     Basket
                                      FIRST AMENDED ORIGINAL
                                      COUNTERPETMON FOR
                                      DIVORCE
 In 42735103        de           2    Petitioners Statement of Intent 7/10/2009       ARD-      Enter Revision Add
    goiouoi 5454777                   To Use Unfiled Discovery                        PHILLIPS,                12
                                                                                      MARSHA                   Basket
 Ei 44524774                          Petitioners Trial Witness List      7/10/2009             Enter Revision Add
                       0214C 3
                                                                                                                  ask
 In 64656105
                       We             Receipt                             7/10/2009             Enter Revision ASISI
                                                                                                                Add
                                                                                                                12
                                                                                                                13141911
 El 42734919        4' 2              Rule 11 Agreement - Extend          7/10/2009             Enter Revision Add
    ED101J01545471R                   Date to Respond to MSJs                                                   12
                                                                                                                Engel
     42739003 dB                 1    APRX - ORDER SIGNED                 7/9/2009              Enter Revision Add




http://deeds/ecourt/SearchCivil.aspx                                                                                             7/16/2015
Search Civil Results                                                                                                       Page 25 of 50


 0                                 GRANTING AGREEMENT PER
                                   RULE 11                                                                       Basket
          5   5
                                   RECEIPT                7/8/2009                               Enter Revision, Add
 ❑   44 .921.. 4      &Cr '                                                                                      12
                                                                                                                  Basket
 ❑   42701695                      Rule 11 Agreement Regarding 7/8/2009                          Enter Revision Add
        0u01 54514n                Pretrial Deadlines                                                           12
                                                                                                                 Basket
 O   65299865                 1    Rule 11 Agreement Regarding 7/8/2009                          Enter Revision Add
                                   Pretrial Deadlines                                                           12
                                                                                                                 Basket
                              33
 O   44505909
                      Igo          Affidavit for Buisness Records 7/6/2009               ARC/
                                                                                         STEVE
                                                                                                 Enter Revision all
                                                                                                                12
                                                                                                                Basket
 El 44505925                       Sub Doc: Affidavit for Buisness 7/612009              ARD.    meter Revision Add
                                   Records                                               STEVE                   12
                                                                                                                 Basket
 O   44505910                      Sub Doc: Filing letter                 7/6/2009       ARD,    Enter Revision Add
                                                                                         STEVE                   To
                                                                                                                 Basket
 ❑   44505920                      Sub Doc: Marsha Ard-Phillips' 7/8/2009                ARD,    Enter Revision 6s14
                                   Notice of Filing Affidavit For                        STEVE
                                   Buisness Records of Bellaire                                                  Basket
                                   Police Department
 ❑   44505913         Or 2         Sub Doc: Marsha Ard•Phillips' 7/8/2009                ARD,    Enter Revision Add
                                   Notice of Filing Affidavit For                        STEVE                  To
                                   Buisness Records of Glen                                                     Basket
                                   Kelton Ro-Tnack
 ID 44505930          ratc    2    Sub Doc: Marsha Ard-Phillips' 7/6/2009                ARD.    Enter Revision Add
                                   Notice of Filing Affidavit For                        STEVE                  12
                                   Buisness Records of Richard                                                   Basket
                                   Swenson, M.D.
 cl 44524701          IRO     2    MARSHA ARD-PHILLIPS'       7/6/2009                           Enter Revision Add
                                   NOTICE OF FILING AFFIDAVIT
                                   OF NO RECORDS FOR EQUAL                                                       Basket
                                   EMPLOYMENT OPPORTUNITY
                                   COMMISSIONS HOUSTON
                                   DISTRICT OFFICE
 ❑   4024702          atir    2    Sub Doc: Affidavit OF R.J.             7/6/2009               Enter Revision ,8,,dg
                                   RUFF, JR.                                                                     12
                                                                                                                 Basket
 1:1 44524899                      Sub Doc: Filing letter                 7/8/2009               Enter Revision 60
                      ale                                                                                        12
                                                                                                                  Basket
 ❑   44505937         00 4         Opposed Motion For Withdrawal 7/2/2009                ARD,    Enter Revision bag
                                   of Counsel                                            STEVE
                                                                                                                Basket
 ID 44505935          @to          Sub Doc: Filing letter                 7/2/2009       ARD,    Enter Revision 6,0
                                                                                         STEVE                  12
                                                                                                                Basket
 O   44505939                 3    Sub Doc: Opposed Motion For 7/7%2009                  ARD,    Enter Revision Mg
                      eiesr        Continuance                                           STEVE                  12
                                                                                                                Basket
 ❑   44505938         erg 2        Sub Doc: Order On Motion For 7/2/2009                 ARD,    Enter Revision Add
                                   Withdrawal of Counsel                                 STEVE                  12
                                                                                                                 Basket
 1:1 44505942
                      elf          Order On Opposed Motion For 7/2/2009
                                   Continuance
                                                                                         ARD,
                                                                                         STEVE
                                                                                                 Enter Revision Add

                                                                                                                 Basket
 ❑   44509457         egar 1       Filing letter                          7/1/2009               Enter Revision 80
                                                                                                                 To
                                                                                                                 Basket
 o   42791677                 3    Petitioner's First Supplemental 7/1/2009              ARD,    Enter Revision Add
                      Igre         Original Answer to Respondent's                       STEVE                   To
                                   Original Counterpetition for                                                  Basket
                                   Divorce
1:1 44512404          cor 2        notice of filing affidavit of r. j. ruff. 6/29/2009           Enter Revision Add
                                   jr.                                                                          To
      4                                                                                                         Etsce
❑      1/24125        firg   2     Sub Doc: Exhibit A                     8/2912009              Enter Revision Add
                                                                                                                12
                                                                                                                Basket
1:1 44512399                  2    notice of filing of business           6/29/2009              Enter Revision Add
                                   records affidavit of custodian of                                            12
                                   records for bellaire police                                                   Basket




http://deeds/ecourt/SearchCivil.aspx                                                                                          7/16/2015    .
Search Civil Results                                                                                               Page 26 of 50


                                department
O    44512401      020 1        Sub Doc: Cover letter               6/29/2009             Enter Revision MI
                                                                                                         12
                                                                                                         Basket
              00
1:1 4/21126                     Sub Doc: Exhibit A                  6/29/2009             Enter Revision Add
                   glitlar 3                                                                              To
                                                                                                          Basket
 O   44512408      we 2         notice of filing of business        6/29/2009             Enter Revision add
                                records affidavit of custodian of                                        12
                                records for dr. glen Kelton ro-                                           Basket
                                track
                                Sub Doc: Exhibit A                  6/29/2009             Enter Revision &Id
 O   44512407
                   4itstr 33                                                                             IQ
                                                                                                          Basket
 O   44512408      igrer   2    notice of filing of business        6/29/2009             Enter Revision Aga
                                records affidavit of custodian of                                        12
                                records for family mental health                                          Basket
                                center. inc
 O   44512409      ear 19       Sub Doc: Exhibit A                  6/29/2009             Enter Revision mg
                                                                                                          To
                                                                                                          Basket
 0 44512402                2    notice of filing of business                              Enter Revision Add
                                records affidavit of custodian of   6/2912009                             D
                                records for richard swenson.                                              Basket
                                m.d.
 O   44512403                   Sub Doc: Exhibit A              Enter Revision Mil
                                                                    6/29/2009
                   lite 3                                                       To
                                                                                Basket
 O 44512410 igte 2  notice of filing of business      6/29/2009 Enter Revision tsrkl
                    records affidavit of custodian of                           12
                    records for rosentatock clinic                              Basket
 O 44512411  Mr 12  Sub Doc: Exhibit A                8/29/2009 Enter Revision Add
                                                                                12
           Basket
 0 44512412 IRO 2   notice of filing of business      6/29/2009 Enter Revision agg
                    records affidavit of custodian of                           I
                    records for Shirley Madman. ed.d                            Basket
 O 44512413 ewer 31 Sub Doc: Exhibit A                6/28/2009 Enter Revision ,ggsl
                                                                                                         D
                                                                                                          Basket
 O   42622930      l       I    APRX - ORDER SIGNED            6/26/2009                  Enter Revision ,ggil
                                GRANTING AGREEMENT PER                                                    12
                                RULE 11                                                                   Basket
 O   44509684              9    first amended counter-petition 6/25/2009                  Enter Revision Add
                           9    for divorce                                                               IQ
                                                                                                          Basket
 O   44509685      egyar 1      Sub Doc: Cover letter               6/28/2009             Enter Revision AO
                                                                                                          To
                                                                                                          Basket
 O   42630995              3    Respondent First Amended            6/25/2009   ARD        EnterRevision Al
                                                                                          Enter
                           3    Answer                                          PHILLIPS,                12
                                                                                MARSHA                   fiagUe
 O   64656104              11   Receipt                             8/24/2009             Enter Revision &IA
                                                                                                         12
                                                                                                         Basket
 O   42586441        l          Rule 11 Agreement Regarding 6/24/2009                     Enter Revision Add
     ED101.1015441303 e 1       Discovery                                                                 To
                                                                                                          Basket
 O   44505978              11   Filing letter                       8/23/2009             Enter Revision Add
                                                                                                          12
                                                                                                          Basket
 O   44509702                   Filing letter                       6/23/2009   ARD,      Enter Revision Add
                   Erg 1                                                        STEVE                     D
                                                                                                          Basket
 O   44505980                   Notice to take deposition by        6/23/2009             Enter Revision mg
                   IRO 3        written questions                                                         12
                                                                                                           asice
 O   44505981                   Sub Doc: Exhibit A                  6/23/2009   ARD,      Enter Revision MA
                   latr 1                                                       STEVE                     IQ
                                                                                                          Basket
 O   44505979              1    Sub Doc: Filing letter              6/23/2009             Enter Revision Add
                           1
                                                                                                          12
                                                                                                          Basket
 O   44509686                   notice to take deposition by        6/23/2009             Enter Revision AOS1
                   littr 3




http://deeds/ecourt/SearchCivil.aspx                                                                                  7/16/2015 •
Search Civil Results                                                                                               Page 27 of 50


                                written questions                                                       12
                                                                                                        Basket
 O   44509688              1    Sub Doc: Cover letter             6/23/2009             gnter Revision Agst
                           1                                                                            IQ
                                                                                                        Basket
 O   44509687                   Sub Doc: Exhibit A                6/23/2009             Enter Revision asigl
                eg 1                                                                                    12
                                                                                                        Basket
 0 44505983      of 2           Re-Notice of Hearing              8/23/2009     ARD,    Eider Revision mg
                                                                                STEVE                   IQ
                                                                                                        fiaalsal
 O   44509689    ratier    2    petitioner's certificate of written 6/22/2009           Enter Revision Alf ii
                                           directed to respondent                                       IQ
                                                                                                        Basket
 O   44509691                   Sub Doc: Cover letter             6/23/2009             Enter Revision Add
                 ear 1                                                                                  IQ
                                                                                                        Basket
 O   44509892    eser 2         Rule 11 Agreement                 6/18/2009             Enter Revision Add
                                                                                                        To
                                                                                                        Basket
 O   44509693
                 cre 1          Filing letter                     6/10/2009             Enter Revision Add
                                                                                                        To
                                                                                                        Basket
 O   42484737    ggl       1    DSRFX - ORDER DISBURSING 6/10/2009                      Enter Revision Add
                                REGISTRY FUNDS SIGNED                                                   To
                                                                                                        Basket
 O   42485372    1E1       2    DSRFX - ORDER DISBURSING 6/10/2009                      Enter Revision Add
                                REGISTRY FUNDS SIGNED                                                   1:2
                                                                                                        IlL
                                                                                                          isce
                                MODIX - ORDER MODIFYING
                                AND AMENDING TEMPORARY 6/10/2009
                                ORDERS SIGNED
 O   42414738    411       1    WDEXX - ORDER GRANTING 6/10/2009                        Enter Revision Mg
                                WITHDRAWAL OF EXHIBITS                                                 14
                                SIGNED                                                                 Basket
 O   4452480                    Certificate of written discovery 6/8/2009               Enter Revision Ma
                 tiPar 1                                                                               14
                                                                                                       Basket
 CI 44524864                    Sub Doc: Filing letter             6/8/2009             Enter Revision Ali f
                 tirar 1
                                                                                                       !bala
 O   44524863                   Certificate of written discovery 6/3/2009               Enter Revision AO
                 ear 1                                                                                 12
                                                                                                       Basket
 10 44524862                    Sub Doc: Filing letter             6/3/2009             Enter Revision Add
                 IRO 1                                                                                 14
                                                                                                       Basket
 O   44524881    00 2           rule 11 agreement                  6/2/2009             Enter Revision AO
                                                                                                       12
                                                                                                       Basket
 Ei 44524860               1    Certificate of written discovery 5/22/2009              Enter Revision Mg
                           1                                                                             IQ
                                                                                                       Basket
 O   44524859          l        Sub Doc: Filing letter             5/22/2009            Enter Revision mg
                 ig ar 1                                                                               1.2
                                                                                                       kI kgce
 0 44524818                1    Rule 11 Agreement Regarding 5/15/2009                   Enter Revision Add
                           1    Temporary Orders Hearing                                                12
                                                                                                        algu
                                                                                                           e
 O   44524857                   Sub Doc: Filing letter             5/15/2009            Enter Revision Add
                 ele 1                                                                                  To
                                                                                                        Basket
 O   44524856                   Certificate of written discovery 5/11/2009              Enter Revision Add
                 figtr 1                                                                                12
                                                                                                        Basket
 O   44524855    IRO       1    Sub Doc: Filing letter             5/11/2009            Enter Revision Add
                                                                                                        To
                                                                                                        Basket
 O   44505900                   opposed first amended motion 4/22/2009                  Enter Revision Add
                 ear 3          for Interim fees and expenses                                           14
                                                                                                        BMW
 O   44505905    iger      12   Sub Doc: Appendix 1                4/22/2009            Enter Revision Ms!
                                                                                                        lia
                                                                                                        Basket




http://deeds/ecourt/SearchCivil.aspx                                                                                   7/16/2015
Search Civil Results                                                                                                     Page 28 of 50


 O Idmosz        C@IO 64
                                Sub Doc: Appendix 2               4/22/2009                Enter Revision    60
                                                                                                             12
                                                                                                             Basket
 O   44505908    egg 1          Sub Doc: Cover letter             4/22/2009                Enter Revision Agg
                                                                                                          IQ
                                                                                                           Basket
 O   44505901
                 Ifftr 93
                                Sub Doc: Exhibit A                4122/2009                Enter Revision    622
                                                                                                           12
                                                                                                           ilfifilifil
 O   44505902    ajar 2         Sub Doc: Exhibit 8                4/22/2009                Enter Revision 6gil
                                                                                                           12
                                                                                                           Basket
 O   44505903                   Sub Doc: Exhibit C                4/22/2009                Enter Revision Mg
                       er 3
                                                                                                           12
                                                                                                           B2821
 O   44505904    eig 4          Sub Doc: Exhibit D                4/22/2009                Enter Revision &a
                                                                                                           12
                                                                                                           gasket
 o   41942882                   response to motion for additional 4/22/2009    AFtD,       Enter Revision IMg
                 11er 3
                                temporary orders and opposed                   STEVE                       12
                                cross-motion to modify                                                     gasket
                                temporary
 O   41942883                   Sub Doc: Exhibit A                 4/22/2009              Enter Revision Mg
                 4. 4
                                                                                                         L4
                                                                                                         fiatceI
 O   44524436                   Certificate of written discovery 4/21/2009                Enter Revision Mg
                 IRO 1
                                                                                                         12
                                                                                                         Magic
 O   1/52L_
         1435    420 1          Sub Doc: Filing letter            4/21/2009               Enter Revision Mg
                                                                                                         12
                                                                                                         IMAM
 In Illiithig              1    deputy reporter statement        4/18/2009                Enter Revision Mg
                           1
                                                                                                         12
                                                                                                         Basket
 O   44524434    WC 1           Filing tatter                    3/25/2009                enter Revision Mg
                                                                                                          12
                                                                                                          Basket
 O   44524853                   Motion for Additional Temporary 3/25/2009                 Enter Revision Mg
                     Kr 3
                                Orders                                                                    12
                                                                                                          Beget
 O   44524854    ige       2    Sub Doc: Affidavit of Marsha       3252009                Enter Revision 8.gig
                                Ard-Phillips in Support of Motion                                         12
                                to Modify Temporary Orders                                                BMW
 O   44524852              1
                           1
                                Certificate of written discovery 3/24/2009                Enter ikai2120 8.42
                                                                                                          12
                                                                                                          flilfilitt
 O   44524851                   Sub Doc: Filing letter           3/24/2009                Enter Revision Agg
                       er 1
                       d

                                                                                                          12
                                                                                                          Basket
 O   44505974              25   Payment Summary                  1 02009       ARD,       Enter Revision Mg
                                                                               STEVE                     12
                                                                                                         Basket
 O   4450597g                   Sub Doc: Letter                  1/2/2009      ARD.       Enter Revision Mg
                 41 61r 1
                                                                               STEVE                      12
                                                                                                          /518821
O    44505971                   Videotaped Deposition of         1/2t2009      ARD-       Enter Revision MI
                 ritiar 9       Marsha Ard-Phillips                            PHILLIPS,                  12
                                                                               MARSHA                     02821
O    44505967    go 1
                 I              Sub Doc: Filing letter           11212009      ARD-       EnterRevision Mg
                                                                                         Enter
                                                                                                          12
                                                                               MARSHA                     Basket
O    44505969                   Sub Doc: Filing letter           12/2009       ARP-       Enter Revision Mg
                 INC 1
                                                                               PHILLIPS.                  12
                                                                               MARSHA                     Basket
O    44505968                   Sub Doc: Letter                  1/2/2009      ARD-       Enter Revision
                 420 9
                                                                               PHILLIPS,                  12
                                                                                                          644
                                                                               MARSHA                     Basket
O    40237195    Oa        1    CONTX - ORDER SIGNED             12/3/2008                Enter Revision Mg
                                GRANTING CONTINUANCE                                                      12
                                                                                                          Basket
O    40237196    112       1    PTCHX - ORDER SIGNED             12/3/2008                gutter Revision Mg
                                GRANTING PRETRIAL                                                         12
                                CONFERENCE                                                                Basket
O    44524421                   Opposed Motion for Interim Fees 11/28/2008                Enter Revision Mg
                       tr 3




http://deeds/ecourt/SearchCivil.aspx                                                                                        7/16/2015
Search Civil Results                                                                                                       Page 29 of 50


                                       & Expenses                                                                 12
                                                                                                                 Basket
 :I 44524420
I❑                        ear          Sub Doc: Filing letter               11/26/2008           Enter Revision 6sisi
                                                                                                                  12
                                                                                                                Basket
C ±/§ 2RN                 [Ere         Sub Doc: Proposed Order on
                                       Opposed Motion for Interim
                                                                            11/26/2008           Enter Revision Mg
                                                                                                                  112
                                       Attorney's Fees & Expenses                                               Basket
 o   65299852                          Signed Order                         11/17/2008           Enter Revision Al
                          IRO
                                                                                                                 Basket
 O   39992926             ,er    2     Petitioners Certificate of Written 11/14/2008             Enter Revision ,Ackl
     goi o I J015299443                Discovery Directed to                                                      "I (2
                                                                                                                  12
                                       respondent                                                               Basket
 O   44524418
                          riktr        Notice of Hearing on Joint
                                       Motion for Preferential Jury Trial
                                                                          11/13/2008             Enter Revision mg
                                                                                                                  12
                                       Setting                                                                   Basket
 O 115264.11              @far     1   Sub Doc: Filing letter               11/13/2008           Enter Revision Add
                                                                                                                  To
                                                                                                                  Basket
 O   39796465             ▪        2   APRX - ORDER SIGNED    10/23/2008                         Enter Revision Add
                                       GRANTING AGREEMENT PER                                                     To
                                       RULE 11                                                                    Basket
 O   44524419                          Agreed Joint Motion for              10/20/2008           Enter Revision Add
                          IRO 3        Preferential Jury Trial Setting                                            To
                                                                                                                  Basket
 O   44524416             I   RO 2     Notice of Intention to take Oral     10/15/2008           Enter Revision Add
                                       Deposition of Marsha Phillips                                              To
                                                                                                                  Basket
 O   44524415             estr         Sub Doc: Filing letter               10/15/2008           Enter Revision Add
                                                                                                                  12
                                                                                                                  Basket
 O   44524414             etr 2        Petitioners Certificate of Written   10/6/2008            Enter Revision egg
                                       Discovery Directed to                                                      12
                                       Respondent                                                                 Basket

                          Fase
                                                                              1
 O   44524413                          Sub Doc: Filing letter               16 612008            Enter Revision 814
                                                                                                                  12
                                                                                                                 Basket
 O   44524412             etc      2   Notice of Intention to take Oral     9/2/2008             Enter Revision Edgi
                                       Deposition of Marsha Phillips                                              12
                                                                                                                Basket
 ▪   ±0.2.4A/1
                          evr          Sub Doc: Filing letter               9/2/2008             enter Revision Aug
                                                                                                                  12
                                                                                                                Basket
 O   44524408
                          @off         Filing letter                        8/29/2008            Enter Revision Ms1
                                                                                                                  12
                                                                                                                 Basket
 O   44524409                      3   Motion to Quash Notice of            8/2912008            Enter Revision &ILI
                          iliKtr       Deposition of Marsha Phillips                                              To
                                                                                                                  Basket
 ❑   44524410             f   2ser 2   Sub Doc: Exhibit A                   8/28/2008            Enter Revision ,80
                                                                                                                  12
                                                                                                                Basket
 ❑   44524408             oluer 1      Certificate of written discovery     8/18/2008            Enter Revision AO
                                                                                                                  12
                                                                                                                 Basket
 o   44524405             etar 1       Sub Doc: Filing letter               8/18/2008            Enter Revision Ads(
                                                                                                                  12
                                                                                                                 Basket
 ❑ 44524404               !Erg I       Written Deposition of the
                                       Custodian of Records for AT&T
                                                                            8/13/2008            Enter Revision Add
                                                                                                                  To
                                       Corp. (by affidavit only)                                                  Basket
 O   38913885             ▪        2   ATFEX - ORDER SIGNED   7/29/2008                          Enter Revision   Add
                                       AWARDING ATTORNEY FEES                                                     12
                                                                                                                 Basket
 O   44524407                          Filing letter                        7/28/2008            Enter Revision ekiLl
                                                                                                                  To
                                                                                                                Basket
 O   44509720                          Certificate of written discovery     7/21/2008    ARD,    Enter Revision Mg
                                                                                         STEVE
                                                                                                                  Basket

 O   IA219 19
             -                         Filing letter                        7/21/2008            Enter Revision MI
                                                                                                                  12




http://deeds/ecourt/SearchCivil.aspx                                                                                          7/16/2015
Search Civil Results                                                                                                     Page 30 of 50




                                               RSING 7/16/2008                              Enter Revision &Id
                             REGISTRY FUNDS SIGNED                                                         12
                                                                                                           Basket
 O   4401977    aft 2        Re-Notice of Hearing               7/3/2008                    Enter Revision Aid
                                                                                                            IS
                                                                                                            Basket
 O   44509700   IRO      2   Re-Notice of Hearing               7/3/2008    ARD,            Enter Revision ads1
                                                                            STEVE                           12
                                                                                                            Omit
O    44505975                Sub Doc: Filing Letter             7/3/2008    ARD,            Enter Revision AO
                Witr I                                                      STEVE                           12
                                                                                                            Basket
 O   44524432                Filing letter                      6/18/2008                   Enter Revision 651g1
                @per 1
                                                                                                            12
                                                                                                            Basket
O 4112.+433                  Sub Doc: Certificate of written    6/18/2008                   Enter Revision Mg
                etr 1        discovery                                                                     12
                                                                                                           Basket
 O   44524553                Filing letter                      8/11/2008                   Enter Revision Add
                 etc 1
                                                                                                            IQ
                                                                                                            Basket
 O   44587747                Opposed Motion for Additional      8/11/2008                   Enter Revision gad
                tiggr 3      Interim Attorney's Fees                                                        12
                                                                                                            afil/i61
 O   44509725                Certificate of written discovery   8/3/2008    ARD,            Enter Revision agd
                es 1                                                        STEVE                           12
                                                                                                            Basket
 O   44509724    420 1       Sub Doc: Filing letter             6/3/2008    ARD,            Enter Revision Add
                                                                            STEVE                           12
                                                                                                            ilaSlsfil
 O   44509722   IRO      2   Notice in Accordance with TRCP 5/23/2008       ARD,
                             193.7                                                                             12
                                                                                                               Basket
 1:1 I4509724                Sub Doc: Filing letter             5123/2008   AFtD,                              Aglil
                     tr 1
                                                                                                                12
                                                                                                               Basket
 O   44505984                Letter                             5/22/2008   ARD-L          Enter Revision MI
                 44 3
                                                                                    IPS,


 O   44505985   egg 1        Sub Doc: Filing letter             5/22/2008   ARD-            Enter Revisiori AU


 O   44509698            2   Motion For Appointment of          5/22/2008   ARD,            Enter Revision 6,0
                             Receiver                                       STEVE                          12
                                                                                                           Basket
                                                                                                    Revision
 O   37924898   l        1   ORTX - ORDER SIGNED                5/22/2008                   Enter              Asict
                             RESETTING TRIAL                                                                    12
                                                                                                                Basket
 O   44509703            3   Petitioners Response To            5/22/2008   ARD,            Enter Revision AElgl
                         3   Respondents Motion For                         STEVE                           12
                             Additional Temporary Orders                                                       altig
                                                                                                                E t
 O   44509704            2   Sub Doc: Motion To Compel          5/22/2008   ARD,            Enter Revision ggg
                             Discovery and For Sanctions                    STEVE                           12
                                                                                                            Basket
 O   44509727                Filing letter                      5/21/2008                   Enter Revision Ad_cl
                 IRO 1
                                                                                                            IQ
                                                                                                            Basket
 O   37924903   r        3   APRX - ORDER SIGNED              5/21/2008                     Enter Revision Nisi
                             GRANTING AGREEMENT PER                                                         12
                             RULE 11                                                                        Basket
 O   44509730    1           Certificate of written discovery 5/20/2008     ARD,
                 00 1
                                                                                                               12
                                                                                                               Basket
 O 9922272.4         d   1   Sub Doc: Filing letter             5/20/2008   ARID,
                                                                                                               12
                                                                                                               Basket
 O 44510140
 O               egg 2       ENTRY OF APPEARANCE AND 5/16/2008                              Enter Revision &Id
                             DESIGNATION OF ATTORNEY




http://deeds/ecourt/SearchCivil.aspx                                                                                        7/16/2015
                       •

Search Civil Results                                                                                            Page 31 of 50


                                    IN CHARGE                                                       D.2.821
 O   44510139                   1   Sub Doc: Cover letter             snanoos       Enter Revision Acja
                                                                                                    12
                                                                                                    E124152.1
 O   44510137          ere 2        Notice of Hearing                 5/14/2008     Enter Revision &id
                                                                                                    12
                                                                                                    13.2.821
 O   44510138          &C 2         Notice of Hearing                 5/14/2008     gnter Revision add
                                                                                                    12
                                                                                                    Basket
El 4452102                 At 50    repondent's amended response 5/14/2008          gnter Revision add
                                    to petitioner's motion for                                      12
                                    summary judgment                                                D22122
 O   44524551          60 2         Letter to Judge Burg          5/12/2008         Enter Revision 6itgl
                                                                                                    IQ
                                                                                                    Basket
 O   44524550          (M      4    Opposed Motion for Interim        5/12/2008     Enter Revision add
                                    Attorney's Fees                                                  h
 O   37538715          t@l      2   DSRFX - ORDER DISBURSING 5/2/2008               Enter Revision   add
                                    REGISTRY FUNDS SIGNED                                            12
                                                                                                     Basket
 O   37530654          0        2   Petitioner's Certificate of Written 5/12008     Enter Revision 60
     go101J015208805                Discovery Directed to                                            h
                                    Respondent                                                      Basket
 O   44524611                       PROPOSED ORDER ON                   4/30/2008   Enter Revision Add
                       @ittr 1
                       1
                                    PETITIONERS MOTION TO
                                    DISBURSE FUNDS FROM                                              Basket
                                    REGISTRY OF THE COURT
 O   44567744                   1   Exhibit 1                           4/28/2008   Enter Revision 60
                                                                                                    12
                                                                                                    DOW
 O   44567745                       Exhibit 2                         4/28/2008     Enter Revision add
                       fire 1
                                                                                                    12
                                                                                                    13.22/121
 O   44567746                   1   Exhibit 3                         4/28/2008     Enter Revision .80
                       ater
                                                                                                    12
                                                                                                    Basket
 O   44524721                       Exhibit C                         4/28/2008     Enter Revision add
                       LW 1
                                                                                                    12
                                                                                                    Basket
 O   44524723                       Exhibit D                         4/28/2008     Enter Revision AO
                             ar 1
                                                                                                    12
                                                                                                    Basket
 O   44524625                       FAX CONFIRMATION                  4/28/2008     Enter Revision bad
                       //gre 1
                                                                                                    h
                                                                                                    Basket
 O   44524627                   1   FAX CONFIRMATION                  4/28/2008     Enter Revision 6Lid
                                                                                                    12
                                                                                                    1322122
 0 44524606
                       eler 1       LETTER TO COUNSEL                 4/28/2008     Enter Revision ea
                                                                                                    L i
                                                                                                     finial
 0 44524626                     1   LETTER TO MR.DAVID                428/2008      Enter Revision add
                       of
                                                                                                   11/
                                                                                                   Begc t
 0 44524604            @PO 1        LETTER TO MR2IEGLER               4/28/2008     Enter Revision ISM
                                                                                                    14
                                                                                                    fleDce
O    44524605                       Sub Doc: FAX CONFIRMATION 4128/2008             Enter Revision Agd
                       elor 1
                                                                                                    1_4
                                                                                                    BOW
 O   44524618          ocr 1        MOTION FOR INTERIM                4/28/2008     Enter Revision 6,0
                                    ATTORNEYS FEES                                                   IQ
                                                                                                     Enakt
O    44509677                       Notice of Hearing                 4/28/2008     Enter Revision 651E1
                       eft 1
                                                                                                    12
                                                                                                    Basket
                                                                                                     add
O    44510133                  2    PETITIONERS CERTIFICATE 4/28/2008               Enter Revision
                                    OF WRITTEN DISCOVERY                                             12
                                    DIRECTED TO RESPONDENT                                           fiagawl
O    4451014                        Sub Doc: Cover letter     428ri008              Enter Revision AO
                       etr 1
                                                                                                     IQ
                                                                                                     &Aid



http://deeds/ecourt/SearchCivil.aspx                                                                               7/16/2015
Search Civil Results                                                                                             Page 32 of 50


 0 44524617      @re 1        PROPOSED ORDER ON                 4/28/2008           Enter Revision Agg
                              MOTION FOR INTERIM                                                   12
                              ATTORNEYS FEES
 Et 44524720     WC' 2        PROPOSED ORDER ON                 4/28/2008           Enter Revision Ltd
                              MOTION TO COMPEL
                              DISCOVERY & FOR                                                        Basket
                              SANCTIONS
 CI 44524831                  PROPOSED ORDER ON                 4/28/2008           Enter Revision
                 lase 1       OPPOSED RESPONDENTS                                                    12
                              REQUEST & MOTION TO                                                    Basket
                              RECEIVE INTERIM
                              ATTORNEYS FEES & COSTS
                              IN CONSTRUCTIVE TRUST
                              ACCOUNT
 ❑ IW.26Vin      etr 2        Sub Doc: LETTER TO
                              MR. CEASE & FAX
                                                                4/28/2008           Enter Revision Aigg
                                                                                                   12
                              CONFIRMATION                                                           asjet
                                                                                                        c
                 ffer 6
                 i            Sub Doc: OPPOSED                  41281008            Enter Revision Add
                              RESPONDENTS REQUEST &                                                To
                              MOTION TO RECEIVE                                                    Basket
                              INTERIM ATTORNEYS FEES &
                              COSTS IN A CONSTRUCTIVE
                              TRUST ACCOUNT
 El 44524612     agr 4        PROPOSED ORDER ON                 4/28/2008           Enter Revision Add
                              PETITIONERS MOTION TO                                                To
                              DISBURSE FUNDS FROM                                                  Basket
                              REGISTRY OF THE COURT
 In 44567743                  PROPOSED ORDER ON                 4f28/2008           Enter Revision Add
                     0 1      RESPONDENTS FORMER                                                   To
                              COUNSELS MOTION FOR                                                  Basket
                              DIRECTION FOR REMAINING
                              MONIES
 ❑ 44524619                   RESPONSE TO                       4/28/2008           Enter Revision Agg
                       tr 1   RESPONDENTS FORMER                                                   12
                              COUNSELS MOTION FOR                                                  Basket
                              DIRECTION FOR REMAINING
                              MONIES
 ❑   44524621                 Sub Doc: Exhibit 1                4/28/2008           Enter Revision Agg
                 lare 1
                                                                                                   12
                                                                                                   Basket
 ❑   44524622                 Sub Doc: Exhibit ?                4/28/2008           Enter Revision agg
                 t@tr
                                                                                                   12
                                                                                                   Basket
 ❑   44524623                 Sub Doc: Exhibit 3                4/28/2008           Enter Revision Agst
                 LEW 1
                                                                                                   12
                                                                                                    Basket
 ❑   44524624
                 imr 1        Sub Doc: LETTER TO
                              MR.DAVID
                                                                4128/2008           Enter Revision ,8gEt
                                                                                                   12
                                                                                                   ?mit
 ❑   44524620                 Sub Doc: PROPOSED ORDER 4128/2008                     Enter eAtian Add
                 talar 1      ON RESPONDENTS FORMER                                                12
                              COUNSELS MOTION FOR                                                  Basket
                              DIRECTION FOR REMAINING
                              MONIES
 O   44524628    IRO 1        RESPONSE TO                 4/28/2008                 Enter Revision AO
                              RESPONDENTS FORMER                                                  To
                              COUNSELS MOTION FOR                                                 Basket
                              DIRECTION FOR REMAINING
                              MONIES
 ❑ 614 19134     igver   2    Order on Motion To Compel   4/22/2008         ARD,    Enter Revision Add
                              Discovery and For Sanctions                   STEVE                  To
                                                                                                   Basket
❑    37305817    411     18   SANCX - ORDER GRANTING            4/17/2008           Enter Revision Add
                              SANCTIONS SIGNED                                                     To
                                                                                                   Basket
                              CPROX - ORDER SIGNED
                              COMPELLING PRODUCTION             4/17/2008
O    44509726                 Respondents Former Counsel's      4/17/2008   ARD.    Enter Revision Add
                              Motion For Direction On                       STEVE
                              Remaining Monies                                                       !Maks!
L:1 44524707                  OPPOSED RESPONDENTS               4/10/2008           Enter Revision Add
                              MOTION TO RESET
                              HEARINGS ON THESE                                                      13.211S21
                              MOTIONS SET FOR APRIL
                              14TH & MAY 14TH, 2008
El 44567749
                 etr          Objection to Setting of Hearing   4/8/2008            Enter Revision AO




http://deeds/ecourt/SearchCivil.aspx                                                                                7/16/2015
Search Civil Results                                                                                     Page 33



                                                                                           12
                                                                                           Basket
 O   44567750                Sub Doc: Fax Confirmation         4/8/2008     Enter Revision ald
                 ear 1                                                                     12
                                                                                           Basket
 O   44567753    gig 1       Sub Doc: Fax Confirmation         4/8/2008     Enter Revision Msj
                                                                                              IQ
                                                                                              fisslisl
         77
 In 1112 21      de 1        Sub Doc: Fax Confirmation         4/8f2008     Enter Revision Add
                                                                                           12
                                                                                           Basket
 0 44567752            1     Sub Doc: Faxed Letter to          4/8/2008     Enter Revision MA
                       1     Mr.Cease                                                         12
                                                                                              Basket
 O   44567748                Sub Doc: Filing letter            4/8/2008     Enter Revision MI
                 grer 1
                                                                                           12
                                                                                            Basket
 O   44561115                Sub Doc: Rule 11 Agreement 4/8/2008            Enter Revision &Id
                 CO 1                                                                       To
                                                                                            Basket
 O   44567751                Sub Doc: Supplemental                          Enter Revision
                 60 1        Objection to Setting of Headngs   41/8/2008                    IQ
                                                                                            Basket
 O   44524634    altr 3      Respondents Response to           4/7/2008     Enter Revision Add
                             Petitioners Motion to Disburse                                   T
                             Funds from Registry of the Court                              easket
 O   44509467                objection to setting of hearing 4/4/2008       Enter Revision &AI
                 ONO 1                                                                        Is
                                                                                              Basket
                                                                            Enter Revision Mg
 El 14102.4.0    Igo 1       Sub Doc: Exhibit a.1              4/4/2008
                                                                                              Ig
                                                                                              Basket
 1:1 4452240.2         1     Sub Doc: Exhibit a.2              4/4/2008     rater Revision Mil
                       1                                                                   12
                                                                                           Basket
 El 11509470                 Sub Doc: Exhibit a.3              4/4/2008     Enter Revision mg
                 etr 1                                                                     IQ
                                                                                           Basket
     IIMLULt                 Sub Doc: Exhibit b.1              4/4/2008     Enter Revision Ms1
 O               IRO 1                                                                     Is
                                                                                           Basket
 El I422E72            1     Sub Doc: Exhibit b.2              4/412008     Enter Revision 60
                                                                                           12
                                                                                              &Mid
                                                                                               Add
 O   44509474          1     Sub Doc: Exhibit c.2              4/412008     Enter Revision
                 ear                                                                        12
                                                                                           BEM
 O   44524704                OPPOSED. RESPONDENTS 4/2/2006                  Enter Revision Add
                 eg 1        MOTION TO ABATE &                                                Is
                             REQUEST FOR IN CAMERA                                             Basket
                             HEARING
 O   44524705          1     Sub Doc: PROPOSED ORDER 4/2/2008                Enter Revision 60
                 Igg         ON RESPONDENTS MOTION
                             TO ABATE                                                          Basket
 O   36956285    @     I     CONTX - ORDER SIGNED    3/28/2008               Enter Revision 182f1
                             GRANTING CONTINUANCE
                                                                                               Basket
 O   37093121    lit   1      ORTX - ORDER SIGNED               3/28/2008    Enter Revision )1_4
                                                                                               11
                              RESETTING TRIAL                                                L4
                                                                                             Basket
 O   36955867    Igi   1      SBATX - ORDER SIGNED              3/28/2008    Enter Revision tkit
                              SUBSTITUTING ATTORNEY                                          12
                              OF RECORD
 0   44509477
                 eaor 3       Notice of Hearing                 3/27/2008    Enter Revision

                                                                                            Basket
 O   44509482            1    Sub Doc: Cover letter             3/27/2008    Enter Revision 60
                 420                                                                        To
                                                                                            Basket
 O   44229481    twe   2      Sub Doc: Notice of Hearing        3/27/2008    Enter Revision BO
                                                                                              ll
                                                                                            Basket
       4 0
 ID 4 / 602      IRO   2      Sub Doc: opposed motion to        3/27/2008    Enter Revision Add
                              enforce rule 11 agreement                                     12 i




http://deeds/ecourt/SearchCivil.aspx
                                                                                                            7/14)
Search Civil Results
                                                                                                      Page 34 of 50


                                                                                            Basket
 0 44509478           Kr 2    Sub Doc: opposed motion to       3t27/2008    Enter Revision Add
                              modify temporary onlers
                                                                                            IS
                                                                                            Basket
 ID   11229M2     @rig 2      Sub Doc: unopposed motion for 3/27/2008       Enter Revision add
                              preferential setting
                                                                                            12
                                                                                            Basket
 0 44524708               2   CORRECTION &                     3/26/2008    Enter Revision M
                              SUPPLEMENTAL RESPONSE
                                                                                            IQ
                              TO MOVANTS MOTION TO                                         Basket
                              COMPEL & REQUEST FOR
                              SANCTIONS
 0 'MEMO          IRO 1       letter                           3/26/2008    Enter Revision iigg
                                                                                            12
                                                                                            lia§id
                                                                                                c
 O    44509463    64' 1       motion for substitution and       3/25/2008   Enter Revision 6,14
                              designation of attorney In charge                             To

 O    445   64    Ig  o   1   notice of submission of
                              respondent's motion for
                                                              3/25/2008
                                                                                            auLq
                                                                            Enter Revision mg
                                                                                                cI

                                                                                            To
                              substitution and designation of                               —
                                                                                            Basket
                              attorney In charge
 O    44567742            3   Response to Movants Motion to 3/20/2008       Enter Revision Mg
                          3
                              Compel & Request for Sanctions                               12
                                                                                           Basket
 O    44510136                RESPONDENTS UNOPPOSED 3/19/2008               Enter Revision mg
                  firgr 3
                              MOTION FOR CONTINUANCE                                        12
                              OF TRIAL SETTING                                              Basket
O     44510135            1   Sub Doc: Notice of Hearing       3/19/2008    Enter Revision Am
                                                                                            12
                                                                                            Baske t
 O    44510134                Sub Doc: Proposed order          3/19/2008    Enter Revision Agg
                      tr 1
                                                                                            12
                                                                                            Basket
 O    44509500    ese 12      respondent's response to         3/18/2008    Enter Revision Add
                              petitioners motion for summary                               12
                              judgment                                                      Basket
O     44509501    les 6
                  i           Sub Doc: Exhibit A               7/28/2009    Enter Revision mg
                                                                                            Is
                                                                                            Basket
 O    44512381        tr 12   respondent's response to         3/18/2008    Enter Revision mg
                              petitioners motion for summary                               12
                              judgment                                                      Basket
O     44512382                Sub Doc: Exhibit A               3/18/2008    Enter Revision Egg
                  00 6
                                                                                            I4
                                                                                            Basket
O     44512383    @d ar 1     Sub Doc: Proposed order          3/1E1/2008   Enter Revision Adj1
                                                                                            1.12
                                                                                            Basket
        5
 O    44 2.4422       d   2   Rule 11 Agreement                3/18/2008    Enter Revision! MI
                                                                                            12
                                                                                            Basket
O     44524437                Sub Doc: Filing letter           3/1E1/2008   Enter Revision &Id
                  girer 1
                                                                                            12 •
                                                                                            Basket
 O    44524632    gir tr 2    Petitioners Motion to Disburse 3/6/2008
                              Funds from Registry of the Court
                                                                            Enter Revision egg
                                                                                            To
                                                                                            Basket
O     44524633    tiogr 2     Sub Doc: Exhibit A               3/8/2008     Enter Revision tljkl
                                                                                            ILO
                                                                                            MIAceJ
 O    44509861    00 2        Rule 11 Agreement                3/6/2008     Enter Revision Adsj
                                                                                            12
                                                                                            Basket
O     44511104                DESIGNATION OF CO-               3/4/2008     Enter Revision MI
                  IRO 1       COUNSEL                                                       IQ
                                                                                            Basket
O     44509488    420 1       motion to seal court records of 3/4/2008      Enter Revision MI
                              cause #2001-38760                                            12
                                                                                            Basket
O     44509489                Sub Doc: Notice of Submission 3/4/2008        Enter Revision Add
                  00 1        of respondent's motion to seal                               12
                              court records of cause 62001-                                 Basket
                              38780




http://deeds/ecourt/SearchCivil.aspx                                                                    7/16/2015
                 ▪

Search Civil Results                                                                                      Page 35 of 50

 O   44509490             1    Sub Doc: Proposed order on        3/412008     Enter Revision Add
                               motion to seal cowl records on
                                                                                                112
                               cause Q001-38760                                               Basket
        0
 O   445 948t4            1   motionto seal court records of 3/4/2008         Enter Revision Agtgj
                 Igre         cause
                                 #2006-47105
                                                                                               12
                                                                                                Basket
 El 4122fEW                   Sub Doc: notice of submission of 3/4/2008       Enter Revision MI
                 1E10 1
                              respondent's motion to seal
                                                                                               12
                              court records of cause #2006-
                              47105                                                            12251521
 El g45Q2I5
                 ear 1        Sub Doc: Proposed order on
                              motion to seal court words of
                                                              3/4/2008        Enter Revision AO
                              cause #2006-47105                                               IQ
                                                                                              Baba
 O
           94
     4452 14     go 2
                 I            Notice of Hearing                  2/29/2008    Enter Revision Add
                                                                                               Is
                                                                                               Basket
 O   44502416                 Sub Doc: Cover letter              2/29/2008    Enter Revision 90
                 410 1
                                                                                               12
                                                                                              Basket
 O   44509483            1    Notice of Hearing                 2/29/2008     Enter Revision 610
                                                                                               12
                                                                                               Basket
 O   44512415                 Notice of Hearing                 2/29/2008     Enter Revision AO
                 tire 1
                                                                                               Is
                                                                                               Basket
 O   44511103
                 Igo 1        Cover letter                      2/25/2008     )enter Revision Add
                                                                                              :rg
                                                                                              Basket
O    44509459            1    Filing letter                     2/25/2008     Enter Revision Add
                         1
                                                                                               12
                                                                                               Basket
 O   44512414
                 Ilitser 3    Filing letter                     2/25/2008     Enter Revision Add
                                                                                             Is
                                                                                             Plait
El 44524444                   Motion to Compel Discovery & 2/25/2008          Enter Revision Mg
                 IWO 3        for Sanctions                                                  Is
                                                                                             Diailltal
El 44524441      twe   29     Sub Doc: Exhibit A                2125/2008     Enter Revision 60
                                                                                             12
                                                                                              Basket
O
     445
        2402     420 1        Sub Doc: Exhibit 8                2/25/2008     Enter Revision askt
                                                                                               12
                                                                                               Basket
O    44509497
                 [go 7        petitioner's motion for partial
                              summary judgment
                                                                2/25/2008     Enter Revision MI
                                                                                             la
                                                                                             Basket
O IIMEL22        iiirer 6     Sub Doc: Exhibit A                7/28/2009     Enter Revision Add
                                                                                             12
                                                                                             Basket
O    14E22122                 Sub Doc: Exhibit 8                7/28/2009     Enter Revision Mt
                 aer 9
                                                                                               12
                                                                                               Basket
O    44509487                 Proposed order granting           2/25/2008     Enter Revision Add
                 420 3        petitioners motion for partial                                   IQ
                              summary judgment                                                 Basket
O    44524711    erg 2        PETITIONER'S CERTIFICATE 2/22/2008              Enter Revision &4s1
                              OF WRITTEN DISCOVERY                                             Ig
                              DIRECTED TO RESPONDENT                                          Basket
O    44524710    egg 1        Sub Doc: Filing letter            2/22/2008     Enter Revision 8g4g
                                                                                               12
                                                                                               Basket
 O   44509466            11   Filing letter                     2/13/2008     Enter Revision Add
                                                                                               IQ
                                                                                               Basket
O    44509658            14   first amended original petition for 2/13/2008   Enter Revision AO
                              divorce                                                          To
                                                                                               Basket
O    44509663    ggler   2    petitioner's certificate of written 2/13/2008   Enter Revision 9cid
                              discovery directed to respondent                                To
                                                                                              fillIgS21
O    44509491    00 4         petitioner's first amended        2/13/2008     Enter Revision Add
                              original answer to respondent's                                Is
                              original counter petition for                                    Basket
                              divorce




http://deeds/ecourt/SearchCivil.aspx                                                                        7/16/2015     .
Search Civil Results                                                                                             Page 36 of 50

 0 35965580      lki        2   DSRFX - ORDER DISBURSING 2/7/2008                      Enter Revision Add
                                REGISTRY FUNDS SIGNED                                                  1.2
                                                                                                       Basket
     6   668
 0 2 26    .2    Igl        2   SBATX - ORDER SIGNED              2/7/2008             fatter Revision agg
                                SUBSTITUTING ATTORNEY                                                  IQ
                                OF RECORD                                                              Basket
 0 35710975      I          1   SBATX - ORDER SIGNED              1/23/2008            Enter Revision Mt
                                SUBSTITUTING ATTORNEY                                                  12
                                OF RECORD                                                              Basket
         946
 0 4152 . 2                 1   motion for interim attorney's fees 1/22/2008           fatter Revision Agg
                                                                                                       12
 0 44509678      Ig  o      2   motion for substitution of counsel 1/22/2008
                                                                                                       Basket
                                                                                       Enter Revision Mg
                                                                                                       12
                                                                                                       Basket
 0 44524715          og 2       ENTRY OF APPEARANCE              1/3/2008              Enter Revision AO
                                                                                                       12
                                                                                                        AU  ()
 0 44524713      eler 1         Sub Doc: Filing letter           1/3/2008              Enter Revision ggsi.
                                                                                                      II?
                                                                                                         tce
 0 44524716                 2   Sub Doc: MOTION FOR     1/3/2008                       Enter Revision ALig
                        '       SUBSTITUTION OF COUNSEL                                               12
                                                                                                      fyaij
                                                                                                          ce
 0 44524718      00 2           Sub Doc: PROPOSED ORDER 1/31008                        Enter Revision mg
                                ON MOTION FOR                                                         12
                                SUBSTITUTION                                                          flagLi
                                                                                                          ce
 0 44509675      @re 3          Notice of Hearing       12/19/2007                     Enter Revision Mit
                                                                                                      IQ
                                                                                                      Basket
 0 44509674           Cr 9      financial information sheet      12/10/2007            Enter Revision ,gag
                                                                                                      12
                                                                                                      Basket
 0 44509671                 5   proposed amended temporary       12/10/2007            Enter Revision Add
                                orders                                                                Ifl
                                                                                                      Basket
0 44509673       gpf 3          Sub Doc: attachment 1            12/10/2007            Enter Revision Mg
                                                                                                      12
                                                                                                      Basket
0 44509461                      Receipt                          12/9/2007             Enter Revision Agg
                 IRO 1
                                                                                                      12
                                                                                                      Basket
0 44509460                      FILING LETTER                    12/6/2007             Enter Revision Mg
                 41110 1
                                                                                                      12
                                                                                                      Basket
0 34444237       IN         I   MODIX - ORDER MODIFYING 11/30/2007                     Enter Revision AO
                                AND AMENDING TEMPORARY                                                12
                                ORDERS SIGNED                                                         Basket
0 f4098768           K 2        ORDER ON MOTION TO        11/30/2007                   Enter Revision Agg
                                MODIFY TEMPORARY ORDER                                                12
                                AND CONSOLIDATE SAME                                                  Basket
0 44509668                  1   deputy reporter statement 11/27/2007                   Enter Revision Agst
                            1
                                                                                                      IQ
                                                                                                      Basket
0 44509714                      Filing letter                    11/27/2007            Enter Revision Asici
                 FRO 1                                                                                To
                                                                                                      Basket
0 34663942       t          I   CHNAX - ORDER SIGNED             11/27/2007            Enter Revision Mg
                                CHANGING NAME                                                         12
                                                                                                      Basket
0 44509710 WI 2           Respondent's Response To:    11/26/2007        ARD,    Enter Revision Agg
                                Petitioner's Response To                       STEVE                  IQ
                                Respondent's "Request For"                                            Basket
                                Motion To Modify Temporary
                                Orders, Additional Temporary
                                Orders and Second Additional
                                Temporary Orders; and To
                                Consolidate Same
0 44509733       oft 4          Amended Motion To Modify     11/21/2007        ARM     Enter Revision Mg
                                Temporary Orders. Additional                   STEVE                 12
                                Temporary Orders, and Second                                         1315101
                                Additional Temporary Orders
                                and; To Consolidate Same
0 44509670       igoe       2   fax transmittal              11/21/2007                Enter Revision Agg
                                                                                                      12




http://deeds/ecourt/SearchCivil.aspx                                                                                7/16/2015
Search Civil Results                                                                                             Page 37 of 50


                                                                                                    aaratc
 O   44509709             11   Motion To Clarify Parties In    11/21/2007    ARD.    Enter Revision Afig
                               Cause No. 2006-47105                          STEVE
                                                                                                    gasket
 0 44509669                    Notice of Hearing               11/21/2007            Enter Revision &id
                 IRO 1
                                                                                                    12
                                                                                                      Basket
 O Ilairdical    egg 2         petitioner's response to         11/20/2007           Enter Revision Agg
                               respondent's request for motion                                      12
                               to modify temporary orders,                                          Eitsis21
                               additional temporary orders and
                               second additional temporary
                               orders and to consolidate same
 0 44509712               1    Motion To Modify Temporary       11/5/2007    ARD.    Enter Revision 6stri
                               Orders. Additional Temporary                  STEVE                    12
                               Orders and Second Additional                                           Basket
                               Temporary Orders and To
                               Consolidate Same
 O 44509713            tr 2    Sub Doc: Respondent Marsha       11/5/2007    ARD,                    I
                                                                                     Enter Revision &A
                               And-PhNips' Supporting Affidavit              STEVE                    IS
                                                                                                    Basket
 0   33423444    Egi 2         MTEDX -ORDER GRANTING 10/25/2007                      Enter Revision Ati
                               MOTION TO ENFORCE                                                    12
                               JUDGMENT SIGNED                                                      Basket
 O 85299859      iwer    2     Motion to Enforce Order Enterer 10/24/2007            Enter Revision 60
                               September 272007 for Plaintiff,                                        IQ
                               Steve Ard to Provide Sworn                                             Basket
                               Inventory and Appraisal of all
                               Separate and Community
                               Property Removed from 130
                               Beverly Lane, Bellaire, Tx by
                               October 1, 2007 and Request for
                               Sanctions and Request for
                               Plaintiff Steve and to Complete
                               Sworn Inventory and Appraisal
                               In the form of the Texas Family
                               Law Practice Manual, 2nd Ed.,
                               Form 7-1 or an Inventory and
                               Appraisal of Prodocs. by a Date
                               Certain, for use at Mediation
 O   44524609    1             LETTER TO MR.ZIEGLER            10/23/2007            Enter Revision Add
                 80 1
                                                                                                      I-g
                                                                                                      Aasket
 O   44524610    1             LETTER TO MS.PHILLIPS           10/11/2007            Enter Revision Add
                 E10 1
                                                                                                    12
                                                                                                    Basket
 O 44510155                    MOTION FOR MEDIATION            10/11/2007
                 gotr I                                                              Enter Revision MI
                                                                                                    12
                                                                                                    Basket
 O 44527686          ce 2      MOTION TO ENFORCE        10/11/2007                   Enter Revision &id
                               ORDER ENTERED                                                        12
                               SEPTEMBER 27, 2007 FOR                                               1111.41
                               PLAINTIFF, STEVE ARD TO
                               SIGN MEDICAL CLAIM FORMS
                               ENABLING MARSHA ARD-
                               PHILLIPS TO FILE HER
                               MEDICAL EXPENSES WITH
                               THE PARTIES HEALTH
                               INSURANCE AND REQUEST
                               FOR SANCTIONS
 O   44527685                  Sub Doc: PROPOSED                                     Enter Revision Mg
                 CO 1          ORDERMOTION TO ENFORCE 10/1 1/2007                                  12
                               ORDER ENTERED                                                       Basket
                               SEPTEMBER 27, 2007 FOR
                               PLAINTIFF, STEVE ARD TO
                               SIGN MEDICAL CLAIM FORMS
                               ENABLING MARSHA ARD-
                               PHILLIPS TO FILE HER
                               MEDICAL EXPENSES WITH
                               THE PARTIES HEALTH
                               INSURANCE AND REQUEST
                               FOR SANCTIONS
O    33064292    III     i     CASO - ORDER SIGNED      10/11/2007                   Enter Revision 60
                               SETTING HEARING                                                      12

                       c2
                                                                                                    13.211s2.1
O 44524552       et            Request for Expedited Hearings 10/11/2007             Enter Revision 60
                               On Motion to Enforce Sworn                                           12
                               Inventory and Appraisal; Motion                                      Basket




http://deeds/ecourt/SearchCivil.aspx                                                                                7/16/2015
Search Civil Results                                                                                  Page 38 of 50


                           to Enforce Medical Claims
                           Signatures: Motion for Mediation
                           and Sanctions Motions to
                           Enforce
 ❑ Mit=          IRO       Signed Order                     10/11/2007   Enter Revision   AO
                                                                                          12
                                                                                          Basket
 0   64443733          6   U.S. Department of Housing and 10/5/2007      Enter Revision   hasi
                 IMC       Urban Development Settlement                                   12
                           Statement
 ❑ 2202§Zit            3   PRODX - ORDER GRANTING 10/3/2007              Enter Revision   MEI
                           PRODUCTION OF                                                  IQ
                           DOCUMENTS SIGNED                                               !hag
                           TEOM - TEMPORARY ORD
                                                          1013/2007
                           SIGNED WITHOUT CHILDREN
 0   44510154    Etag 2    EMERGENCY MOTION TO            10/1/2007      Enter Revision egg
                           ENFORCE ORDER ENTERED                                          12
                           SEPTEMBER 27, 2007                                             Basket
                           ALLOWING MARSHA ARD-
                           PHILLIPS RE-ENTRY TO
                           HOMESTEAD FROM
                           SEPTEMBER 30.2007
                           THROUGH OCTOBER 5. 2007
                           AND REQUEST FOR
                           SANCTIONS
 0 44510153      egg 3     Sub Doc: PROPOSED ORDER 10/1/2007             Enter Revision   gEtcl
                           ON EMERGENCY MOTION TO                                         12
                           ENFORCE ORDER ENTERED                                          13.8.88.1
                           SEPTEMBER 27, 2007
                           MARSHA ARD-PHILLIPS RE-
                           ENTRY TO HOMESTEAD
                           FROM SEPTEMBER 30, 2007
 0 44524607        41" 2   AMENDED MOTION TO       9/27/2007             Enter Revision 6skt
                           COMPEL & FOR SANCTIONS;                                      12
                           MOTION TO REQUIRE                                            Basket
                           PLAINTIFF TO PROVIDE
                           INVENTORY OF HOMESTEAD
                           HOUSEHOLD ITEMS PRIOR
                           TO REAL ESTATE CLOSING
                           ON OCTOBER 5. 2007;
                           MOTION TO ENFORCE
                           TEMPORARY ORDERS &
                           SECOND ADDITIONAL
                           TEMPORARY ORDERS
     44524608              Sub Doc: Exhibit A      9/27/2007             E nter Revision Arld
                 Irtr 1
                                                                                         12
                                                                                          Basket
 0   65299863    00 2      Amended Motion to Compel and 9/27/2007        Enter Revision Mt
                           for Sanctions; Motion to Require                             12
                           Plaintiff to Provide Inventory of                            Basket
                           Homestead Household Items
                           Prior to Real Estate Closing on
                           October 5. 2007: Motion to
                           Enforce Temporary Orders and
                           Second Additional Temporary
                           Orders
 0   65299864              Sub Doc: Exhibit A              9/27/2007     Enter Revision
                 elr 1
                                                                                        12
                                                                                        Basket
     4451015     off   2   MOVANT/ DEFENDANTS              9/24/2007     Enter Revision /Ics
                                                                                           11
                           THIRD MOTION TO COMPEL                                       Tg
                           DISCOVERY AND FOR                                            Basket
                           SANCTIONS ON RULE 194
                           REQUEST FOR DISCLOSURE
                           TO PLAINTIFF
 0   44510151    tge   4   Sub Doc: Exhibit A              9/24/2007     Enter Revision Mg
                                                                                          Basket
 0   44510149    eler 2    EMERGENCY MOTION TO             9120/2007     Enter Revision &Id
                           ENFORCE ORDER ENTERED                                          IQ
                           SEPTEMBER 27, 2007
                           ALLOWING MARSHA ARD-
                           PHILLIPS RE-ENTRY TO
                           HOMESTEAD FROM
                           SEPTEMBER 30, 2007
                           THROUGH OCTOBER 5, 2007
                           AND REQUEST FOR
                           SANCTIONS




http://deeds/ecourt/SearchCivil.aspx                                                                     7/16/2015
Search Civil Results                                                                                   Page 39 of 50


 o 44510148      tirg   3    Sub Doc: PROPOSED ORDER 9/20/2007             Enter Revision 65t1
                             ON EMERGENCY MOTION TO                                        12
                             ENFORCE ORDER ENTERED                                         Basket
                             SEPTEMBER 27, 2007
                             ALLOWING MARSHA ARD-
                             PHILLIPS RE-ENTRY TO
                             HOMESTEAD FROM
                             SEPTEMBER 30, 2007
                             THROUGH OCTOBER 5, 2007
                             AND REQUEST FOR
                             SANCTIONS
 O   44510150                PETITIONER'S CERTIFICATE 9/20/2007            Enter Revision &ILI
                 igrar 1     OF WRITTEN DISCOVERY                                          12
                             DIRECTED TO RESPONDENT                                        f/8810.1
                             MARSHA PHILLIPS
 O   44510589    IRO 2       MOTION TO REQUIRE       9/17/2007             Enter Revision &IQ
                             PLAINTIFF'S TO PROVIDE                                        IQ
                             INCVENOTRY OF                                                Basket
                             HOMESTEAD HOUSEHOLD
                             ITEMS PRIOR TO REAL
                             ESTATE CLOSING ON
                             OCTOBER 5, 2007
 O   44510588    etr 3       Sub Doc: PROPOSED ORDER 9/17/2007             Enter Revision. Aill
                             ON MOTION TO REQUIRE                                          12
                             PLAINTIFF'S TO PROVIDE                                        Basket
                             INVENOTRY OF HOMESTEAD
                             HOUSEHOLD ITEMS
 O   32413439    I@     1    STIPX - ORDER APPROVING 9/17/2007             Enter Revision go
                             STIPULATION SIGNED                                           12
                                                                                          Basket
 O   44510144    oft 2       AMENDED MOTION TO                9/14/2007    gnte r Revision asisi
                             COMPEL DISCOVERY AND                                           RI
                             FOR SANCTIONS                                                  Basket
 O   44510143                Sub Doc: PROPOSED ORDER 9/14/2007             Enter Revision M
                 IRO 1       ON MOT/ON TO COMPEL AND                                      12
                             FOR SANCTIONS                                                Basket
 O   44510147    0f 2        AMENDED MOTION TO                9/14/2007    Enter Revision   gig
                             COMPEL DISCOVERY AND                                         12
                             FOR SANCTIONS                                                ARAM
 O   44510146    of 1        Sub Doc: PROPOSED ORDER 9/14/2007             inter Revision MI
                             ON MOTION TO COMPEL AND                                      12
                             FOR SANCTIONS                                                Basket
 O   44510145    etc 2       MOTION TO ENFORCE                9/14/2007    Enter Revision 60
                             TEMPORARY ORDER'S                                            12
                             ADDITIONAL TEMPORARY                                         BAWDS
                             ORDERS AND SECOND
                             ADDITIONAL TEMPORARY
                             ORDERS
El 44524168      eg 2        Motion to Enforce Temporary      9/14/2007    Enter Revision agcl
                             Orders, Additional Temporary                                  12
                             Orders & Second Additional                                    !MLitt
                             Temporary Orders
 O   44524870                Sub Doc: Exhibit A               9/14/2007    Enter Revision gig
                 fire 1
                                                                                          Is
                                                                                           Basket
O    44524871    IRO    2    Sub Doc: Exhibit B               9/1402007    Enter Revision 60
                                                                                          12
                                                                                          Basket
 O   44524872    iper   2    Sub Doc: Exhibit C               9/14/2007    Enter Revision gig
                                                                                          12
                                                                                           Basket
O    44524873    00 3        Sub Doc: Exhibit D               9/14/2007    Enter Revision go
                                                                                          12
                                                                                          Basket
O    44524874    twit   11   Sub Doc: Exhibit E               9/14/2007    Enter Revision AO
                                                                                          12
                                                                                          gasket
O    44524869                Sub Doc: Proposed Order to       9/14/2007    Enter Revision MI
                 etc 1       Appear                                                       12
                                                                                          Basket
O    32092025    1E1    2    CASO - ORDER SIGNED              9/14/2007    g nter Revision Add
                             SETTING HEARING                                               12
                                                                                           13.112101
O    44524867    Igo    3    Respondents Response to           9/10/2007   meter Revision add
                             Plaintiffs Motion for Appointment                             12
                             of Receiver                                                   DRAM




http://deeds/ecourt/SearchCivil.aspx                                                                      7/16/2015
Search Civil Results                                                                                         Page 40 of 50


 0 44524866      age 1       Objection to Notice of Hearing   9/7/2007            Enter Revision m_g
                                                                                                  12
                                                                                                 Basket
 0 44510141              2   RESPONDENT'S                     9/5/2007            Enter Revision Lgg
                             CERTIFICATE OF WRITTEN                                              is
                             DISCOVERY                                                           Basket
 0 44510075      w 2         AMENDED DEFENDANTS               8/23/2007           Enter Revision mg
                             DEMAND FOR JURY TRIAL                                               IQ
                                                                                                 Basket
 0 44510087                  AMENDED NOTICE OF
                     Kt 1    TERMINATION OF COUNSEL
                                                              8/23/2007           Enter Revision mg
                                                                                                 12
                                                                                                 Moil
 0 44510084          i       Sub Doc: PROPOSED ORDER 8/23/2007                    Enter Revision &Id
                     4r 1    ON AMENDED NOTICE OF                                                12
                             TERMINATION OF COUNSEL                                              Basket
 0 44510096      rger    2   DEFENDANTS CERTIFICATE 8/23/2007                     Enter Revision Ads!
                             OF WRITTEN DISCOVERY                                                To
                             DIRECTED TO PLAINTIFF'S                                             Basket
                             STEVE ARD
 0 44510091      RO 1
                 I           Sub Doc: Cover letter   8/23/2007                    Enter Revision Mil
                                                                                                 To
                                                                                                 Basket
 0 44510098              2   DEFENDANT'S CERTIFICATE          8/23/2007           Enter Revision Add
                             OF WRITTEN DISCOVERY                                                To
                             DIRECTED TO PLAINTIFF'S                                             Basket
                             STEVE ARD
 0 44510097                  Sub Doc: Cover letter            8/23/2007           Enter Revision Add
                 ggitr 1                                                                          To
                                                                                                  Basket
    44510050                 NOTICE OF TERMINATION OF 8/17/2007                   Enter Revision Add
                 fre 1       COUNSEL                                                              12
                                                                                                  Basket
0 4111.017       ewer    1   Sub Doc: PROPOSED ORDER 8/17/2007                    Enter Revision Add
                             ON TERMINATION OF                                                    T2
                             COUNSEL                                                              Basket
 0 44510063                  REQUEST FOR JURY TRIAL  8/14/2007                    Enter Revision Mg
                 CPO 1
                                                                                                  12
                                                                                                  Basket
 0 44510059      of 1        Sub Doc: Receipt                 8/14/2007           Enter Revision mg
                                                                                                  12
                                                                                                  Basket
 0 44510056      42      1   DESIGNATION OF CO
                                      8/3/2007 8132007                            Enter Revision Add
                                                                                                  12
                                                                                                  Basket
 El 44510053     ear 1       Sub Doc: PROPOSED ORDER 8/3/2007                     Enter Revision Add
                             ON DESIGNATION OF CO-                                                IQ
                             COUNSEL                                                              Basket
 0 44510157
                 tre 3       MARSHA ARD PHILLIPS
                             MOTION TO COMPEL AND
                                                      8/3/2007                    Enter Revision egg
                                                                                                  IQ
                             FOR SANCTIONS                                                        Basket
 0 44510046                  PETITIONER'S CERTIFICATE 8/3/2007                    Enter Revision egg
                 IRO 1       OF WRITTEN DISCOVERY                                                 12
                             DIRECTED TO RESPONDENT                                               Basket
0 44510043               1   Sub Doc: Receipt         8/3/2007                    Enter Revision &11:1
                                                                                                  12
                                                                                                  Ba
                                                                                                  aas
                                                                                                  D   ke
                                                                                                     skett
 0 78948577      t®2         SALPX - ORDER SGND               6/8/2007            Enter Revision MI
                             GRANTING SALE OF
                             PROPERTY
0 65299855                   Second Additional Temporary      6/8/2007            Enter Revision Add
                 IRO 3       Orders (signed)                                                     12
                                                                                                 Basket
0 28948578       til     3   TEOM - TEMPORARY ORD    8/8/2007                     Enter Revision mg
                             SIGNED WITHOUT CHILDREN                                             To
                                                                                                 B:sket
0 44509731                   Financial Information Statements 5/22/2007   ARO,    Enter Revision Add
                 CIO 5                                                    STEVE                  To
                                                                                                 Basket
El 44509732                  Sub Doc: Attachment 1            5/22/2007   ARID,   Enter Revision 6A1
                 IRO 6                                                    STEVE                  12
                                                                                                 Basket
0 44509706           cog 4   Motion For Additional Temporary 5/112007     ARD,    Enter Revision edit
                             Orders And Order Setting                     STEVE                  1.4
                             Hearing                                                             Basket




http://deeds/ecourt/SearchCivil.aspx                                                                            7/16/2015
Search Civil Results                                                                                       Page 41 of 50


 O   26795339    1
                     12   1   SBATX - ORDER SIGNED           2/18/2007            Enter Revision Mg
                              SUBSTITUTING ATTORNEY                                              1g
                              OF RECORD                                                          Basket
 O   44509708
                      ter 1   Motion For Substitution of
                              Counsel
                                                             2/13/2007    ARD,
                                                                          STEVE
                                                                                  Enter Revision MEI
                                                                                                 1g
                                                                                                 Basket
 O   26605285    f@ 2         TEOM - TEMPORARY ORD    2/8/2007                    Enter Revision Mg
                              SIGNED WITHOUT CHILDREN                                             Ig
                                                                                                  Basket
 O   44509716             3   Temporary Orders               2/8/2007     ARD,    Enter Revision Aug
                          3                                               STEVE
                                                                                                 Basket
 O   44509717                 Sub Doc: Rule 11 Agreement on 2/8/2007      ARD,    Enter Revision Aug
                      tr 1    Petitioner's Rule 194 Request               STEVE                   12
                              For Disclosure                                                      Basket
 CI 44510102     ear 2        Filing letter                  1/29/2007            Enter Revision Mg
                                                                                                  To
                                                                                                  Basket
 O   44509718
                 @re 7        Financial Information Statement 1/29/2007   ARD,
                                                                          STEVE
                                                                                  Enter Revision Add
                                                                                                  To
                                                                                                  Basket
 O   44510038    ige      4   FINANCIAL INFORMATION          1/29/2007            Enter Revision )1(lg
                              STATEMENT                                                           To
                                                                                                  Basket
 O   44510041                 FINANCIAL INFORMATION          1/24/2007            Enter Revision Mg
                 latr 3       STATEMENT
                                                                                                  Basket
 O   44510129                 FINANCIAL INFORMATION          1/24/2007            Enter Revision Mg
                 Igre 3       STATEMENT                                                           12
                                                                                                  gasket
 O   44510206
                 ater 1       Revised-Attorney's Fees Paid by 1/24/2007
                              Steve Ard
                                                                                  Enter Revision Mg
                                                                                                  IQ
                                                                                                  Basket
 O   26275151    f        2   MEDIF - MEDIATOR FEE           1/23/2007            Enter Revision Add
                              AWARDED                                                             IQ
                                                                                                  Basket
 O   44510099                 Cover letter                   1/22/2007            Enter Revision Add
                 IRO 1
                                                                                                 12
                                                                                                  Basket
 O   44510131                 TEMPORARY INJUNCTION           1/19/2007            Enter Revision Mg
                 IRO 6                                                                           1g
                                                                                                 Basket
 O   26248707    1
                 12       5   TEOM - TEMPORARY ORD    1/19/2007                   Enter Revision Add
                              SIGNED WITHOUT CHILDREN                                             IQ
                                                                                                  Basket
 O   44510130    oar 2        FINANCIAL INFORMATION          1/17/2007            enter Revision Mg
                              STATEMENT                                                          RI
                                                                                                  Basket
 O   44510104                 SUBPOENA DUCES TECUM 1/16/2007                      filter Revision Mg
                 ear 3
                                                                                                  12
                                                                                                  Basket
 O   44527684    CIO I        ATTORNEY'S FEES PAID BY 1/11/2007                   Enter Revision agg
                              MARSHA PHILLIPS FOR 2001-                                           1:g
                              2003 FROM SEPERATE                                                  Basket
                              PROPERTY FUNDS
O    44527675    @re      I   Sub Doc: Exhibit 1             1/11/2007            Enter Revision Add
                                                                                                  "1:g
                                                                                                  Basket
O    44527683    fire     2   Sub Doc: Exhibit 10            1/11/2007            Enter Revision Add
                                                                                                  To
                                                                                                  Basket
O    44527676                 Sub Doc: Exhibit 2             1/11/2007            Fnter Revis bit Add
                 IRO 1
                                                                                                  DI
                                                                                                  Basket
O    44527677                 Sub Doc: Exhibit 3             1/11/2007            Enter Revision Add
                 ratr 1
                                                                                                  To
                                                                                                  Basket
El   44527678
                 @JO 1
                              Sub Doc: Exhibit 4             1/11/2007            Enter Revision MIg
                                                                                                  To
                                                                                                  Basket
O    44527679                 Sub Doc: Exhibit 5             1/11/2007            Enter Revision Mg
                 @Kr 1
                                                                                                  Li
                                                                                                  Basket
O    44527680                 Sub Doc: Exhibit 6             1/11/2007            Enter Revision Mg
                 ratte. 1




http://deeds/ecourt/SearchCivil.aspx                                                                          7/16/2015
Search Civil Results                                                                                   Page 42 of 50   .


                                                                                          12
                                                                                          Basket
 O 44527881             11   Sub Doc: Exhibit 7         1/11/2007           Enter Revision gig
                                                                                          IQ
                                                                                          Basket
 0 44527682      estr 1      Sub Doc: Exhibit 8         1/11/2007           Enter Revision tiski
                                                                                           12
                                                                                           1/661s21
 O 44510760             1    A'TTORNEYS FEES PAID BY 1/11/2007              Enter Revision Mt
                             PHILLIPS FOR 2001-2003                                          14
                             FROM SEPARATE PROPERTY                                          Basket
                             FUNDS
 0 44510759                  Sub Doc: Exhibit 1         1/11/2007           Enter Revision basi
                 IRO 1
                                                                                           12
                                                                                           Basket
 0 44510750             1    Sub Doc: Exhibit 10        1/11/2007           Enter Revision   &id
                                                                                           IQ
                                                                                           Basket
 0 44510749      etc 1       Sub Doc: Exhibit 11        1/11/2007           Enter Revision Add
                                                                                           IQ
                                                                                           alike'
 0 44510748                  Sub Doc: Exhibit 12        1/11/2007           Enter Revision Add
                 LBO 1
                                                                                           To
                                                                                           agget
 0 44510747             1    Sub Doc: Exhibit 13        1/11/2007           Enter Revision ho
                        1
                                                                                             12
                                                                                             gasket
 0 44510746
                 60 1
                             Sub Doc: Exhibit 14        1/11/2007           Enter Revision   &Lei
                                                                                             D
                                                                                             Basket
 0   44510745      et   1    Sub Doc: Exhibit 15        1/11/2007           Enter Revision gfirj
                                                                                           12
                                                                                           &get
 0 44510744             1    Sub Doc: Exhibit 16        1/11/2007           Enter Revision Aaci
                                                                                           IQ
                                                                                           Basket
 0 44510743
                 fEPer 1     Sub Doc: Exhibit 17        1/11/2007           EnterRevision Ada
                                                                                           12
                                                                                           13.66k21
 0 44510740             4    Sub Doc: Exhibit 18        1/11/2007           Enter Revision Adit
                                                                                           12
                                                                                           Basket
 0   44510758
                 rgrar 1
                             Sub Doc: Exhibit 2         1/11/2007           Enter Revision Mg
                                                                                           12
                                                                                           116.891
 0 44510757      falr   1    Sub Doc: Exhibit 3         1/11/2007           Enter Revision 60
                                                                                           12
                                                                                           0.6.86.1
 0 44510756      off 1       Sub Doc: Exhibit 4         1/11/2007           Enter Revision gig
                                                                                           12
                                                                                           0.66.1161
 0 44510755
                 grer   1
                             Sub Doc: Exhibit 5         1/11/2007           Enter Revision Actd
                                                                                           Is
                                                                                           0.66.I561
 0 44510754             1    Sub Doc: Exhibit 6         1/11/2007           Enter Revision 60
                        1
                                                                                           L9
                                                                                           Basket
 0 44510753      gpstif 1    Sub Doc: Exhibit 7         1/11/2007           Enter Revision Mg1
                                                                                           14
                                                                                           Basket
 0 44510752                  Sub Doc: Exhibit 8         1/11/2007           Enter Revision 60
                 44 1
                                                                                           12
                                                                                           Basket
 0 44510751                  Sub Doc: Exhibit 9         1/11/2007           Enter Revision Mr1
                 IMO 1
                                                                                             IQ
                                                                                           Basket
 0 44505954      etc 4       Ex parte Application for   1/11/2007   ARD.    Enter Revision go
                             Protective Order                       STEVE                  To
                                                                                           Basket
 0 44505955
                 Igo    3
                             Sub Doc: Attachment A      1/11/2007   ARD,
                                                                    STEVE
                                                                            Enter Revision Actgl
                                                                                           12
                                                                                           Ektilssi
0 44505957                   Sub Doc: Exhibit 1         1/11/2007   ARD,    Enter Revision Atict
                 IWO 1
                                                                    STEVE                  ISI




http://deeds/ecourt/SearchCivil.aspx                                                                      7/16/2015
Search Civil Results                                                                    Page 42 of 70



 0                                                                                    STEVE

O    44524432
                       Igo             Filing letter                      6/18/2008              Enter


 O   44524433                          Sub Doc: Certificate of written    6/1812008              gag.
                                       discovery

 •   44524553                          Filing letter                      6/11/2008              Enter


 0 44567747            TIF
                                       Opposed Motion for Additional      6/11/2008              Enter
                                       Interim Attorneys Fees

 O   44509725
                       Ivo             Certificate of written discovery   6/3/2008    ARD,
                                                                                      STEVE
                                                                                                 Enter


O    44509724                          Sub Doc: Filing letter             6/3/2008    ARD,       Enter.
                                                                                      STEVE

 O   44509722                          Notice in Accordance with TRCP 5/23/2008       ARD,       Enter
                                       193.7                                          STEVE

 O   44509735
                       Wt.             Sub Doc: Filing letter             5/23/2008   ARD,
                                                                                      STEVE
                                                                                                 Enter


 O   44505984                          Letter                             5/22/2008   ARD-      Enter
                                                                                      PHILLIPS,
                                                                                      MARSHA
 O   44505985                          Sub Doc: Filing letter             5/22/2008   ARD-      Enter
                                                                                      PHILLIPS,
                                                                                      MARSHA
 O   44509698                          Motion For Appointment of          5/22/2008   ARD,      Enter
                                       Receiver                                       STEVE

 O   37924898                          ORTX - ORDER SIGNED                5/22/2008              Enter
                                       RESETTING TRIAL

 O   44509703                 3        Petitioners Response To            5/22/2008   ARD,       Enter
                       OW              Respondents Motion For                         STEVE
                                       Additional Temporary Orders
 O   44509704                          Sub Doc: Motion To Compel          5/22/2008   ARD,       Enter
                                       Discovery and For Sanctions                    STEVE

 O   44509727                          Filing letter                      5/21/2008              Enter


 O   37924903                          APRX - ORDER SIGNED              5/21/2008                 Enter
                                       GRANTING AGREEMENT PER
                                       RULE 11
 O   44509730                          Certificate of written discovery 5/20/2008     ARD,       Enter
                                                                                      STEVE




http://deeds/ecourt/SearchCivil.aspx                                                          7/28/2015
Search Civil Results                                                                     Page 43 of 70


 O   44509728                          Sub Doc: Filing letter            5120/2008     ARD,        Enter
                                                                                       STEVE

 O   44510140                          ENTRY OF APPEARANCE AND 5/16/2008                           Enter
                                       DESIGNATION OF ATTORNEY
                                       IN CHARGE
 O   44510139                          Sub Doc: Cover letter             5116/2008                 Enter


 O   44510137                          Notice of Hearing                 5/14/2008                 Enter


 O   44510138                          Notice of Hearing                 5/14/2008                 Enter


 O   44509502                          repondent's amended response 5/14/2008                      Enter_
                                       to petitioner's motion for
                                       summary judgment
 O   44524551                          Letter to Judge Burg              5/12/2008                 Enter


 O   44524550                          Opposed Motion for Interim        5/12/2008                 Loki
                                       Attorney's Fees

 O   37538715                          DSRFX - ORDER DISBURSING 5/2/2008                           Enter
                                       REGISTRY FUNDS SIGNED

 O   37530664                          Petitioner's Certificate of Written 5/1/2008                Enter
     ED101J015208805                   Discovery Directed to
                                       Respondent
 O   44524611                          PROPOSED ORDER ON                   4/30/2008               Enter
                                       PETITIONERS MOTION TO
                                       DISBURSE FUNDS FROM
                                       REGISTRY OF THE COURT
 O   44567744                          Exhibit 1                           4/28/2008                nter


 O   44567745                          Exhibit 2                         4/28/2008                 Enter


 O   44567746                          Exhibit 3                         4/28/2008                 Enter


 O   44524721                          Exhibit C                         4/28/2008                 Enter


 O   44524723          tide' 1         Exhibit D                         4/28/2008                 Enter


 O   44524625                          FAX CONFIRMATION                  4/28/2008                 Enter


 O   44524627                          FAX CONFIRMATION                  4/28/2008                 Enter



lutp://deedstecourt/SearehCivil.aspx                                                           7/28/2015
Search Civil Results                                                               Page 44 of 70




 O   44524606          77;   ' q.:;:-       LETTER TO COUNSEL          4/28/2008           Enter

                                        1
 O   44524626                               LETTER TO MR.DAVID         4/28/2008           Enter
                       Igrer

                                        1
 O   44524604                               LETTER TO MR.ZIEGLER       4/28/2008           Enter
                       WC

                                        1
 O   44524605                               Sub Doc: FAX CONFIRMATION 4128/2008            Enter
                       el@Sr

 O   44524618          rw .q.,,_'           MOTION FOR INTERIM         4/28/2008           Enter
                                            ATTORNEYS FEES

 O   44509677
                                r           Notice of Hearing          4/28/2008           Enter


 0 44510133                                 PETITIONER'S CERTIFICATE 4/28/2008             Enter
                                            OF WRITTEN DISCOVERY
                                            DIRECTED TO RESPONDENT
 O   44510132                               Sub Doc: Cover letter    4/28/2008             Enter


 O   44524617                               PROPOSED ORDER ON          4/28/2008           Enter
                                            MOTION FOR INTERIM
                                            ATTORNEYS FEES
 O   44524720                               PROPOSED ORDER ON          4/28/2008           Enter
                                            MOTION TO COMPEL
                                            DISCOVERY & FOR
                                            SANCTIONS
 O   44524631          .... .,,,.„,'
                       TZF t1 '.,.,.
                                '.
                                 '
                                            PROPOSED ORDER ON          4/28/2008           Enter
                                            OPPOSED RESPONDENTS
                                            REQUEST & MOTION TO
                                            RECEIVE INTERIM
                                            ATTORNEYS FEES & COSTS
                                            IN CONSTRUCTIVE TRUST
                                            ACCOUNT
 0 44524629                                 Sub Doc: LETTER TO         4/28/2008           Enter
                                            MR.CEASE & FAX
                                            CONFIRMATION
 O   44524630                               Sub Doc: OPPOSED           4/28/2008           Enter
                                            RESPONDENTS REQUEST &
                                            MOTION TO RECEIVE
                                            INTERIM ATTORNEYS FEES &
                                            COSTS IN A CONSTRUCTIVE
                                            TRUST ACCOUNT
     44524612                               PROPOSED ORDER ON          4/28/2008           Enter
 •                     T7; .k     ''.
                                  „
                                            PETITIONERS MOTION TO
                                            DISBURSE FUNDS FROM
                                            REGISTRY OF THE COURT
 O   44567743                           1   PROPOSED ORDER ON          4/28/2008           Enter



http://deeds/ecourt/SearchCivil.aspx                                                   7/28/2015
Search Civil Results                                                                 Page 45 of 70



                                       RESPONDENTS FORMER
                                       COUNSELS MOTION FOR
                                       DIRECTION FOR REMAINING
                                       MONIES
 0 44524619                            RESPONSE TO                    4/28/2008               Enter
                                       RESPONDENTS FORMER
                                       COUNSELS MOTION FOR
                                       DIRECTION FOR REMAINING
                                       MONIES
 ▪   44524621                          Sub Doc: Exhibit 1             4/28a008                Enter


 •   44524622                          Sub Doc: Exhibit 2             4/28/2008               Enter


 •   44524623                          Sub Doc: Exhibit 3             4/28/2008               Enter


 •   44524624                          Sub Doc: LETTER TO             4/28/2008               Enter
                                       MR.DAVID

 •   44524620                          Sub Doc: PROPOSED ORDER        4/28/2008               Enter
                                       ON RESPONDENTS FORMER
                                       COUNSELS MOTION FOR
                                       DIRECTION FOR REMAINING
                                       MONIES
 O   44524628           • ■•••         RESPONSE TO                    4/28/2008               Enter
                                       RESPONDENTS FORMER
                                       COUNSELS MOTION FOR
                                       DIRECTION FOR REMAINING
                                       MONIES
 O   44509734                          Order on Motion To Compel      4/22/2008    ARD,       Enter
                                       Discovery and For Sanctions                 STEVE

 O   37305817          l         18    SANCX - ORDER GRANTING         4/17/2008                Enter
                                       SANCTIONS SIGNED

                                       CPROX - ORDER SIGNED
                                                                       4/17/2008
                                       COMPELLING PRODUCTION
                                       Respondent's Former Counsel's 4/17/2008     ARD,       Enter
 0 44509726            a 4;_ 4
                                       Motion For Direction On                     STEVE
                                       Remaining Monies
 O   44524707                          OPPOSED RESPONDENTS             4/10/2008              Enter
                       trar I          MOTION TO RESET
                                       HEARINGS ON THESE
                                       MOTIONS SET FOR APRIL
                                       14TH & MAY 14TH, 2008
 O   44567749                          Objection to Setting of Hearing 4/8/2008                Enter
                       410 1

 O   44567750                    1     Sub Doc: Fax Confirmation      4/8/2008                 Enter


 O   44567753                    1     Sub Doc: Fax Confirmation      4/8/2008                 Enter



http://deeds/ecourt/SearchCivil.aspx                                                       7/28/2015
Search Civil Results                                                              Page 46 of 70




 0 44567754                           Sub Doc: Fax Confirmation       4/8/2008            Enter


 0 44567752            117. .%-,1     Sub Doc: Faxed Letter to        4/8/2008            Enter
                                      Mr.Cease

 0 44567748                           Sub Doc: Filing letter          4/8/2008            Enter


 0 44567755                           Sub Doc: Rule 11 Agreement      4/8/2008            Enter


 0 44567751            414. 1         Sub Doc: Supplemental            4/8/2008           Enter
                                      Objection to Setting of Hearings

 0 44524634                     3     Respondent's Response to         4/7/2008           Enter
                                3     Petitioner's Motion to Disburse
                                      Funds from Registry of the Court
 0 44509467            TIT .17:,1 1   objection to setting of hearing  4/4/2008           Enter


 0 44509468                           Sub Doc: Exhibit 8.1            4/4/2008            Enter


 0 44509469            •TT1' q 1      Sub Doc: Exhibit a.2            4/4/2008            Enter


 0 44509470            ? IF
                                      Sub Doc: Exhibit a.3            4/4/2008            Enter


 0 44509471                           Sub Doc: Exhibit b.1            4/4/2008            Enter


 0 44509472                           Sub Doc: Exhibit b.2            4/4/2008            Enter
                       tilt 1

 0 44509474                           Sub Doc: Exhibit c.2            4/4/2008            Enter
                       lige 1

 0 44524704                           OPPOSED, RESPONDENTS 4/2/2008                       Enter
                       erg 1          MOTION TO ABATE 84
                                      REQUEST FOR IN CAMERA
                                      HEARING
 0 44524705            dike 1         Sub Doc: PROPOSED ORDER 4/2/2008                    Enter
                                      ON RESPONDENTS MOTION
                                      TO ABATE
 0 36956285            1121     1     CONTX - ORDER SIGNED    3/28/2008                   Enter
                                      GRANTING CONTINUANCE

 0 37093121            Tic      1     ORTX - ORDER SIGNED             3/28/2008           Enter
                                      RESETTING TRIAL



hup://deeds/ecourt/SearchCivil.aspx                                                  7/28/2015
Search Civil KesuIts                                                                   Page 47 of 70




 0 36955867            eat               SBATX - ORDER SIGNED              3/28/2008           Enter
                                         SUBSTITUTING ATTORNEY
                                         OF RECORD
 0 44509477                              Notice of Hearing                 3/27/2008           Enter


 0 44509482            r7F`              Sub Doc: Cover letter             3/27/2008           Enter


 0 44509481                              Sub Doc: Notice of Hearing        3/27/2008          goal:

 0 44509479            T1F
                               ?
                                         Sub Doc: opposed motion to        3/27/2008           Enter
                                         enforce rule 11 agreement

0 44509478                               Sub Doc: opposed motion to        3/27/2008           Enter
                                         modify temporary orders

                              GIe
 0 44509480                              Sub Doc: unopposed motion for 3/27/2008               Enter
                                         preferential setting

 0 44524708            ticier 2          CORRECTION &                      3/2612008          Enter
                                         SUPPLEMENTAL RESPONSE
                                         TO MOVANTS MOTION TO
                                         COMPEL & REQUEST FOR
                                         SANCTIONS
 0 44509465                              letter                            3/26/2008           Enter


 O   44509463          itgtr        1    motion for substitution and       3/25/2008           Enter
                                         designation of attorney in charge

 0   44509464          TIT               notice of submission of         3/25/2008             Enter
                                         respondent's motion for
                                         substitution and designation of
                                         attorney in charge
 O   44567742                            Response to Movants Motion to 3/20/2008               Enter
                                         Compel & Request for Sanctions

 O   44510136                            RESPONDENT'S UNOPPOSED 3/19/2008                      Enter
                                         MOTION FOR CONTINUANCE
                                         OF TRIAL SETTING
 O   44510135                            Sub Doc: Notice of Hearing 3/19/2008                  Enter


 •   44510134          00 1              Sub Doc: Proposed order           3/19/2008           Enter


 O   44509500                       12   respondent's response to          3/18/2008           Enter
                                         petitioner's motion for summary
                                         judgment
 O   44509501          ace 6             Sub Doc: Exhibit A                7/28/2009           Enter



http://deeds/ecourt/Searcheivil.aspx                                                      7/28/2015
Search Civil Results                                                                     Page 48 of 70




 O   44512381                         12   respondent's response to          3/18/2008           Enter
                                           petitioner's motion for summary
                                           judgment
 O   44512382                              Sub Doc: Exhibit A                3/18/2008           Enter


 O   44512383                              Sub Doc: Proposed order           3/18/2008           Enter


 O   44524439                              Rule 11 Agreement                 3/18/2008           Enter


 •   44524437                              Sub Doc: Filing letter            3/18/2008           grater
                       @to
 O   44524632          igiag 2
                       E                   Petitioner's Motion to Disburse 3/6/2008              Enter
                                           Funds from Registry of the Court

 O   44524633                              Sub Doc: Exhibit A                3/6/2008            DAL


 O   44509661                              Rule 11 Agreement                 3/6/2008            Enter


 O   44511104,                             DESIGNATION OF CO-                3/4/2008            Enter
                       FEW I               COUNSEL

 O   44509488                              motion to seal court records of 3/4/2008              Enter
                                           cause #2001-38760

 O   44509489                              Sub Doc: Notice of Submission 3/4/2008                Enter
                                           of respondent's motion to seal
                                           court records of cause #2001-
                                           38760
 O   44509490                              Sub Doc: Proposed order on        3/4/2008            Enter
                                           motion to seal court records on
                                           cause #2001-38760
 O   44509484                              motion to seat court records of 3/4/2008              Enter
                                           cause #2006-47105

 O   44509485                              Sub Doc: notice of submission of 3/4/2008             Enter ,
                                           respondent's motion to seal
                                           court records of cause #2006-
                                           47105
 •   44509486                              Sub Doc: Proposed order on      3/4/2008              Enter
                                           motion to seal court records of
                                           cause #2006-47105
 O   44509475                              Notice of Hearing                 2/29/2008           Enter


 O   44509476          Tic `ve•,,..        Sub Doc: Cover letter             2/29/2008           En er



http://deedeecourt/SearchCivil.aspx                                                         7/28/2015
OGISIVII U Vii neSUILS                                                                 rage 49 of /U




. 0 44509483                           Notice of Hearing                 2/29/2008             agar_


 0 44512415                     1      Notice of Hearing                 2/29/2008             Enter
                         erg

 0 44511103                            Cover letter                      2/25/2008             Enter


 0 44509459              17;           Filing letter                     2/25/2008             Enter


 0 44512414                            Filing letter                     2/25/2008             Enter


 0 44524440              TIF
                                       Motion to Compel Discovery &      2/25/2008             Enter
                                       for Sanctions

 0 44524441              dicer' 29     Sub Doc: Exhibit A                2/25/2008             Enter


 0 44524442                            Sub Doc: Exhibit 8                2/25/2008             Enter


 0 44509497                            petitioner's motion for partial   2/25/2008             Enter,
                         @der   7
                                       summary judgment

 0 44509498              T IF          Sub Doc: Exhibit A                7/28/2009             Enter


 0 44509499              TTP           Sub Doc: Exhibit B                7/28/2009             Enter


 0 44509487                            Proposed order granting         2/25/2008               Enter
                                       petitioner's motion for partial
                                       summary judgment
 0 44524711                            PETITIONER'S CERTIFICATE 2/22/2008                      Enter
                                       OF WRITTEN DISCOVERY
                                       DIRECTED TO RESPONDENT
 0 44524710              h!            Sub Doc: Filing letter          2/22/2008               Enter


 0 44509466              TT;           Filing letter                     2/13/2008             Enter ,


 0 44509658                     14     first amended original petition for 2/13/2008           Enter
                                       divorce

 0 44509663                            petitioner's certificate of written 2/13/2008           Enter
                                       discovery directed to respondent




http://deeds/ecourt/SearchCivil.aspx                                                      7/28/2015
Search Civil Results                                                                  Page 50 of 70


 O   44509491                          petitioner's first amended      2/13/2008              Enter
                                       original answer to respondent's
                                       original counter petition for
                                       divorce
 O   35965580          I      2        DSRFX - ORDER DISBURSING 2/7/2008                      Enter
                                       REGISTRY FUNDS SIGNED

 O   36066689          i      2        SBATX - ORDER SIGNED              2/7/2008             Enter
                                       SUBSTITUTING ATTORNEY
                                       OF RECORD
 O   35710975          @      1        SBATX - ORDER SIGNED              1/23/2008            Enter
                                       SUBSTITUTING ATTORNEY
                                       OF RECORD
 O	44509462                            motion for interim attorney's fees 1/22/2008           Enter
                       igrar 1

 O 44509678            ale 2           motion for substitution of counsel 1/22/2008           Enter


 O 44524715                            ENTRY OF APPEARANCE              1/3/2008              Enter


 O 44524713                            Sub Doc: Filing letter           1/3/2008              Enter


 O 44524716                            Sub Doc: MOTION FOR     1/3/2008                       Enter
                                       SUBSTITUTION OF COUNSEL

 O   44524718                          Sub Doc: PROPOSED ORDER 1/3/2008                       Enter
                                       ON MOTION FOR
                                       SUBSTITUTION
 0 44509675                  ( 3
                       r7;-. ,.        Notice of Headng        12/19/2007                     Enter


 O   44509674                          financial information sheet      12/10/2007            Enter


 O   44509671                          proposed amended temporary 12/10/2007                  Enter
                                       orders

 O   44509673                          Sub Doc: attachment 1            12/10/2007            Enter
                       ifiJ

 O   44509461          cre 1           Receipt                           12/9/2007            Enter


 O   44509460                          FILING LETTER                     12/6/2007            Enter
                       CO 1

 O   34444237          g      1        MODIX - ORDER MODIFYING 11/30/2007                     Enter
                                       AND AMENDING TEMPORARY
                                       ORDERS SIGNED
 O   64098768          &Or 2           ORDER ON MOTION TO      11/30/2007                     Enter



http://deeds/ecourt/SearchCivil.aspx                                                      7/28/2015
Search Civil Results                                                                   Page 51 of 70



                                       MODIFY TEMPORARY ORDER
                                       AND CONSOLIDATE SAME
 0 44509668                            deputy reporter statement 11/27/2007                       Enter


 0 44509714                            Filing letter                    11/27/2007                Enter


 0 34663942                            CHNAX - ORDER SIGNED             11/27/2007                Enter
                                       CHANGING NAME

 0 44509710                            Respondent's Response To:        11/26/2007    ARD,        Enter
                                       Petitioners Response To                        STEVE
                                       Respondent's "Request For"
                                       Motion To Modify Temporary
                                       Orders, Additional Temporary
                                       Orders and Second Additional
                                       Temporary Orders; and To
                                       Consolicate Same
 0 44509733                            Amended Motion To Modify         11/21/2007    ARD,        Enter
                                       Temporary Orders, Additional                   STEVE
                                       Temporary Orders, and Second
                                       Additional Temporary Orders
                                       and; To Consolidate Same
 0 44509670                            fax transmittal                  11/21/2007                Enter


 0 44509709                            Motion To Clarify Parties In     11/21/2007    ARD,        Enter
                                       Cause No. 2006-47105                           STEVE

 0 44509669                            Notice of Hearing
                       aft                                              11/21/2007                Enter


 0 44509666                            petitioner's response to        11/20/2007                 Enter
                                       respondent's request for motion
                                       to modify temporary orders,
                                       additional temporary orders and
                                       second additional temporary
                                       orders and to consolidate same
 0 44509712                            Motion To Modify Temporary       11/5/2007     ARD,        gag_
                                       Orders, Additional Temporary                   STEVE
                                       Orders and Second Additional
                                       Temporary Orders and To
                                       Consolidate Same
 ❑ 44509713                            Sub Doc: Respondent Marsha         11/5/2007   ARD,        Enter
                                       Ard-Phillips' Supporting Affidavit             STEVE

 ❑   33423444          •       2       MTEDX - ORDER GRANTING 10/25/2007                          Enter
                                       MOTION TO ENFORCE
                                       JUDGMENT SIGNED
 O   65299859                          Motion to Enforce Order Enterer 10/24/2007                 Enter
                                       September 27,2007 for Plaintiff,
                                       Steve Ard to Provide Sworn
                                       Inventory and Appraisal of all
                                       Separate and Community



http://deedsfecourt/SearchCivil.aspx                                                          7/28/2015
Search civil Results                                                                Page 52 of 70


                                      Property Removed from 130
                                      Beverly Lane, Bellaire, Tx by
                                      October 1, 2007 and Request for
                                      Sanctions and Request for
                                      Plaintiff Steve and to Complete
                                      Sworn Inventory and Appraisal
                                      in the form of the Texas Family
                                      Law Practice Manual, 2nd Ed.,
                                      Form 7-1 or an Inventory and
                                      Appraisal of Prodocs, by a Date
                                      Certain, for use at Mediation
 0 44524609            iTh‘% 1        LETTER TO MR.ZIEGLER            10/23/2007            Enter


 0 44524610            ifire 1        LETTER TO MS.PHILLIPS           10/11/2007            grilm


 0 44510155                           MOTION FOR MEDIATION            10/11/2007            Enter


 0 44527686                           MOTION TO ENFORCE        10/11/2007                   gnim
                                      ORDER ENTERED
                                      SEPTEMBER 27, 2007 FOR
                                      PLAINTIFF, STEVE ARD TO
                                      SIGN MEDICAL CLAIM FORMS
                                      ENABLING MARSHA ARO-
                                      PHILLIPS TO FILE HER
                                      MEDICAL EXPENSES WITH
                                      THE PARTIES HEALTH
                                      INSURANCE AND REQUEST
                                      FOR SANCTIONS
 0 44527685            r17 64* 1      Sub Doc: PROPOSED        10/11/2007                   Etter
                                      OROERMOTION TO ENFORCE
                                      ORDER ENTERED
                                      SEPTEMBER 27, 2007 FOR
                                      PLAINTIFF, STEVE ARD TO
                                      SIGN MEDICAL CLAIM FORMS
                                      ENABLING MARSHA ARD-
                                      PHILLIPS TO FILE HER
                                      MEDICAL EXPENSES WITH
                                      THE PARTIES HEALTH
                                      INSURANCE AND REQUEST
                                      FOR SANCTIONS
 0 33064292            1      1       CASO - ORDER SIGNED      10/11/2007                   Enter
                                      SETTING HEARING

 0 44524552                   2       Request for Expedited Hearings 10/11/2007             Enter
                                      On Motion to Enforce Sworn
                                      Inventory and Appraisal; Motion
                                      to Enforce Medical Claims
                                      Signatures; Motion for Mediation
                                      and Sanctions Motions to
                                      Enforce
 0 65299860                           Signed Order                     10/11/2007           Enter ,




http://deedskeourt/SearchCivil.aspx                                                    7/28/2015
Search Civil Results                                                              Page 53 of /0


 O   64443733                          U.S. Department of Housing and 10/5/2007           Enter
                                       Urban Development Settlement
                                       Statement
 O   32840679          lit      3      PRODX - ORDER GRANTING 10/3/2007                   Eager.
                                       PRODUCTION OF
                                       DOCUMENTS SIGNED
                                       TEOM - TEMPORARY ORD
                                                                     10/3/2007
                                       SIGNED WITHOUT CHILDREN
 O   44510154          Egiter   2      EMERGENCY MOTION TO     10/1/2007                  Enter
                                       ENFORCE ORDER ENTERED
                                       SEPTEMBER 27, 2007
                                       ALLOWING MARSHA ARD-
                                       PHILLIPS RE-ENTRY TO
                                       HOMESTEAD FROM
                                       SEPTEMBER 30, 2007
                                       THROUGH OCTOBER 5, 2007
                                       AND REQUEST FOR
                                       SANCTIONS
 O   44510153                          Sub Doc: PROPOSED ORDER 10/1/2007                  Enter
                       JEW 3           ON EMERGENCY MOTION TO
                                       ENFORCE ORDER ENTERED
                                       SEPTEMBER 27, 2007
                                       MARSHA ARO-PHILLIPS RE-
                                       ENTRY TO HOMESTEAD
                                       FROM SEPTEMBER 30, 2007
 0 44524607            0217 2          AMENDED MOTION TO       9/27/2007                  Enter
                                       COMPEL & FOR SANCTIONS;
                                       MOTION TO REQUIRE
                                       PLAINTIFF TO PROVIDE
                                       INVENTORY OF HOMESTEAD
                                       HOUSEHOLD ITEMS PRIOR
                                       TO REAL ESTATE CLOSING
                                       ON OCTOBER 5, 2007;
                                       MOTION TO ENFORCE
                                       TEMPORARY ORDERS &
                                       SECOND ADDITIONAL
                                       TEMPORARY ORDERS
 O   44524608                          Sub Doc: Exhibit A            9/27/2007            Enter
                       erg 1

 O   65299863          dittr 2         Amended Motion to Compel and 9/27/2007             En i
                                       for Sanctions; Motion to Require
                                       Plaintiff to Provide Inventory of
                                       Homestead Household Items
                                       Prior to Real Estate Closing on
                                       October 5, 2007; Motion to
                                       Enforce Temporary Orders and
                                       Second Additional Temporary
                                       Orders
 •   65299864                   1      Sub Doc: Exhibit A            9/2712007            Enter


 O   44510152          Egrer    2      MOVANT/ DEFENDANT'S                                go'.
                                       THIRD MOTION TO COMPEL 9/24/2007
                                       DISCOVERY AND FOR
                                       SANCTIONS ON RULE 194




http://deeds/ecourt/SearchCivil.aspx                                                  7/28/2015
Search Ltvtt Itesuirs                                                           rage   Dz.k   or it)



                                          REQUEST FOR DISCLOSURE
                                          TO PLAINTIFF
 0 44510151             ere 4             Sub Doc: Exhibit A        9/24/2007                 Enter


 0 44510149                               EMERGENCY MOTION TO     9/20/2007                   Enter
                        UP    'Yfi        ENFORCE ORDER ENTERED
                                          SEPTEMBER 27, 2007
                                          ALLOWING MARSHA ARD-
                                          PHILLIPS RE-ENTRY TO
                                          HOMESTEAD FROM
                                          SEPTEMBER 30, 2007
                                          THROUGH OCTOBER 5, 2007
                                          AND REQUEST FOR
                                          SANCTIONS
 0 44510148             11F
                                          Sub Doc: PROPOSED ORDER 9/20/2007                   Enter
                                          ON EMERGENCY MOTION TO
                                          ENFORCE ORDER ENTERED
                                          SEPTEMBER 27, 2007
                                          ALLOWING MARSHA ARD-
                                          PHILLIPS RE-ENTRY TO
                                          HOMESTEAD FROM
                                          SEPTEMBER 30, 2007
                                          THROUGH OCTOBER 5, 2007
                                          AND REQUEST FOR
                                          SANCTIONS
 0 44510150             17? 41.           PETITIONER'S CERTIFICATE 9120/2007                  Enter
                                          OF WRITTEN DISCOVERY
                                          DIRECTED TO RESPONDENT
                                          MARSHA PHILLIPS
 0 44510589                               MOTION TO REQUIRE        9/17/2007                  Enter
                                          PLAINTIFF'S TO PROVIDE
                                          INCVENOTRY OF
                                          HOMESTEAD HOUSEHOLD
                                          ITEMS PRIOR TO REAL
                                          ESTATE CLOSING ON
                                          OCTOBER 5, 2007
 0 44510588                               Sub Doc: PROPOSED ORDER 9/17/2007                   Enter
                                          ON MOTION TO REQUIRE
                                          PLAINTIFF'S TO PROVIDE
                                          INVENOTRY OF HOMESTEAD
                                          HOUSEHOLD ITEMS
 0 32413439                               STIPX - ORDER APPROVING 9/17/2007                   Enter
                                          STIPULATION SIGNED

 0 44510144                               AMENDED MOTION TO         9/14/2007                 Enter
                                          COMPEL DISCOVERY AND
                                          FOR SANCTIONS
     44510143                         1
                                          Sub Doc: PROPOSED ORDER   9/14/2007                 Enter
                        aer
                                          ON MOTION TO COMPEL AND
                                          FOR SANCTIONS
 0 44510147                               AMENDED MOTION TO         9/14/2007                 Enter
                                          COMPEL DISCOVERY AND
                                          FOR SANCTIONS
 0 44510146                    ?e,.
                               t          Sub Doc: PROPOSED ORDER   9/14/2007                 Enter




http://deedslecourt/SearchCivil.aspx                                               7/28/2015
Search Civil Results                                                                     Page 55 of 70


                                           ON MOTION TO COMPEL AND
                                           FOR SANCTIONS
 O   44510145                              MOTION TO ENFORCE            9/14/2007                Enter
                                           TEMPORARY ORDER'S
                                           ADDITIONAL TEMPORARY
                                           ORDERS AND SECOND
                                           ADDITIONAL TEMPORARY
                                           ORDERS
 O   44524868           ckg 2
                       ti                  Motion to Enforce Temporary  9/14/2007                Enter
                                           Orders, Additional Temporary
                                           Orders & Second Additional
                                           Temporary Orders
 O   44524870           rIF
                                           Sub Doc: Exhibit A           9/14/2007                Enter


 •   44524871           rzr                Sub Doc: Exhibit 13             9/14/2007             Enter


 0 44524872            @kg 2               Sub Doc: Exhibit C              9/14/2007             Enter


 O   44524873           T1T-- % 3          Sub Doc: Exhibit D              9/14/2007             Enter


 O   44524874          Egg            11   Sub Doc: Exhibit E              9/14/2007             Enter


 O   44524869                              Sub Doc: Proposed Order to      9/14/2007             Enter
                                           Appear

 O   32092025          rig            2    CASO - ORDER SIGNED             9/14/2007             Enter
                                           SETTING HEARING

 O   44524867                              Respondent's Response to          9/10/2007           Enter
                       41110 3             Plaintiffs Motion for Appointment
                                           of Receiver
 O   44524866                              Objection to Notice of Hearing 9/7/2007               Enter


 0 44510141                                RESPONDENTS                     9/5/2007              Enter
                                           CERTIFICATE OF WRITTEN
                                           DISCOVERY
 O   44510075           iIF     ~          AMENDED DEFENDANTS              8/23/2007             Enter
                                           DEMAND FOR JURY TRIAL

 O   44510087                              AMENDED NOTICE OF               8/23/2007             Enter
                                           TERMINATION OF COUNSEL

 O   44510084           — Is"'
                       71F . t i,..        Sub Doc: PROPOSED ORDER 8/23/2007                     Enter
                                           ON AMENDED NOTICE OF
                                           TERMINATION OF COUNSEL
 O   44510096          erje 2              DEFENDANT'S CERTIFICATE 8/23/2007                     Enter
                                           OF WRITTEN DISCOVERY



http://deeds/ecourt/SearchCivil.aspx                                                         7/28/2015
Search Civil Results                                                                 Page 56 0170



                                       DIRECTED TO PLAINTIFF'S
                                       STEVE ARD
 0 44510091                            Sub Doc: Cover letter          8/23/2007                Enter


 0 44510098                   2        DEFENDANTS CERTIFICATE 8/23/2007                        Eau.
                                       OF WRITTEN DISCOVERY
                                       DIRECTED TO PLAINTIFF'S
                                       STEVE ARD
 0 44510097                            Sub Doc: Cover letter   8/2312007
                       aft                                                                      Enter


 0 44510050                            NOTICE OF TERMINATION OF 8/17/2007                      Enter
                                       COUNSEL

 0 44510047                            Sub Doc: PROPOSED ORDER 8/17/2007                       Engl.
                                       ON TERMINATION OF
                                       COUNSEL
 0 44510063                            REQUEST FOR JURY TRIAL 8/14/2007                         Enter


 0 44510059                            Sub Doc: Receipt                8/14/2007                Enter


 0 44510056                            DESIGNATION OF CO-              8/3/2007                 Enter
                                       COUNSEL

 0 44510053                            Sub Doc: PROPOSED ORDER 8/3/2007                         Enter
                                       ON DESIGNATION OF CO-
                                       COUNSEL
 0 44510157                            MARSHA ARD-PHILLIP'S     8/3/2007                       )*rater
                                       MOTION TO COMPEL AND
                                       FOR SANCTIONS
 0 44510046                            PETITIONER'S CERTIFICATE 8/3/2007                        Enter
                                       OF WRITTEN DISCOVERY
                                       DIRECTED TO RESPONDENT
 0 44510043                            Sub Doc: Receipt         8/3/2007                        gnter



 0 28948577                            SALPX - ORDER SGND              6/6/2007                alter_
                                       GRANTING SALE OF
                                       PROPERTY
 0 65299855                            Second Additional Temporary     6/6/2007                inter
                                       Orders (signed)

 0 28948578                            TEOM - TEMPORARY ORD    6/612007                         Enter
                                       SIGNED WITHOUT CHILDREN

 0 44509731                            Financial Information Statements 5/22/2007   ARD,        galar.
                                                                                    STEVE

 0 44509732                            Sub Doc: Attachement 1          5/22/2007    ARD,       gem
                                                                                    STEVE



http://deeds/ecourt/SearchCivil.aspx                                                        7/28/2015
Search Civil Results                                                                 Page 57 of 70



 •   44509706                          Motion For Additional Temporary 5/11/2007   ARD,        Enter
                                       Orders And Order Setting                    STEVE
                                       Hearing
 O   26795339          ziA             SBATX - ORDER SIGNED
                                       SUBSTITUTING ATTORNEY
                                                                      2/16/2007                Enter

                                       OF RECORD
 O   44509708                          Motion For Substitution of     2/13/2007    ARD,       Enter
                                       Counsel                                     STEVE

 O   26605285          CI      2       TEOM - TEMPORARY ORD    2/8/2007                       gag:
                                       SIGNED WITHOUT CHILDREN

 O   44509716                          Temporary Orders               2/8/2007     ARD,        Enter
                                                                                   STEVE

 O   44509717                          Sub Doc: Rule 11 Agreement on 2/8/2007      ARD,        Enter
                                       Petitioner's Rule 194 Request               STEVE
                                       For Disclosure
 O   44510102          lit40   2       Filing letter                 1/29/2007                 Enter


 O   44509718                          Financial Information Statement 1/29/2007   ARD,        Enter
                                                                                   STEVE

 O   44510038          TIC             FINANCIAL INFORMATION          1/29/2007                Enter,
                                       STATEMENT

 O   44510041          420 3 • FINANCIAL INFORMATION                  1/24/2007
                                       STATEMENT

 O   44510129                          FINANCIAL INFORMATION          1/24/2007                En er
                                       STATEMENT

 O   44510206                          Revised-Attorney's Fees Paid by 1/24/2007               Enter
                                       Steve Ard

 O   26275151                          MEDIF - MEDIATOR FEE           1/23/2007                Enter
                                       AWARDED

 O   44510099                          Cover letter                   1/22/2007                Enter


 O   44510131                          TEMPORARY INJUNCTION           1/19/2007                Enter


 O   26248707          1       5       TEOM - TEMPORARY ORD    1/19/2007                        nter
                                       SIGNED WITHOUT CHILDREN

 O   44510130                          FINANCIAL INFORMATION          1/17/2007                Enter
                                       STATEMENT

     44510104                  3       SUBPOENA DUCES TECUM 1/16/2007                         Enter


http://deeds/ecourt/SearchCivil.aspx                                                       7/28/2015
Search Civil Results                                                        Page 58 of 70




 0
 O   44527684          Ti              ATTORNEY'S FEES PAID BY 1/11/2007            gnter
                                       MARSHA PHILLIPS FOR 2001-
                                       2003 FROM SEPERATE
                                       PROPERTY FUNDS
 O   44527675                          Sub Doc: Exhibit 1       1/11/2007           Enter


 O   44527683                          Sub Doc: Exhibit 10      1/11/2007           Enter


 O   44527676                          Sub Doc: Exhibit 2       1/11/2007           Enter


 O   44527677                          Sub Doc: Exhibit 3       1/1112007           Enter


 O   44527678                          Sub Doc: Exhibit 4       1/11/2007           Enter


 O   44527679          ,17,.614.       Sub Doc: Exhibit 5       1/11/2007           Enter


 •   44527680                          Sub Doc: Exhibit 6       1/11/2007           Enter


 O   44527681                          Sub Doc: Exhibit 7       1/11/2007           Enter


 O   44527682                          Sub Doc: Exhibit 8       1/11/2007           EARL


 O   44510760                          ATTORNEY'S FEES PAID BY 1111/2007
                                       PHILLIPS FOR 2001-2003
                                       FROM SEPARATE PROPERTY
                                       FUNDS
 O   44510759                          Sub Doc: Exhibit 1       1/11/2007           Enter


 O   44510750                          Sub Doc: Exhibit 10      1/11/2007           Enter


 O   44510749                          Sub Doc: Exhibit 11      1/11/2007           Enter


 ▪   44510748                          Sub Doc: Exhibit 12      1/11/2007           Entar.


 O   44510747                          Sub Doc: Exhibit 13      1/11/2007           Enter



 O   44510746                          Sub Doc: Exhibit 14      1/1112007           gaff.




http://deeds/ecourt/SearchCivil.aspx                                            7/28/2015
Search Civil Results                                                              Page 59 of 70




 O   44510745          gice     r1       Sub Doc: Exhibit 15        1/1112007               Enter


 o 44510744                         1
                                         Sub Doc: Exhibit 16        1/11/2007               Enter


 0 44510743                              Sub Doc: Exhibit 17        1/11/2007               Enter

 O   44510740           117 .            Sub Doc: Exhibit 18        1/11/2007               Enter


 O   44510758                            Sub Doc: Exhibit 2         1/11/2007               Enter


     44510757                            Sub Doc: Exhibit 3         1/11/2007               Enter


 O   44510756                            Sub Doc: Exhibit 4         1/11/2007               gaff.

 O   44510755                            Sub Doc: Exhibit 5         In 1/2007               Enter


 O   44510754                            Sub Doc: Exhibit 6         1/11/2007               Enter


 O   44510753                  er   1    Sub Doc: Exhibit 7         1/11/2007               Enter


 O   44510752                            Sub Doc: Exhibit 8         1/11/2007               Enter


 O   44510751          024?         1    Sub Doc: Exhibit 9         1/11/2007               Enter


 O   44505954                            Ex parte Application for   1/11/2007   ARD,        Enter
                                         Protective Order                       STEVE

 O   44505955                            Sub Doc: Affachment A      1/112007    ARD,        Enter
                                                                                STEVE

 O   44505957           ,17-
                               q' Sub   Doc: Exhibit 1              1/11/2007   ARD,        Enter
                                                                                STEVE

 O   44505958          020 1             Sub Doc: Exhibit 2         1/11/2007   ARD,        Enter
                                                                                STEVE

                                    1
 0 44505960            117. , ;:         Sub Doc: Exhibit 3         1/11/2007   ARD,        Enter
                                                                                STEVE




http://deeds/ecourt/SearchCivil.aspx                                                    7/28/2015
Search Civil Results                                                          Page 60 of 70



     44505962                          Sub Doc: Exhibit 4       1/11/2007   ARD,       Enter
                                                                            STEVE

 0 44505963                            Sub Doc: Exhibit 5       1/11/2007   ARD,       Enter
                                                                            STEVE

 0 44505964                            Sub Doc: Exhibit 8       1111/2007   ARD,       Enter
                                                                            STEVE

 0 44505965                            Sub Doc: Exhibit 7       1/11/2007   ARD,       Enter
                                                                            STEVE

 0 44505966                            Sub Doc: Exhibit 8       1/11/2007   ARD,       Enter
                                                                            STEVE

 0 44510610                            Exhibit 7                1/11/2007               Enter


 0 44510735                            EXPENSES PAID BY MARSHA 1/11/2007                Enter
                                       PHILLIPS PREVIOUSLY
                                       COURT ORDERED SEPARATE
                                       PROPERTY
 0 44510731                            Sub Doc: Exhibit 1       1/11/2007               Enter


 0 44510698             TIF
                                       Sub Doc: Exhibit 10      1/11/2007               Enter


 0 44510694                            Sub Doc: Exhibit 11      1/11/2007               Enter


 0 44510691                            Sub Doc: Exhibit 12      1/11/2007              Eater

 0 44510687                            Sub Doc: Exhibit 13      1/11/2007              Ewer

 0 44510682                            Sub Doc: Exhibit 14      1/11/2007               Enter


 0 44510678                            Sub Doc: Exhibit 15      1/11/2007               Enter


 0 44510675                            Sub Doc: Exhibit 16      1/11/2007               Enter


 0 44510672            00 1            Sub Doc: Exhibit 17      1/11/2007               Enter


     44510669                          Sub Doc: Exhibit 18      1/11/2007               Enter


 0 44510666                            Sub Doc: Exhibit 19      1/11/2007               Enter



http://deeds/ecourt/SearchCivil.aspx                                                7/28/2015
Search Civil Results                                                     Page 61 of 70




 0 44510727            rir."           Sub Doc: Exhibit 2    1/11/2007           Enter


 0 44510663
                       Ito             Sub Doc: Exhibit 20   1/11/2007           Enter


 0 44510659                            Sub Doc: Exhibit 21   1/11/2007           Enter


 0 44510655            t17             Sub Doc: Exhibit 22   1/11/2007           Enter

                            r
 0 44510653            igilt    1      Sub Doc: Exhibit 23   1/11/2007           Enter


 0 44510650                            Sub Doc: Exhibit 24   1/11/2007           Enter


 0 44510647                            Sub Doc: Exhibit 25   1/11/2007           Enter
                       Egitig

 0 44510644                            Sub Doc: Exhibit 26   1/11/2007           Enter


 0 44510640                            Sub Doc: Exhibit 27   1/11/2007           Enter

                                1
 0 44510637                            Sub Doc: Exhibit 28   1/11/2007           Enter
                       aft

 0 44510635                            Sub Doc: Exhibit 29   1/11/2007           Enter
                       &SP 1


 0 44510723                            Sub Doc: Exhibit 3    1/11/2007           Enter
                       tititg 1

 0 44510634                            Sub Doc: Exhibit 30   1/11/2007           Enter


 0 44510633            talc 1          Sub Doc: Exhibit 31   1/11/2007           Enter.


 0 44510632                            Sub Doc: Exhibit 32   1/11/2007           Enter

 0 44510631                            Sub Doc: Exhibit 33   1/11/2007           Enter


 0 44510630                            Sub Doc: Exhibit 34   1/11/2007           Enter




http://deeds/ecourt/SearchCivil.aspx                                         7/28/2015
Search Civil Results                                                             Page   62 of 70



     44510629                              Sub Doc: Exhibit 35       1/11/2007             Enter




 0 44510628                                Sub Doc: Exhibit 36       1/11/2007             Enter


 0 44510627            117                 Sub Doc: Exhibit 37       1/1112007             Enter


 0 44510625                                Sub Doc: Exhibit 38       1/11/2007             Enter


 0 44510624                                Sub Doc: Exhibit 39       1/11/2007             Enter


 0 44510719                                Sub Doc: Exhibit 4        1/11/2007             Enter


 0 44510622                                Sub Doc: Exhibit 40       1/11/2007             Enter


 0 44510620                                Sub Doc: Exhibit 41       1/11/2007             Enter
                       We.            1




 0 44510619                                Sub Doc: Exhibit 42       1/1112007             Enter


 0 44510717            T
                                           Sub Doc: Exhibit 5        1/11/2007             Enter


 0 44510713                                Sub Doc: Exhibit 6        1/11/2007             Enter
                       gitig I
                       i




 0 44510709                                Sub Doc: Exhibit 7        1111/2007             Ever


 0 44510706            tit   i
                                 cg        Sub Doc: Exhibit 8        1/11/2007             Enter


 0 44510702                                Sub Doc: Exhibit 9        1/11/2007             Enter
                       r7;



     44510617                              EXTRA DISPOSABLE INCOME   1/11/2007             Enter
                                           STEVE ARD HAD FOR
                                           2001,2002,2003 & 2006

     44510616          FT;                 Sub Doc: Exhibit 1        1/11/2007             Enter


 0 44510607                                Sub Doc: Exhibit 10       1/1112007             Enter


 0 44510606                           24
                                           Sub Doc: Exhibit 11       1/11/2007             Enter
                       @If




http://deeds/ecourt/SearehCiviLaspx                                                 7/28/2015
Search Civil Results                                                        Page 63 of 70




 0 44510603                               Sub Doc: Exhibit 12   1/1-woo             Enter
                       EgiO 3


 0 44510601            050 23             Sub Doc: Exhibit 13   1/11/2007           Enter


 0 44510600                               Sub Doc: Exhibit 14   1/11/2007           Enter


 0 44510599             77; 4;2           Sub Doc: Exhibit 15   1/11/2007           Enter


 0 44510597             _ . „,..•         Sub Doc: Exhibit 16   1/11/2007           Enter
                       13F C"!,-


 0 44510596             r17..t.,_'   13   Sub Doc: Exhibit 17   1/11/2007           Enter


 0 44510595                               Sub Doc: Exhibit 18   1/11/2007           Enter


 0 44510594                               Sub Doc: Exhibit 19   1/11/2007           Enter


 0 44510614                               Sub Doc: Exhibit 2    1/11/2007           Enter


 0 44510593                               Sub Doc: Exhibit 20   1/11/2007           Enter


 0 44510591                  er 24        Sub Doc: Exhibit 21   1/11/2007           Enter


 0 44510590            ,74:„ 22           Sub Doc: Exhibit 22   1/11/2007           Enter


 0 44510613                               Sub Doc: Exhibit 3    1/11/2007           Enter


 0 44510612                               Sub Doc: Exhibit 4    1/11/2007           Enter



                       ,7 4; 3            Sub Doc: Exhibit 5    1/11/2007           Enter


 0 44510609            erar 14            Sub Doc: Exhibit 8    1/11/2007           Enter


 0 44510608             — r,,,..•         Sub Doc: Exhibit 9    1/11/2007           Enter,
                       iv ,,e„..


     44510032                        1    LETTER TO JUDGE       1/11/2007           Et w.



http://deeds/ecourt/SearchCivil.aspx                                            7/28/2015
Search Civil Results                                                                           Page 64 of 70



 0
                                    .-
 0 44512384            t 5, 4;                  opposed motion to seperate trial 1/11/2007               Enter


 0 44512385                                     Sub Doc: attachment a           1/11/2007                Enter


 O 44512386            T7';'       .',;:-.. 1   Sub Doc: exhibit 1              1/11/2007                Enter


 0 44512395                               2     Sub Doc: Exhibit 10             1/11/2007                Enter


 0 44512396                                     Sub Doc: exhibit 11             1/11/2007                Enter


 0 44512397                                     Sub Doc: exhibit 12             1/11/2007                Enter


     44512398                                   Sub Doc: exhibit 13             1/11/2007                Enter


 0 44512387                               3     Sub Doc: exhibit 2              1/11/2007                Enter
                                          3

     44512388                                   Sub Doc: exhibit 3              1/11/2007                Enter


 0 44512389                                     Sub Doc: exhibit 4              1/11/2007                Enter


     44512391                                   Sub Doc: exhibit 5              1/11/2007                Enter
                       tar 1


 0 44512392                                     Sub Doc: exhibit 6              1/11/2007                Enter


 0 44512393                               27    Sub Doc: exhibit 8              1/11/2007                Enter


 0 44512394                                     Sub Doc: exhibit 9              1/11/2007                Enter


 0 44510103             .... ,,s
                       ,IF
                        IF'
                               -^
                                          2     PLAINTIFF'S CERTIFICATE OF 1/11/2007                     Enter,
                                   ,-
                                                WRITTEN DISCOVERY
                                                DIRECTED TO DEFENDANT
                                                MARSHA PHILLIPS
     44509715           17 E                    Financial Information Statement 1/3/2007     ARD,        Enter
                                                                                             STEVE

     44509721                                   Sub Doc: Filing letter          1/3/2007     ARD,        Enter
                                                                                             STEVE



http://deeds/ecourt/SearchCivil.aspx                                                                 7/28/2015
Search Civil Results                                                           Page 65 o£70




 0 44510127               de 15         ORIGINAL COUNTERPETITION 1212712006           Enter
                                        FOR DIVORCE

 0 44510121                             Sub Doc: ATTACHMENT 1     12/27/2006          Enter


 0 44510122                             Sub Doc: Exhibit 1        12/27/2006          Enter
                       CIO 1

 0 44510123            dictr 1          Sub Doc: Exhibit 2        12/27/2006          Enter


 0 44510124                             Sub Doc: Exhibit 3        12/27/2006          Enter


 0 44510126            117 .0e;: 1      Sub Doc: Exhibit 4        12/27/2006          Enter


 0 25624608            I§          1    CASO - ORDER SIGNED       12/4/2006           Enter
                                        SETTING HEARING

 0 44510113                             EMERGENCY OPPOSED         12/1/2006           Enter
                       laig 3           MOTION TO RESET
                                        TEMPORARY ORDERS
                                        HEARING
 0 44510109                             Sub Doc: Exhibit A        12/1/2006           Enter


 0 44510110                             Sub Doc: Exhibit B        12/7/2006            Enter


 0 44510111            r17- ,fir 1      Sub Doc: PROPOSED ON      12/1/2006            Enter
                                        EMERGENCY OPPOSED
                                        MOTION TO RESET
                                        TEMPORARY ORDERS
                                        HEARING
 0 44510114            TIT ,'-1,... 1   LETTER TO JUDGE           12/1/2006            Enter


 0 44510079                             ORIGINAL ANSWER           12/1/2006           Enter


 0 44510128             —
                       TIF ,,
                              I'
                              X
                           ' :„.        SCHEDULING ORDER AND      11/18/2006          Enter
                                        NOTICE OF INTENT TO
                                        DISMISS
 0 44510115            octer 4          Citation                  11/16/2006           Enter


 0 25285646            ligi        1    SBSRX - ORDER GRANTING    11/10/2006           Enter
                                        SUBSTITUTED SERVICE
                                        SIGNED
 0 44510116                             MOTION FOR SUBSTITUTED    11/6/2006            Enter
                       CO 2


http://deeds/ecourt/SearchCivil.aspx                                               7/28/2015
Search Civil Results                                                              Page 66 of 70



                                       SERVICE

 O   44510120           t7. .t 2       PLAINTIFF'S MOTION FOR        10/12/2006           Enter
                                       SUBSTITUTED SERVICE

 O   44510117          t   ar 2        Sub Doc: AFFIDAVIT IN   12/27/2006                    ter
                                       SUPPORT OF METHOD OF
                                       ALTERNATIVE SERVICE
 Ej 44510118           117,t. 2        Sub Doc: PROPOSED ORDER 12/27/2006                 Enter
                                       GRANTING MOTION FOR
                                       SUBSTITUTED SERVICE
 0 25305758            r           4   CASO - ORDER SIGNED     9/20/2006                  Enter
                                       SETTING HEARING

 0 44510108                            PETITIONER'S FIRST             9/15/2006           Enter
                                       AMENDED ORIGINAL
                                       PETITION FOR DIVORCE
                              e*
 0 44510106             TTF. '%.       Sub Doc: Civil Process Request 9/15/2006           Enter


 0 44510107                            Sub Doc: NOTICE OF            9/15/2006            Enter
                                       HEARING FOR TEMPORARY
                                       ORDERS
 0 44510101,                           Receipt                       9/15/2006            Enter


 0 44510069                            DEFENDANTS CERTIFICATE 8/23/2006                   ate",
                                       OF WRITTEN DISCOVERY
                                       DIRECTED TO PLAINTIFF'S
                                       STEVE ARD
 0 44510066            erg 1           Sub Doc: Cover letter   8/23/2006                  Enter


 0 24799589            I           1   TRANX - ORDER                 8/22/2006            Enter:
                                       TRANSFERRING CASE TO
                                       ANOTHER DISTRICT COURT
                                       SIGNED
 0 44510036                            Civil Process Request Form    8/1/2006             alter


 0 44509659                            OFFICIAL BILL                 8/1/2006             Enter


 0 44509697                            petition for divorce          8/1/2006             Enter


 0 44509694            afar 1          Receipt                       8/1/2006             MK


 0 64149590            afar 1          certified mail receipt                             Enter


 0 44339535                            Certified mail receipts                            Ertel_



http://deeds/ecourt/SearchCivil.aspx                                                 7/28/2015
Search Civil Results                                               Page 67 of 70




     64098885          17;             DEBTOR'S OBJECTION TO               Enter
                                       CLAIM OF JENKINS & KAMEN,
                                       LLP (CLAIM#6)
     64098886           T7;            Sub Doc: Affidavit                  Enter


     64098887                          Sub Doc: Bankruptcy                 Enter


 0 64098890                    23      Sub Doc: Exhibit B                  Enter


     64098888          77;             Sub Doc: Exhibit Ust                Enter,


     64149573                  8       Docket sheet                        ater_
                       /ger

 0   64149591          TI;             Envelope                            Enter


 0   64098791                          Exhibit 2                           Enter,


 0   64098878                          Exhibit 21                          Erater


 0   64098776                          Exhibit 22                          Enter


 0   64098790                          Exhibit 3                           Ewa

 0   64098776          tide 11         Exhibit 6                           Enter,


     64098744                          Exhibit 7                           Enter


 0   64098741          17;     110     Exhibit 8                           Enter


 0   44509493                  98      EXHIBIT A                           Enter


 0 64098889            17;     11      Exhibit A                           Enter


 0   64098773                          Exhibit C                           Enter




http://deeds/ecourt/SearchCivil.aspx                                  7/28/2015
Search Civil Results                                              Page 68 of 70



 O   64098901                          Exhibit c                          Enter


 O   64098771                          Exhibit E                          Enter


 O   64098870          00 19           Exhibit F                          Enter


 O   64098788          dicer 1         FACSIMILE COVER SHEET              En gr


 •   64098789                          Sub Doc: RULE 11                   gaff_
                                       AGREEMENT REGARDING
                                       RECOVERY OF
                                       INTERVENOR'S FEES
 O   64098877                          FACSMILE COVER SHEET               gam

 O   64429834          T17             Fax                                gam


 O   64098772                          FILING FEES                        Enter


 O   64098765                          Filing letter                      Enter


 O   64098767                          Sub Doc: FACSIMILE COVER           Enter
                                       SHEET

     64098766          1IF
                                       Sub Doc: UNOPPOSED                 faffli
                                       ORDER MODIFYING STAY

 O   64098881          Ti;             Filing letter                      Enter


 0 64098900                            Filing letter                      Enter
                       420 5

 O   64098879          @re 2           Intervenors Exhibit List           Enter


 O   64098903                     32   invoice                            Enter


 O   64098876           "'
                       11F   6,
                             4
                                       MOTION OF JENKINS &                Enter
                                       KAMIN, LLP FOR RELIEF
                                       FROM AUTOMATIC STAY
 0 64098770                            NOTES                              Enter
                       @If
 O   64098883                     19   ORAL ARGUMENT                      Enter



http://deeds/ecourt/SearchCivil.aspx                                  7/28/2015
Search Civil Results                                               Page 69 of 70




 O   64098875                  1
                                '
                       ITT 't3.1,      ORDER DENYING OBJECTION             Enter
                                       TO CLAIM (DOC#57) AND
                                       TERMINATING STAY PENDING
                                       APPEAL (DOC #43)
 O   64098792                          RELIIEF FROM STAY PARTIAL           Enter
                                       TRANSCRIPT-RULING ONLY

 O   44509473                          RULE 11 AGREEMENT                   Enter


 O   64100703                          Rule 11 Agreement                   En er


 O   56707184                          SCHEDULING ORDER AND                Enter
                                       NOTICE OF INTENT TO
                                       DISMISS
 O   56707185                          SCHEDULING ORDER AND                Enter
                                       NOTICE OF INTENT TO
                                       DISMISS
 0 56707186                            SCHEDULING ORDER AND                Enter
                                       NOTICE OF INTENT TO
                                       DISMISS
 O   56707187                          SCHEDULING ORDER AND                Enter
                                       NOTICE OF INTENT TO
                                       DISMISS
 O   56707189                          SCHEDULING ORDER AND                EWE
                                       NOTICE OF INTENT TO
                                       DISMISS
 O   64149574          ?Th             Second Amended Counter-             Enter
                                       Petition for Divorce

 O   64149575                          Sub Doc: Exhibit A                  Enter


 O   64149576                          Sub Doc: Exhibit 8                  Enter


 O   64149577                          Sub Doc: Exhibit C                  En er


 O   64149578                          Sub Doc: Exhibit D                  Enter


 •   64149579                          Sub Doc: Exhibit E                  Enter


 •   64149580                          Sub Doc: Exhibit F                  Enter


 •   64149581                          Sub Doc: Exhibit G                  Enter




http://deeds/ecourt/SearchCivil.aspx                                   7/28/2015
Search Civil Results                                              ri;IV,C, 1u u► i v




     64149582          trec 2          Sub Doc: Exhibit H                    Enter


     64149583                          Sub Doc: Exhibit/                     Enter


 Di 64149584                           Sub Doc: Exhibit J                    Enter


     64149585                    5     Sub Doc: Exhibit K                    Enter
                       atr

     64149586
                       ifatig 3        Sub Doc: Exhibit L                    Enter


     64149587                    5     Sub Doc: Exhibit M                    ale".
                       Igrer

     64149588          77F-            Sub Doc: Exhibit N                    Enter


     54149589                          Sub Doc: Exhibit 0                    Enter


 0 64098774            liker     53    Suggestion of Bankruptcy              Enter


 0 64098882                      3     UNOPPOSED ORDER
                       litittr         MODIFYING STAY
                                                                              Enter


 0 64098769            OW 3            UNOPPOSED ORDER TO                    Enter
                                       MODIFYING STAY (SIGNED)




http://deeds/ecourt/SearchCivil.aspx                                   7/28/2015